        Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 1 of 179




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 LISA M. MONTGOMERY,
                         Plaintiff,
                 v.                                     Civil Action No. 20-3261 (RDM)
 WILLIAM P. BARR, et al.,
                         Defendants.

                               ADMINISTRATIVE DOCUMENTS

       Pursuant to the Court’s order of December 11, 2020, Defendants submit the attached

current and former administrative documents that reference the setting of execution dates or refer

to Plaintiff. Defendants note that additional documents concerning the Federal Bureau of

Prisons’ Execution Protocol—and certified versions of the BOP Execution Protocols that

follow—appear in the Certified Administrative Record in In re Fed. Bureau of Prisons’

Execution Protocol Cases, No. 1:19-MC-145-TSC (See, e.g., Dkts. 39, 69, 97, and 171);

however, Defendants do not believe such additional documents are responsive to the Court’s

order or relevant to Plaintiff’s claims.
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 2 of 179




Dated: December 13, 2020          Respectfully submitted,

                                  TIMOTHY A. GARRISON
                                  United States Attorney
                                  Western District of Missouri

                                  JEFFREY RAY
                                  Deputy United States Attorney
                                  Western District of Missouri

                                  BRIAN P. CASEY
                                  Chief, Appellate Division
                                  Western District of Missouri

                                  /s/ Alan T. Simpson
                                  ALAN T. SIMPSON, Missouri Bar #65183
                                  Assistant United States Attorney
                                  Western District of Missouri
                                  Special Assistant United States Attorney
                                  District of Columbia

                                   – and –

                                  MICHAEL R. SHERWIN
                                  Acting United States Attorney
                                  District of Columbia

                                  DANIEL F. VAN HORN
                                  Chief, Civil Division
                                  District of Columbia

                                   /s/ Johnny Walker
                                  JOHNNY H. WALKER, D.C. Bar #991325
                                  Assistant United States Attorney
                                  555 4th Street, N.W.
                                  Washington, District of Columbia 20530
                                  Telephone: 202 252 2575
                                  Email: johnny.walker@usdoj.gov

                                  Attorneys for Defendants
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 3 of 179




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 13, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system.


                                                     /s/ Alan T. Simpson
                                                     Assistant United States Attorney
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 4 of 179




      INDEX TO LIST OF ADMINISTRATIVE DOCUMENTS


Number        Bates Numbers                          Description

  1             0001-0053      BOP Execution Protocol (first version) Case No. 1:19-MC-
                              145-TSC (“Protocol Cases”), Dkt. 39-1 at AR 0876 to 0928,
                                                   1068 to 1070
  2             0054-0111      BOP Execution Protocol (second version), Protocol Cases
                                           Dkt. 39-1 at AR 1016 to 1070
  3             0112-0165      BOP Execution Protocol (current version), Protocol Cases
                                           Dkt. 39-1 at AR 1086 to 1139
  4             0166-0169                  Justice Manual, 9-140.110-.113

  5             0170-0171       Memorandum re Setting Execution Date (Montgomery)

  6               0172                 Notice of Execution Date (Montgomery)

  7             0173-0174       Memorandum re Setting Execution Date (Montgomery)

  8               0175                 Notice of Execution Date (Montgomery)
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 5 of 179
                                                                  0001




         BOP EXECUTION .PROTOCOL




         SENSITIVE - LIMITED OFFICIAL USE ONLY              2004
  Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 6 of 179
                                                                                          0002

                                                     FEDERAL BUREAU OF PRISONS
                                                     EXECUTION PROTOCOL MANUAL



 INTRODUCTION    General Provisions                                                        1

                 I.      Purpose of Manual . . . . . . . . . . . . . . . . . . . . . . 1
                 II.     Organization............................ 1
                 III.    Cross References. . . . . . . . . . . . . . . . . . . . . . . . .1
                 IV.     Policy ............. , . , . . . . . . . . . . . . . . . . . 1


CHAPTER 1       Pre-Execution Checklist .....•.................                            4

                I.      General Provisions . . . . . . . . . . . . . . . . . . . . . 4
                II.     Establishing an Execution Date ......... 4
                III.    Period of Time Between Establishment
                        of an Execution Date to Thirty Days
                        Prior to the Execution ................. 6
                IV.     Period of Time Between Twenty-Nine
                        to Fourteen Days Prior to the
                        Execution . . . . . . . . . . . . . . ....•. .- . . . . . . . . . . 9
                V.      Period of Time Between Thirteen to
                        Seven Days Prior to the Execution •..... 10
                VI.     Period of Time Between Six to Three
                        Days Prior to the Execution ............ 11
                VII.    Period of Time Between Two Days to
                        One Day Prior to the Execution ......... 12


CHAPTER 2       Execution Checklist ........................ . .. 14

                I.      General Provisions .....................                         14
                II.     Period of Time Between Twenty-Four to
                        Twelve Hours Prior to the Execution ....                         14
                III.    Period of Time Between Twelve to Three
                        Hours Prior to the Execution ...........                         15
                IV.     Period of Time Between Three Hours to
                        Thirty Minutes Prior to the Execution ..                         17
                v.      The Final Thirty Minutes Prior
                        to the Execution .......................                         19
                VI.     Final Sequence of Events: Execution ....                         20


CHAPTER 3       Post-Execution Checklist ................. . .... 22

                I.      General Provisions . . . . . . . . . . . . . . . . . . . . . 22
  Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 7 of 179
                                                                                                  0003

                II.        Removing Witnesses from the Execution
                           Facility .... , ................. , , . . . . . . . 22

                III.       Removal of the Body of the
                           Condemned Individual ................... 23
                IV.        Site Clean-up .. , . . . . . . . . . . . . . . . . . . . . . . . 23
                V.         Returning to Routine Operations ........ 23

CHAPTER 4       Conunand Center .... , ........................... 24

                I.        General Provisions . . . . . . . . . . . . . . . . . . . . .            24
                II.       Location, Role and Function ............                                24
                III.      Command Center Staffing ................                                25
                IV.       Radio Conununication ....................                               25
                v.        Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   25


CHAPTER 5       Contingency Planning .......................... 27

                I.        General Provisions .....................                                27
                II.       Specific Procedures ....................                                27
                III.      Execution Witness Management ...........                                29
                IV.       Reservation Security Plan ..............                                31


CHAPTER 6      News Media Procedures ......................... 34

               I.         General Provisions . . . . . . . . . . . . . . . . . . . . .            34
               II.        Condemned Individual Interviews .........                               35
               III.       Media Orientation ....................•.                                35
               IV.        Media Center Operations .................                               37
               V.         The Execution Information Center ........                               42

CHAPTER 7      Stays, Conunutations and Other Delays .......... 45

               I.        General Provisions . . . . . . . . . . . . . . . . . . . . . 45
               II.       Presidential and Judicial Authority
                         to Interrupt Execution ................. 45
               III.      Communication of Pardons, Stays,
                         Commutations or Delays ................. 46
               IV.       Procedures to Implement Last-Minute
                         Stays ........ ,. . . . . . . . . . . . . . . . . . . . . . , . . . 4 7


APPENDICES     Appendix A - Memorandum of Agreement Between
               Federal Bureau of Prisons and Witness .......... 48
               Appendix B - Media Witness Press Pool
                            Agreement . . . . . . . . . .• . . . . . . . . . . . . . . 4 9
               Appendix C - Sample Letter to Media ...... ; .... 50
  Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 8 of 179
                                                                         0004

INTRODUCTION:     GENERAL PROVISIONS

I.     Purpose of Manual

       The purpose of this manual is to outline Federal Bureau of
       Prisons (BOP) policy and procedures for planning and carrying out
       the execution of a person convicted of a capital offense. These
       procedures should be observed and followed as written unless
       deviation or adjustment is required, as dete:rmined by the
       Director of the BOP or the Warden. This manual explains internal
       government procedures and does not create any legally enforceable
       rights or obligations.

II.    Organization

       This manual provides specific time related checklists for pre-
       execution, execution and post execution procedures as well as
       detailed procedures related to the execution process, command
       center operations, contingency planning, news media procedures,
       and handling stays, commutations and other delays.

III.   Cross References

       A.    Title 28, Code of Federal Regulations, Chapter 1, Part 26

       B.     Title 28, Code of Federal Regulations, Chapter 1, Part 1

       c.    Inmate Systems Management - Program Statement 5800.13,
             Paragraph 807

       D.    Searching, Detaining, Non-Inmates; Arresting Authority;
             Metal Detectors - Program Statement 5510.09

       E.    Contact with News Media - Program Statement 1480.05

       F.    Accounting Management Manual - Program Statement
             2000.02, Chapter 10950

       G.    Command Centers - Operations Memorandwn 075.92

IV,     Policy

        A.   It is the policy of the BOP that the execution of a person
             sentenced to death under Federal law by a court of competent
             authority and jurisdiction be carried out in an efficient
             and humane manner .

        B.   The BOP will make every effort in the planning and
             preparation of an execution to ensure that the execution
             process:




                                       1
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 9 of 179
                                                                     0005

         1.    faithfully adheres to the letter and intent of the
               law;

         2.   is handled in a manner that minimizes the negative
              impact on the safety, security, and operational
              integrity of the correctional institution in which it
              occurs and the BOP in general;

         3.   accommodates the public's right to obtain info.anation
              concerning the event;

        4.    reasonably addresses the privacy interests of those
              persons for whom the law and BOP policy require such
              privacy;

        5.    provides sufficient contingency planning to ensure
              that unforeseen problems can be addressed and
              overcome;

        6.    allows for stays of execution, commutations and other
              delays in the execution countdown;

        7.    provides an opportunity for interested persons to
              exercise their First Amendment rights to demonstrate
              for or against capital punishment in a lawful manner;
              and

        B.    ensures a fi.an and adequate response to unlawful civil
              disobedience, trespass, or other violations of the law
              by persons attempting to disrupt or prevent the
              execution.

   C.   The BOP will seek the arrest and encourage the prosecution
        of persons, including but not limited to those who:

        l.    violate prohibitions against filming, taping,
              broadcasting, or otherwise electronically documenting
              the death of the condemned individual;

        2.    trespass or otherwise enter upon BOP property without
              proper pe.anission and clearance from the Warden;

        3.    participate in unlawful demonstrations;

        4.    unlawfully attempt to disrupt, prevent, or otherwise
              interfere with the execution;

        5.    being inmates, are involved in disruptive, assaultive,
              or other lawfully proscribed behavior related to an
              execution; or




                                2
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 10 of 179
                                                                      0006

         6.    unlawfully threaten, intimidate, or terrorize persons
               involved in the execution process.

    D.   BOP staff involved in the execution will make every effort,
         within the limits of these policies and procedures and the
         laws of the United States, to:

         l.   display appropriate levels of professionalism,
              restraint, and courtesy in interaction with witnesses,
              demonstrators, news media, and other non-staff persons
              during the execution process;

         2.   prevent emotion or intimidation from hindering efforts
              to carry out assigned duties; and

         3.   conduct themselves at all times in a manner reflecting
              the solemnity and sensitivity of the occasion.

    E.   BOP Mental Health and Religious Services personnel will be
         available for counseling sessions with all personnel
         participating directly in an execution process, before and
         after an execution.

   F.    Each execution will be fully evaluated by the institution,
         region, and Central Office staff. If warranted,
         recommendations will be made and considered in order to
         improve procedures.




                                3
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 11 of 179
                                                                              0007

CHAPTER 1:        PRE-EXECUTION CHECKLIST

 I.   General Provisions

      A.     Purpose of Chapter

             1.       The purpose of this chapter is to provide a checklist
                      of procedures and events that should occur between the
                      period of time prior to the establishment of an
                      execution date and 24 hours prior to the execution.

             2.       Full detail will not be provided for each · procedure
                      or event in this chapter, For detail, refer to
                      specific chapters which follow.

             3.       This chapter covers the following time periods:

                      a.   prior to the execution date being established;

                     b.    establishment of the execution date to thirty
                           days prior to the execution;

                     c.    twenty-nine to fourteen days prior to the
                           execution;

                     d.    thirteen to seven days prior to the execution;

                     e.    six to three days prior to the execution; and

                     f.    forty-eight to twenty-four hours prior to ~he
                           execution .

      B.     Policy

             1.      A systematic countdown to execution must be completed
                     to ensure that all procedures and events necessary to
                     adequately prepare for the execution are completed in
                     a timely manner ,

             2.      Absent intervention by the court system or the
                     President as noted in Chapter 7, delays in the
                     countdown process will only occur in extraordinary
                     situations relating to the security and good order
                     of the institution as approved by the Director of
                     the BOP.

II.   Establishing an Execution Date

      After a sentencing hearing is conducted in a United States
      District Court resulting in a determination that a criminal
      defendant be sentenced to death for commission of an offense



                                        4
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 12 of 179
                                                                      0008

described in a Federal statute, and the sentencing judge signs the
appropriate Judgment and Order:

     A.   Except to the extent a court orders otherwise, the Director
          of the BOP will designate a date, time, and place for the
          execution of the sentence. On June 18, 1993, the Director
          of the BOP established the United States Penitentiary, Terre
          Haute, Indiana, as the site of such executions. The
          following individuals/offices will be advised in writing of
          the execution date: the sentencing judge, Attorney General,
          Office of the Deputy Attorney General, Office of the Pardon
          Attorney, the Assistant Attorney General for the Criminal
          Division, the Chief of the Capital Case Unit, Director of
          the United States Marshals Service (USMS), the Office for
          Victims of Crime, Assistant Director for Correctional
          Programs Division, Assistant Director for General Counsel
          and Review Division, appropriate Regional Director, United
          States Attorney's Office for the district of conviction,
          United States Attorney's Office for the Southern District of
          Indiana and Warden of USP Terre Haute.

    B.    Under current federal regulations, the date established will
          be no sooner than 60 days from the entry of the judgment of
          death (28 C.F.R. § 26.3(a) (1)) and notice of it must be
          given to the defendant no later than 20 days before the
          execution (28 C.. F.R. § 26.4(a)). If the date designated
          passes by reason of a stay of execution, then a new date
          will be promptly designated by the Director of the BOP when
          the stay is lifted.

    C.    The Warden of USP Terre Haute will notify, in writing, the
          condemned individual under sentence of death, of the date
          designated by the Director for execution at least 90 days in
          advance. If the designated execution date is stayed, notice
          of the new execution date must be given no later than 20
          days before the execution, if time permits and if not, as
          soon as possible. If the execution date is set by a judge,
          the Warden will notify the condemned individual, in writing,
          as soon as possible. The Warden will inciude information
          concerning the clemency application process in the written
          notice. Under 28 C.F.R. §1.l0(b), a petition for
          commutation of sentence should be filed no later than 30
          days after the condemned individual has received
          notification from the Warden of the execution date.

    D.    Unless the President interposes, the execution of the
          sentence will not be stayed on the basis of the condemned
          individual filing a petition for executive clemency.




                                 5
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 13 of 179
                                                                         0009

III.    Period of Time Between Establishment of an Execution Date to
        Thirty Days Prior to the Execution

        The following procedures should be completed between the time an
        execution date is set and 30 days prior to the execution.

       A.    Briefing the Condemned Individual

             As soon as practical after establishment of the execution
             date, the Warden at USP.Terre Haute or designee, will
             personally brief the condemned individual regarding relevant
             aspects of the execution process including information
             contained in items C through F of this section. A briefing
             sheet outlining these aspects of the execution will be given
             to the condemned individual. If requested, a copy of the
             briefing sheet will be given to a representative identified
             by the condemned individual, In addition, the Warden will
             ascertain the inmate's religious preference.

       B.    Condemned Individual's Choice of Witnesses

             When the condemned individual is informed by the Warden of
             the execution date, he/she will be advised that he/she may
             designate not more than one spiritual adviser, two defense
             attorneys, and three adult friends or relatives (at least 18
             years old) to be present at the execution. The condemned
             individual will be asked to submit the list of his/her
             witnesses to the Warden no later than 30 days after
             notification of the date of the scheduled execution.

       C.   Disposition of Personal Property and Accounts

            The Warden will review the options available to the inmate
            for property/account distribution and will ask the condemned
            individual to provide instructions, no later than 14 days
            prior to the execution, concerning the disposition of the
            personal property and funds in any accounts controlled or
            administered by the BOP. If the condemned individual fails
            to provide instructions for such disposition, the
            property/accounts will be disposed of in accordance with the
            Accounting Management Manual and Inmate Systems Management
            Manual.

       D.   Organ Donation

            The condemned individual's body will not be used for organ
            donation.

       E.   Disposition of Body

            The Warden will review options available to the condemned
            individual following the release of the body to the Vigo
            County Coroner. The Warden will ask the condemned

                                    6
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 14 of 179
                                                                      0010

          individual to provide instructions concerning the
          disposition of his/her body no later than 14 days prior to
          the execution. If the condemned individual fails to provide
          instructions, the body will be handled in accordance with
          the Accounting Management Manual.

    F.   Designation of Persons Required to Assist with the Execution

         l.    Those persons necessary to carry out the execution
               will be identified.

               a.   The Warden, with the assistance of the Director,
                    USMS, and the Director, BOP, will be responsible
                    for identifying, selecting and obtaining the
                    services of the individuals administering the
                    lethal injection.

              b.    The Warden is responsible for selection of
                    the persons involved in perimeter security,
                    transportation, and command post operations, as
                    well as crowd control, support functions and
                    access screening.

         2.   Individuals will be identified for placement in all
              vital or important positions. Alternates will also be
              identified. The Assistant Director, Correctional
              Programs Division, Regional Director, and the Warden
              will determine which positions require alternates and
              will ensure adequate coverage is provided

         3.   No officer or employee of the Department of Justice
              will be required to be in attendance at or participate
              in any execution if such attendance or participation
              is contrary to the moral or religious convictions of
              the officer or employee. Staff participation in the
              execution process must be on a voluntary basis.

   G.    Other Approved Witnesses

         1.   In addition to the United States Marshal designated by
              the Director of the USMS (hereafter called the
              "Designated United States Marshal") and the warden,
              the following persons will be present at the
              execution.

              a.    Necessary personnel selected by the Designated
                    United States Marshal and the Warden.

              b.    Those attorneys of the Department of Justice whom
                    the Deputy Attorney General determines are
                    necessary.



                                 7
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 15 of 179
                                                                      0011

               c.   Not more than the following numbers of persons
                    selected by the Warden:

                     (1)   eight citizens (in identifying these
                           individuals, the warden, no later than
                           30 days after the setting of an execution
                           date, will ask the United States Attorney
                           for the jurisdiction in which the condemned
                           individual was prosecuted to recommend up
                           to eight individuals who are victims or
                           victim family members to be witnesses of
                           the execution); and

                    (2)    ten representatives of the press.

         2,   No other person will be present at the execution,
              unless such person's presence is granted by the
              Director of the BOP. No person younger than 18 years
              of age will witness the execution.

         3.   The Warden will notify all witnesses of the date,
              time and place of the execution as soon as practicable
              before the designated time of execution.

    H.   Contact with the Vigo County Coroner

         1,   The Warden will contact the Vigo County Coroner to
              coordinate the Coroner's role.

         2.   The Vigo County Coroner will be requested to provide
              direction concerning:

              a.    transfer of custody of the body of the executed
                    individual from the Warden to the Vigo County
                    Coroner;

              b.    transportation of the body from the Execution
                    Room to the Vigo County Coroner's facility; and

              c.    security arrangements during the transfer.

   I.    Briefing of Institution Staff

         1.   It is necessary to maintain, as nearly as possible,
              normal prison operations throughout the execution
              process.

         2.   Local prison administrators should be briefed by the
              Warden, as appropriate, on plans for the execution,
              restrictions on access, crowd control, additional
              security procedures, etc., on an on-going basis.



                                  8
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 16 of 179
                                                                         0012

            3.    As soon as plans begin to evolve which will affect
                  general prison operations, briefings should begin and
                  continue until operations return to normal.

IV.   Period of Time Between Twenty-Nine to Fourteen Days Prior to the
      Execution

      A.   Witnesses

           l.     To the extent possible, the warden will develop a
                  final list of citizen and condemned individual's
                  witnesses,

           2.    All witnesses/participants will be required to sign an
                 agreement prior to being cleared and added to the
                 witness list. Included in the document will be an
                 agreement to be searched before entering the Execution
                 Facility and not to photograph or make any other
                 visual or audio recording of the execution {see
                 Appendix A).

      B.   Qualified Person

           The Warden will finalize arrangements for a qualified person
           to be present at the execution and to - declare the executed
           individual deceased.

      C.   Condemned Individual's Property and Accounts

           The Warden will finalize arrangements for disposition
           of the condemned individual's property and accounts no later
           than 14 days prior to the scheduled execution date.

      D.   Disposition of Body

           The Warden will finalize arrangements with the Vigo County
           Coroner for disposition of the body, security for the Vigo
           County Coroner 1 s vehicle, and transfer of custody of the
           body in accordance with appropriate State and local laws.

      E.   Selection of Executioner(s)

           The Warden, with the assistance of the Director, USMS and
           Director, BOP, will finalize the selection of executioner(s)
           and their alternates.

      F.   Training

           1.    The Warden will ensure that appropriate training
                 sessions are held for persons involved in the various
                 aspects of the execution event.



                                   9
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 17 of 179
                                                                       0013

          2.    Not all of the persons involved need to practice
                together. Individual teams will practice as units,
                with inter-team practices scheduled, as necessary by
                the Warden, to facilitate coordination and smooth
                interaction.

V.   Period of Time Between Thirteen to Seven Days Prior to the
     Execution

     A.   Condemned Individual's Property and Accounts

          All paperwork regarding disposition of property and accounts
          should be completed.

     B.   Food Services

          At least seven days prior to execution, the Warden or
          designee will contact the condemned individual to arrange
          for his/her last meal,

     c.   Purchase of Substances to be Used in Lethal Injection

          The warden   will ensure the purchase of lethal substances to
          be used in   the execution. Once purchased, these lethal
          substances   will be secured in the institution until called
          for by the   Warden.

     D.   Law Enforcement Coordination

          1.   The Warden will meet with Federal, State, and local
               law enforcement personnel to coordinate support
               related to the execution.

          2.   Joint practices should be conducted between law
               enforcement staff involved to ensure coordination and
               interaction is well defined and understood,

     E,   Restrictions on Condemned Individual's Visitors

          Beginning seven days prior to the designated date of
          execution, the condemned individual will have access only to
          his/her spiritual advisers (not to exceed two), his/her
          defense attorneys, members of his/her family, and
          designated officers and employees of the BOP. Upon approval
          of the Director of the BOP, the Warden may grant access to
          such other proper persons as the condemned individual may
          request.




                                  10
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 18 of 179
                                                                         0014

VI.    Period of Time Between Six to Three Days Prior to the Execution

       A.    Witnesses

             Non-media witness agreements should be signed by the
             witnesses and reviewed by the Warden or designee.

             1.   The Warden will provide a final list of witnesses to
                  the:

                  a.     Assistant Director, Correctional Programs
                         Division;

                  b.     Assistant Director, Information, Policy, and
                         Public Affairs Division;

                  c.     Regional Director;

                  d.     Director, USMS; and

                  e,     Designated United States Marshal

                  f.     United States Attorney's Office - district
                         of conviction

                  g.     United States Attorney's Office - Southern
                         District of Indiana

            2.    Persons who refuse to sign agreements will not be
                  allowed to attend the execution.

      B.    Brief Affected Law Enforcement Agencies

            The Warden will ensure that staff from other law enforcement
            agencies who have not participated in practice sessions or
            have not otherwise been briefed previously will be briefed
            and their responsibilities explained,

      C.    Condemned Individual's Property and Accounts

            Verify arrangements are complete.

      D.    Executioner{s)

            An individual designated by the Warden will:

            1.    review with executioner(s) and alternates arrangements
                  for their transportation and escort to the Execution
                  Facility; and

            2.    review with participants' arrangements for
                  security of executioner(s) and protection of their
                  identities,

                                     11
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 19 of 179
                                                                       0015

       E.   Equipment Check/Inventory

            All equipment necessary to conduct the execution will be
            inventoried and checked at least 72 hours prior to the
            execution by individuals designated by the Warden.

VII.   Period of Time Between Two Days to One Day Prior to the Execution




                                   12
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 20 of 179
                                                                      0016




     B.   Practices

          Fina.l practices will be conducted as directed by the Warden.

     C.   Eqµipment Checks

          Maintenance staff should verify necessary installation of
          and test electrical, heating/air conditioning and
          communications equipment in:

          1,    BOP Execution Facility;

          2.    Command Center,

     D.   Warden Contacts

          1,    To ensure that coordination efforts are in place, the
                following entities will be contacted by the Warden:

                a.    Department of Justice Command Center (to ensure
                      communications, if required, by the Attorney
                      General, the Supreme Court, the President of the
                      United States and the affected United States
                      Attorneys Offices);

                b.    BOP Director's Office;

                c.    USMS Director's Office; and

               d.     affected law enforcement agencies.

          2.   Identify specific individuals who are contact persons
               for the entities/individuals listed in Subsection l
               above.

     E,   Equipment Check Verification by Warden

          1.   The Warden will ensure completion of pre-execution
               inventory and equipment check in the BOP Execution
               Facility,

2.   The Warden will verify that the Execution Facility's equipment
     checks have been completed.




                                  13
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 21 of 179
                                                                          0017

CHAPTER 2:        EXECUTION CHECKLIST

I.    General Provisions

      A.     Purpose of Chapter

             1.       This chapter provides a checklist of procedures
                      and events that should occur during the final 24 hours
                      prior to the execution.

      B.     Policy

             1.       It is the policy of the BOP that the countdown to the
                      execution will be accomplished in a carefully
                      coordinated manner.

             2.       The execution will be carried out in a manner
                      consistent with Federal law.

II.   Period of Time Between Twenty-Four to Twelve Hours Prior to the
      Execution




      B.     Condemned Individual Communication

             1.      Excluding calls to the condemned individual's
                     Attorney(s) of Record and calls specifically approved
                     by the Warden, the condemned individual's telephone
                     privileges will be terminated 24 hours prior to the
                     execution.

             2.      The condemned individual's Attorney(s) of Record,
                     spiritual adviser{s), immediate family members or
                     other persons approved by the Director of the BOP,
                     will be given visiting privileges during the final 24
                     hours as determined by the Warden. Visiting
                     privileges will be suspended when preparations for the
                     execution require suspension.

      C.     Food Services

             The Warden will contact the condemned individual to finalize
             arrangements for his/her final meal and ensure that it is
             properly prepared and served by staff.




                                        14
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 22 of 179
                                                                             0018

       D.   Maintenance Response Team

             Beginning eight hours prior to an execution, the Facility Manager
             or other appropriate individual will ensure that a Maintenance
             Respon$e Team is available to provide necessary maintenance and
             repair of systems at the Execution Facility or in other areas of
             the institution.

       E.    Access to the Execution Facility




III,   Period of Time Between Twelve to Three Hours Prior to the Execution

       A,    Final Briefing




            2.    A final briefing will be held, attended by senior BOP and
                  Marshals Service staff, the Warden, and representatives
                  deemed appropriate by the Warden.  The Warden will conduct
                  the meeting, with senior staff providing guidance and policy
                  decisions, as needed.

            3.    During the briefing, participants will:

                  a.    identify problems, develop solutions, and specify time
                        lines;

                  b.    provide status reports;

                  c.    coordinate support services involvement; and

                  d.    conduct a final review of procedures.


                                        15
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 23 of 179
                                                                     0019

   B.    Food Service

         The condemned individual will be served a final meal at a
         time determined by the Warden.

   c.    Visits

         Visits by family, attorneys, religious representatives, and
         other persons approved by the Director of the BOP, will be
         at the discretion of the Warden.

   D.    Restricting Access to Prison Property

         1.   During the final 12 hours prior to the execution,
              access to prison property will be limited to:

              a.    on-duty staff;

              b.    on-duty contract workers;

              c.    volunteers deemed necessary by the Warden;

              d.    approved delivery vehicles;

              e.   law enforcement personnel on business-related
                   matters;

              f.    routine inmate visitors; and

              g.    other persons approved by the Warden.

         2.   During the final eight hours:

              a.   all off-duty Department of Justice personnel will
                   be required to leave institution property;




   E.   Establishment of Command Center




                                16
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 24 of 179
                                                                        0020
IV.   Period of Time Between Three Hours to Thirty Minutes Prior to the
      Execution

      A,   Pre-Execution Procedures

           1.    The Warden will ensure that all countdown procedures
                 for required activities and actions are progressing.

           2.    Immediate action to complete any unfinished required
                 procedures will be initiated.

           3.   The Warden will designate a recorder who will begin
                logging execution activities in the official execution
                log book commencing three hours prior to the scheduled
                execution. The log will reflect, at a minimurn, the
                time each of the following events occurs:

                a.    Condemned individual removed from Inmate Holding
                      Cell;

                b.    Condemned individual strapped to gurney;

                c.    Arrival of government/community witnesses;

                d.    Arrival of condemned individual's authorized
                      witnesses;

                e.    Arrival of media witnesses;

                f.    Opening of drapes;

                g.    Last statement by condemned individual;

                h.   Reading of statement conveying inmate's
                     sentence of death;

                i.   Upon Designated United States Marshal's approval,
                     the execution process begins;

                j,   Signal by Executioner(s) that lethal substances
                     have been administered;

                k.   Determination of condemned individual's
                     death through the EKG readout by designated
                     qualified person;

                1.   Announcement of death of condemned individual;

                m.   Closing of drapes;

                n.   Notification to outside media and demonstrators
                     of condemned individual's
                     death;

                                  17
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 25 of 179
                                                                     0021
              o.    Removal and transportation of media witnesses to
                    media center;

              p.    Removal of condemned individual's authorized
                    witnesses;

              q.    Removal of government/community witnesses;

              r.    Restraint Team/Vigo County Coroner enter
                    Execution Room to remov~ body;

              s.    Removal of body to Vigo County Coroner's vehicle;

              t.   Performance of any necessary cleaning chores;

              u.   Directive by Warden to secure Execution Facility.

    B.   Execution Room Staff Assemble

         1.   The Executioner(s) will be escorted into the Execution
              Facility and will inventory supplies and ensure that
              everything is ready.




         3.   All other Execution Room staff will be assembled on-
              site for final instructions at least forty-five
              minutes prior to the scheduled execution.




                                18
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 26 of 179
                                                                       0022




v.   The Final Thirty Minutes Prior to the Execution

     A.   Final Sequence of Events:     Preparation

          1.   Bringing the Condemned Individual to the Execution
               Room

               At the appropriate ti.me, the condemned individual will
               be:

               a.    removed from the Inmate Holding Cell by the
                     Restraint Team;

               b.    strip-searched by the Restraint Team and then
                     dressed in khaki pants, shirt, and slip-on shoes.

               c.    secured with restraints, if deemed appropriate by
                     the Warden;

               d,    escorted to the Execution Room by the Restraint
                     Team.

          2.   Restraint Team Procedures

               In the Execution Room the ambulatory restraints,
               if any, will be removed and the condemned
               individual will be restrained to the Execution Table.

          3.   Ad.mi t Witnesses

               a.    Subsequent to appropriate search procedures,
                     witnesses will be admitted to the witness rooms.

                                   19
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 27 of 179
                                                                       0023
                 b.    The government/community witnesses will then
                       enter and will be escorted to their assigned
                       area. The escorts will remain with the
                       witnesses.

                 c.    The authorized witnesses invited by the condemned
                       individual will be admitted and escorted to
                       their assigned area.

                       1.    If any of the condemned individual's
                             invited witnesses wish to be on-site,
                             but not actually witness the execution,
                             accommodations will be made for them by the
                             Warden.

                      2.     Escorts will remain with the condemned
                             individual's witnesses. There will be a
                             minimum of two escorts for each witness
                             group.

                 d.   The last witnesses to be admitted will be the
                      news media representatives. The members of the
                      news media selected to witness the execution will
                      be escorted to their assigned area. Escorts will
                      remain with the news media witnesses and ensure
                      their separation from the other witnesses while
                      at the Execution Facility. Media witnesses will
                      not be permitted to interview or question staff
                      or other witnesses while at the Execution
                      Facility.

VI.   Final Sequence of Events:   Execution

      A.   Staff Witnesses

           1.   Staff participating in the preparation for the
                execution will exit the Execution Room but stand by in
                an adjacent area.

           2.   Staff members participating in and/or observing
                the execution will include the:

                a.    Designated United States Marshal;

                b.    Warden;

                c.    Executioner(s);

                d.    Other staff authorized by the Director of the
                      BOP.



                                   20
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 28 of 179
                                                                    0024
    B.   Countdown

          1.   Once the condemned individual has been secured to the
               table, staff inside the Execution Room will open the
               drapes covering the windows of the witness rooms.

         2.    The condemned individual will be asked if he/she has
               any last words or wishes to make a statement. The
               condemned individual will have been advised in advance
               that this statement should be reasonably brief.

         3.    At the conclusion of the remarks, or when a
               determination is made to proceed, the documentation
               deemed necessary to the execution process will be
               read. Once the Designated United States Marshal makes
               a final determination that the execution is to
               proceed, the executioner(s) will be directed to
               administer the lethal injection.

         4.    If the execution is

                               the Designated United States Marshal
               will instruct the Executioner(s) to step away from the
               execution equipment and will notify the condemned
               individual and all present that the execution has been
               stayed or delayed.

   C.    Determination of Death

         l.    After the lethal injection has been administered:

               a.    The EKG will be monitored until apparent
                     signs of life have ceased;

               b.    The time of death will be announced prior to
                     the drapes being closed.

         2.    The Designated United States Marshal will complete and
               sign the Return described in Section 26.2(b) of
               28 C.F.R. and will file such document with the
               sentencing court.




                                  21
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 29 of 179
                                                                          0025
CHAPTER 3:        POST-EXECUTION CHECKLIST

I.     General Provisions

      A,      Purpose of Chapter

              The purpose of this chapter is to:

             1.       provide the procedures to be followed after the
                      execution, of the condemned individual;

             2.       identify the responsibilities for tasks to be
                      completed; and

             3.       provide for the transfer of the body of the condemned
                      individual from the custody of the BOP.

      B.     Policy

             It is the policy of the BOP that:

             1.      the condemned individual will be examined by a
                     specified qualified person following the
                     administration of the lethal substances to ensure that
                     death has occurred;

             2.      When the qualified individual is satisfied that death
                     has occurred, the time of death will be announced to
                     the witnesses; -

             3.      the witnesses to the execution will then be removed
                     from the Execution Facility and returned to their
                     individual staging areas so that they may leave the
                     institution. News media witnesses will be removed to
                     a secondary press location where they will participate
                     in a press conference;

             4.      the body of the condemned individual will be
                     surrendered to the Vigo County Coroner;

             5.      after removal of the body, the site will be
                     cleaned and restored to its previous condition.

II.   Removing Witnesses from the Execution Facility

      A.     After the pronouncement of death, the witnesses will be
             escorted from the facility in the following order:

             1.      news media witnesses ; ,

             2.      condemned individual's authorized witnesses; and

             3.      government/community witnesses.

                                        22
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 30 of 179
                                                                         0026
       B.   Each group of witnesses will be kept separate from the
            others and escorted to waiting vehicles to be driven to
            separate designated sites.

III. Removal of the Body of the Condemned Individual

      A.    After the witnesses have departed, the restraints will be
            removed from the condemned individual's body.

      B.    The Vigo County Coroner or designee will be escorted into
            the Execution Facility. The body will be removed by the
            Vigo County Coroner, who will place it in a coroner's
            vehicle for transportation.

IV.   Site Clean-Up

      A.    Under the supervision of an individual designated by
            the Warden, staff will clean and secure the Execution
            Facility.

      B.    Institution staff will be trained in infectious disease
            preventive practices and utilize appropriate
            precautions in cleaning up the Execution Facility.

      C.    The Execution Facility will be locked and secured when the
            Warden is satisfied that clean-up has been completed.

V.    Returning to Routine Operations

      A.    Following the execution, Department of Justice and BOP staff
            involved in the execution will be deactivated, as
            appropriate, under direction of the senior departmental, BOP
            and USMS staff on-site.

      B.    The Warden's designated public affairs representative will
            determine when to secure the media assembly site after the
            news conference is complete.

      C.    The Warden will bring the institution security back to
            routine operations as he/she sees fit.




                                   23
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 31 of 179
                                                                          0027

CHAPTER 4:    Command Center

I,    General Provisions

      A.     Purpose of Chapter

             The purpose of this chapter is to:

             l.   identify the role and function of the Command Center;

             2.   specify the individuals authorized to staff the
                  Command Center; and

             3.   provide an inventory of the minimum resources required
                  in the Command Center.

      B.     Policy

             It is the policy of the BOP that:

             l.   the Bureau operate a local, emergency Command Center
                  during the execution operation to:

                  a.    coordinate security, transportation, crowd
                        control, access and other processes;

                  b.    provide policy and procedural advice, as needed,
                        or upon request;

                  c.    coordinate inter- agency functions; and

                  d.    serve as an information processing and operations
                        nerve center for the execution;




             3.   sufficient resources be available in the Command
                  Center to permit staff there to function efficiently.

II.   Location, Role and Function

      A.     The Command Center will be operational prior to the
             scheduled execution and maintained for the duration of the
             execution operation, in an area identified by the Warden.

      B.     The roles and functions of the Command Center include:
             1.   coordinating the various personnel, components and
                  elements of the execution operation;




                                    24
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 32 of 179
                                                                        0028




III. Command Center Staffing

      A.   Command Center staff should include the following positions:




      B.   The Command Center Director may include such other persons
           as may be needed, for the period of time required. During
           that time, an additional temporary pass will be issued to
           and worn by the person so admitted.

      C.   Access to the Command Center will be limited to persons
           specifically authorized by the Command Center Director or
           Warden.

IV.   Radio Communication

      A.   The official radio frequency for communication with
           personnel involved in the execution process will be
           determined by the Warden.

      B.   Non-cellular telephones must be used for critical or
           confidential communications.




                                  25
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 33 of 179
                                                                   0029




                               26
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 34 of 179
                                                                            0030

CHAPTER 5:        CONTINGENCY PLANNING

I.     General Provisions

      A.     Purpose of Chapter

             The purpose of this chapter is to:

             l.       aid in the development of a predetermined contingency
                      plan to assist staff in the management of the
                      execution event and in responding to related emergency
                      situations;

             2.       identify the role and function of staff needed to
                      formulate and activate the plan, if needed; and

             3,      identify specific areas to stage staff and equipment,
                     The location of witness processing will be
                     pre-determined by the Warden on a case-by-case basis.

      B,     Policy

             It is the policy of the BOF to:

             l.      prepare and test contingency plans;

             2.      identify all security measures needed to protect staff
                     and inmates of an institution as well as BOP property;
                     and

             3.      coordinate all resources to ensure the safety of the
                     public, staff, and inmates.

II.   Specific Procedures

      A.     An individual identified by the Warden will prepare
             contingency plans related to an emergency occasioned by the
             execution, such as an institution disturbance, hostage
             taking, outside demonstration, outside assault on the
             facility, etc. All plans will be reviewed and approved by
             the Warden and the Regional Director.

      B.     Plans will include provisions for:




                                         27
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 35 of 179
                                                                   0031




                                28
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 36 of 179
                                                                      0032



III. Execution Witness Management




          4.   No pat or visual search of any witness will be
               conducted unless the Warden has reasonable suspicion


                                    29
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 37 of 179
                                                                            0033



              to believe the witness is concealing weapons, drugs,
              audio or visual recording devices, or any other item
              not expressly authorized and the witness agrees to be
              searched. If the witness refuses to be searched,
              he/she will not be permitted to serve as a witness.

         5.   Staff at each staging area will notify the Command
              Center when all execution witnesses are accounted for
              and processed.
         6.   Escorts will remain at their assigned staging areas
              until the Command Center directs them to transport the
              witnesses to the Execution Facility.




         3.   Escorts will ensure that witness groups do not
              come into contact with each other.

         4.   Escorts will transport witnesses to the Execution Facility
              and notify the Co111111and Center when each group of witnesses
              is secured in the assigned observation area.

         5.   Once each group is secured, the next group will be moved as
              directed by the Command center.

         6.   The Col'llilland Center will be notified by the appropriate staff
              member when all groups are in place.

         7,   The Command Center, in turn, will notify the
              Warden or designee.




                                   30
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 38 of 179
                                                                        0034




           2.    The groups will be returned to the staging areas
                 by the escorts, who will ensure that no group comes in
                 contact with another group.

           3.    Escorts will notify the Command Center as each group
                 returns to the staging area.

           4.    The Command Center will direct each move to expedite
                 departures and also to prevent groups from
                 encountering one another in the parking lot.

           5.   Media witnesses will be returned to the Media Center
                to have a press pool briefing as outlined
                in Chapter 6.

IV.   Reservation Security Plan




                                  31
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 39 of 179
                                                                   0035




                               32
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 40 of 179
                                                                   0036



         3.    The escort Lieutenant and escort teams will be
               available and will accompany execution witnesses.




                                33
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 41 of 179
                                                                             0037



CHAPTER 6 :        NEWS MEDIA PROCEDURES

I.    General Provisions

     A.       Purpose of Chapter

              This chapter describes the procedures and requirements for
              allowing representatives of the news media access to an
              inmate sentenced to death, as well as procedures for news
              media access to the execution. This chapter also provides
              procedures for releasing information relating to the
              execution.

     B.       Policy

              The BOP recognizes the desirability of establishing
              procedures which afford the public information about
              its operations through the news media. In accordance with
              established policy, reasonable efforts will be made to
              accommodate representatives of the news media before,
              during, and after a scheduled execution. Media
              representatives will be treated in a fair and consistent
              manner in accordance with current policies and procedures of
              the BOP. The agency has the responsibility, however, to
              ensure the orderly and safe operation of its institutions,
              and therefore must regulate media access.



              l.      Representatives of the news media are those
                      individuals described in Program Statement 1480.03,
                      Contact with News Media, whose principal employment is
                      to gather and report news.

              2.      The warden will designate a specific staff member as
                      the official representative to the news media
                      regarding death penalty issues and the scheduled
                      execution.

              3.      The BOP Assistant Director, Information, Policy
                      and Public Affairs Division, will coordinate the
                      release of information to the news media and
                      assist the Warden in the selection of individual
                      news media witnesses. The Department of Justice
                      Office of Public Affairs will be kept informed of
                      these matters.




                                           34
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 42 of 179
                                                                       0038



II.   Condemned Individual Interviews

      A.    Purpose

           As stated in Program Statement 1480.03, Contact with News
           Media, it is not the BOP's intent to provide publicity for
           an inmate or special privileges for the news media, but
           rather to ensure a better informed public.

      B.   Limits

           With this in mind, representatives of the news media may be
           permitted to conduct interviews with condemned individuals.
           Guidelines regarding the frequency and length of interviews,
           as well as accompanying security, will reflect
           BOP/institution policy and will be established by the
           Warden, who will take into account available resources.

      C.   Prohibition

           Ordinarily, no media interviews will be permitted with the
           condemned individual once the execution date is within seven
           days.

III. Media Orientation

      A.   Definition

           No later than eight days before a confirmed execution date,
           the institution will hold a Media Orientation to provide
           media representatives with information on the scheduled
           execution, No other press conference or Media Orientation
           regarding the execution will be scheduled or held until
           after the scheduled execution, except as provided below in
           subsection B. Every effort will be made by the Warden's
           representative to notify local, State, and national media
           representatives of the scheduled Media Orientation. Central
           Office Public Affairs staff will provide assistance to
           institution personnel in this area.

           1.   All persons, including media representatives, must
                have appropriate identification to enter the
                institution on any occasion. Media representatives
                must have appropriate press credentials. This
                requirement includes camerapersons, sound technicians,
                and reporters.

           2.   All individuals will be advised that they are subject
                to search of their person and equipment prior to
                entering and prior to leaving a BOP facility.


                                  35
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 43 of 179
                                                                     0039



    B.   Updates Prior to the Execution

         Following activation of the Media Center, the Warden's
         representative will provide the news media with regular
         briefings or updates of the execution process.

         1.   No later than eight hours prior to the scheduled
              execution, a Media Center will be activated.
              Telephone lines, tables, risers for cameras and
              outlets for electrical equipment and cameras will be
              available. Restroom facilities (and if possible,
              vending machines) will also be provided,

         2.   The Warden's designated representative will be present
              in the Media Center to provide regular announcements.

    C.   Media Orientation ·aeleases

         During the Media Orientation, the following information will
         be made available to members of the media:

         1.   General information regarding the scheduled execution
              and about the individual scheduled for execution.

         2.   Specific information regarding procedures to be
              followed by the media on the date of the scheduled
              execution.

         3.   Media representatives will be reminded that there are
              obvious security concerns about aircraft flying over
              Federal correctional facilities and therefore, their
              assistance and cooperation in this matter is expected.

         4.   Media representatives will be informed of how the
              press pool will be established (see paragraph IV D 2)
              and advised that if they are selected as press pool
              witnesses to the execution, they will agree prior to
              the execution to:

              a.    sign the document designated as the Media Witness
                    Press Pool Agreement (see Media Witness Press
                    Pool Agreement, Appendix B);

              b.   be subject to a metal detection scanning;

              c.   not make any photographic, visual or audio
                   recordings of the execution (each media witness
                   will be provided only paper and a pencil or pen
                   while in the execution witness area); and



                                36
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 44 of 179
                                                                         0040


                   d.      return to the Media Center after the execution to
                           answer questions of all other media represented
                           concerning their observations during the
                           execution.

            5.     After the Warden's representative, media pool
                   witnesses and appropriate Department of Justice staff,
                   if available, have addressed the media in the Media
                   Center, the press briefing will be terminated and all
                   media personnel will leave the Media Center.

IV,   Media Center Operations

      A.   Requesting Authorization

           1.     After an execution date is set by the court/Director
                  of the BOP, and no sooner than twenty days prior to
                  the scheduled execution, news media representatives
                  will be advised, in writing, by the Warden's
                  designated representative that they may request, in
                  writing, authorization to participate in the
                  institution's Media Center activity in the hours
                  preceding the scheduled execution (see Sample Letter
                  to Media, Appendix C).

                  The requests, which must be in writing, should be
                  received by the Warden no later than ten days
                  prior to the execution. Requests must include names,
                  social security numbers, and dates of birth for each
                  representative of a media organization and his/her
                  support staff. Only those media organizations
                  submitting written requests, within the stated time
                  frame, will be considered for participation in Media
                  Center activities.

           2.     Requests for consideration may be granted by the
                  Warden, provided they demonstrate that the requesting
                  individual falls within the definition of "member of
                  the press and broadcast media" set forth in BOP
                  Program Statement 1480.03, Contact with News Media.

      B.   Possible Limitations

           The number of media representatives may be limited by the
           Warden due to space and safety considerations, but care will
           be taken to include representatives from both the print and
           broadcast media.

      C.   Briefing Packets and Updates

           1.    Packets

                  Following activation of the Media Center, the Warden's
                  representative will provide press briefing packets for

                                      37
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 45 of 179
                                                                                     0041



                     reporters in the Media Center. The contents of the
                     press briefing packet will include, but not be limited
                     to, releasable information on the condemned
                     individual, pool reporters (once selected), the
                     sequence of events, and the history of Federal
                     executions.

         2.          Updates

                    Written updates generally will be distributed to the
                    press on a regular basis following activation of the
                    Media Center. Updates will include:

                    a.          a summary of activities related to the execution
                                and sequence of events; and

                    b.         a summary, cleared by the Warden, of the
                               condemned individual's activities during his/her
                               final twenty-four hours.

    D.   News Media Witness Selection

         1,         Number in Attendance

                    The Warden will permit no more than 10 members of the
                    media to witness the execution. The number of
                    additional media representatives authorized to remain
                    in the Media Center on the day of the execu.t ion may be
                    limited, due to space and safety concerns.

         2. __P=o~o~l:.....::S~e~l~e~c~t~i~·o=n'--"P~r~o~c~e~s=-s
                    a.         Press pool members will be selected by their
                               peers at least three hours prior to the scheduled
                               execution. Representatives from each of the
                               following categories must be included:

                               (1)        one local media source (located within the
                                          city or town of the institution);

                               (2)       three television news programs of a station
                                         or network holding an FCC license {at least
                                         two being national broadcast stations);

                               (3)       two media sources from the area where the
                                         crime was committed;




                                                        38
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 46 of 179
                                                                   0042



                     ( 4)   one wire service;

                     (5)    one radio station; and

                     (6)    two print media organizations.

               b.   Press pool witnesses will be selected from
                    qualified media representatives who have been
                    admitted into the institution's Media Center and
                    who have provided staff with proper
                    identification. A list of media representatives
                    will be compiled by the Warden's representative
                    and furnished to the media for their review in
                    the selection process.

         3.    Signed Agreement

              Media selected as press pool witnesses will then
              be required to agree to:

              a.    act as a pool representative as described further
                    in this chapter; and

              b.    abide by all established conditions, rules, and
                    regulations while in attendance at the execution;
                    to include allowing a metal detector scan of
                    their person.

         4.   Supplemental Representatives

              In the event the media are unable to identify
              witnesses in each of the above described categories,
              the Warden's designated representative may name other
              qualifying media representatives to attend, with a
              maximum of 10 being named.

    E.   Media Witnesses to the Execution

         1.   Search Process

              Each media pool witness attending the execution will
              be scanned by a metal detector prior to admittance to
              the Execution Facility.

              a.    No pat or visual search of any media pool witness
                    will be conducted unless the Warden has
                    reasonable suspicion to believe the media
                    representative is concealing w1;1apons, drugs,
                    audio or visual recording devices, or any other
                    items not expressly authorized and the media


                                  39
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 47 of 179
                                                                     0043



                    representative agrees to be searched. If the
                    representative refuses to be searched, he/she
                    will not be permitted to serve as a media
                    witness.

                    l.   Electronic or mechanical recording devices
                         include, but are not limited to, still,
                         moving picture or video tape cameras, tape
                         recorders or similar devices, and
                         radio/television broadcasting devices.

                    2,   The representative will only be permitted
                         paper and a pencil or pen as provided by
                         institution staff.

         2.   Witness Briefing

              The 10 selected members of the news media will be
              required to sign both the witness agreement (Appendix
              A) and the Media Witness Press Pool Agreement
               (Appendix B). They must also attend the pre-execution
              briefing at the Media Center. This briefing,
              conducted by a representative of the warden, will
              provide specific information on the event and
              expectations regarding their conduct. This will
              include:

              a.   a review of approved materials that can be taken
                   to the Execution Room;

              b.   search procedures;

              c.   escort procedures; and

              d.   the role of pool reporters.
         3,   Prohibition of Substitutes

              No substitute media pool witness will be permitted
              after this briefing is conducted.

         4.   Segregation after the Search

              After the search, all witnesses will be segregated and
              escorted to the Execution Facility. Media witnesses
              will not be permitted to have physical contact with
              any other persons during this time.




                                 40
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 48 of 179
                                                                         0044



         5.    Excluding Witnesses

               The Warden will not exclude any media witness duly
               selected in accordance with this chapter from
               attendance at the execution or cause a selected media
               witness to be removed from the media pool witness area
               unless the media witness:

               a.     refuses to submit to a reasonable search as
                      outlined in these regulations;

               b.    faints, becomes ill, or requests to be allowed to
                     leave during the execution;

               c.    causes a disturbance within the media pool
                     witness area that disrupts the orderly progress
                     of the execution as determined by the Warden's
                     representative on site; or

               d.    fails to abide by the provisions of the Witness
                     Agreement.

         6,    The Execution Process

               The selected media pool witnesses will be escorted as
               a group to the execution location prior to the
               execution and will be allowed to remain there
               throughout the execution process. The Warden will
               designate a BOP Spokesperson to remain with the media
               pool witnesses throughout the process and to answer
               questions.

    F.   Dea th Announcement

         Immediately following the execution and prior to the post-
         execution press pool briefing,· a Warden ' s , rep re sen ta ti ve
         will read the following prepared statement to the press and
         demonstrators:




                                   41
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 49 of 179
                                                                             0045



                                 SAMPLE STATEMENT

(To be read at post execution press briefing and to any assembled
members of the public.)

________________ , Warden of

reports that pursuant to the sentence of the United States

District Court in     _________ ,            (Condemned Individual's Name)

has been executed     by   lethal injection.

______________________ was pronounced dead at
   (Condemned Individual's Name)

                 on
     (Time)                    (Date)


       G.     Press Pool Post-Execution Briefing

              All news media press pool witnesses will, after being
              returned from the execution to the Media Center, immediately
              brief other media representatives coverin'g the event. The
              pool witnesses will provide an account of the execution and
              will endeavor to answer all questions asked of them by other
              media representatives. They will not report their
              observations regarding the execution to their respective
              news organizations until after the non-witness media
              representatives have had the benefit of the pool
              representatives' accounts of the execution.

      H.      Post Execution Press Conference

              If deemed necessary and appropriate, representatives of the
              Department of Justice, USMS and BOP will answer questions
              from the assembled media for no more than 30 minutes after
              the press briefing.

V.    The Execution Information Center

      A,      Responsibility

              The Warden's representative will establish and operate an
              Execution Information Center.



                                        42
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 50 of 179
                                                                      0046




    B.    Purpose

          The Execution Information Center:

         1.    is a central processing point for all incoming media
               and public interest telephone calls pertaining to the
               scheduled execution;

         2.    allows the institution's staff to handle normal
               and routine business;

         3.    handles "crank" calls and bomb threats in accordance
               with BOP policy; and

         4.    establishes a log of calls for future reference,
               investigation and evaluation,

    C.   Location

         1.    The Execution Information Center will be located
               in an area identified by the warden.

         2.    Only persons authorized by the Warden will be allowed
               in the Center's operational area. Center staff are
               responsible for keeping the area clear of unauthorized
               personnel,

    D.   Schedule

         1.   The Execution Information Center will commence
              operations approximately two working days prior to the
              scheduled ~xecution. The Information Center will
              operate twelve hours a day on the days prior to the
              scheduled execution and for the eighteen hours
              immediately preceding the scheduled execution. The
              Center will remain in operation until approximately
              one hour after the execution.

         2.   The Warden's representative will arrange coverage of
              telephones, based on the volume of calls.

         3.   Staffing for the Execution Information Center will be
              coordinated by the Warden's representative.




                                43
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 51 of 179
                                                                       0047




     E.   Screening Calls

          l .   Types of Calls

                a.   Business Calls

                     Calls from BOP staff or other Federal
                     agencies relating to the execution; or fromBOP
                     staff relating to operational issues affected by
                     the execution which may need to be forwarded to
                     the Command Center.
                b.   Personal Calls

                     Calls intended for individuals (staff or
                     witnesses) connected with the execution,

                C.   Inquiry Calls

                     Execution-related calls from the general public.

                     l.     Staff will endeavor to answer every call in
                            a professional, courteous and efficient
                            manner.

                     2.     If bomb threats are received, the staff
                            member receiving the call will utilize
                            established procedures. Bomb threats will
                            be communicated to the Command Center
                            immediately,

                     3.     If possible, all "crank" calls and calls
                            considered to be an emergency, should be
                            recorded and traced.




                                  44
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 52 of 179
                                                                             0048



CHAPTER 7 :        STAYS, COMMUTATIONS AND OTHER DELAYS

 I.    General Provisions

      A.       Purpose of Chapter

               The purpose of this chapter is to;

               1.      cite the entities capable of causing execution stays,
                       commutations, and other delays;

              2.       specify the manner of communicating such
                       delays/commutations; and

              3.       provide the procedures for implementing the
                       delay/commutation.

      B.      Policy

              It is the policy of the BOP that:

              1.      procedures must be in place to receive and ensure
                      proper handling of legal interruptions of the
                      execution countdown;

              2.      staff understand their roles and the BOP's
                      responsibilities in the event of such interruptions;
                      and

              3.      contingency plans provide methods for responding to:

                      a.    temporary delays;

                      b.    lengthy delays; and

                      c.    commutations.

II.   Presidential and Judicial Authority to Interrupt Execution

      A.      President

              1.      The United States Constitution confers upon the
                      President the power to grant reprieves and pardons for
                      offenses against the United States. This has been
                      held to include the power to grant conditional pardons
                      and commute sentences.

              2.      Neither Congress nor a State legislature can limit the
                      President's power to pardon.



                                        45
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 53 of 179
                                                                         0049



       B.   Courts

            A Federal court of competent jurisdiction may issue a stay
            of execution or invalidate a sentence of death as a result
            of appellate or collateral proceedings.

III.   Communication of Pardons, Stays, Commutations or Delays

       A.   Prior to Final Execution Countdown

            If the BOP receives an order from a Federal court of
            competent jurisdiction or the President ordering a respite,
            reprieve, stay, commutation, pardon or other action which
            requires the suspension or termination of the execution:

            1.     the Attorney General's Office will be contacted
                   for consultation; and

            2.     a decision will be made by the Director of the BOP
                   concerning the status of planning and preparation for
                   the execution,

       B.   During Final Execution Countdown .

            1.     During the final twenty-four hours, the BOP and the
                   USMS will maintain frequent contact with the Attorney
                   General's Office through




       C.   Final Clearance for Execution

            At          opriate time prior to the execution
                         the Designated United States Marsh
                 a an   to continue with the execution




                                     46
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 54 of 179
                                                                        0050



IV.   Procedures to Implement Last-Minute Stays

      A.   Upon receiving a stay during the final countdown, the first
           effort will be to determine the probable length of the
           delay.

      B.   If the witnesses have not been moved from their staging
           areas, they will be held in those locations until further
           instructions are received from the Warden to proceed with or
           terminate the execution.

      C.   If witnesses are already at the Execution Facility and the
           condemned individual is restrained:

           1.   If the delay appears to be relatively lengthy, the
                condemned individual will be returned to the Holding
                Cell by the Restraint Team. The witnesses will be
                returned to their staging areas in the order listed.
                There they will await further information.

           2.   If the delay is likely to be relatively short in
                duration, the witnesses will remain in place. The
                drapes will be closed and the condemned individual
                will remain restrained on the table .

           3.   If the execution is indefinitely stayed, set for re-
                sentencing, commuted, or halted by pardon, the
                execution will be halted, and the condemned individual
                and witnesses will be immediately advised. Witnesses
                will be returned to their staging areas and the
                condemned individual returned to appropriate quarters
                in the institution.




                                  47
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 55 of 179
                                                                       0051



                                Appendix A

                          MEMORANDUM OF AGREEMENT
                                  BETWEEN
                         FEDERAL BUREAU OF PRISONS
                                AND WITNESS

      This agreement is made between the Federal Bureau of Prisons and
the following witness:



      In accordance with Title 28, Code of Federal Regulations, Section
26.4, the Federal Bureau of Prisons may allow you, as a witness, to be
present at the execution. However, your presence at the execution is
not a right and, in order to be entitled to be present, you will be
required to agree to the following conditions:

     1.    You will not bring onto institution grounds anything
           constituting legal or illegal contraband under any
           applicable statute, regulation or policy, including, but not
           limited to, firearms, weapons, explosives, metal cutting
           tools, narcotic drugs, alcoholic beverages, or any item
           creating a threat to institution safety, security, or good
           order;

     2.    You agree to submit to a reasonable search for contraband
           and other searches as considered necessary by the Bureau of
           Prisons for entry into the institution;

     3.    You will conduct yourself in a lawful and orderly manner;

     4.   You will comply with all lawful directives of correctional
          personnel while on institution grounds;

     5.   You will not bring onto institution grounds any
          photographic or other visual or audio recording device;
          and

      You have read, understand, and agree to the above. By signing
this agreement, you agree to comply with its conditions and understand
that failure to abide by them will result in your removal from
institution grounds and could lead to prosecution for violation of
Federal laws.


             (Witness)                               (Date)

      (Agency Representative)                        (Date)



                                   48
 Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 56 of 179
                                                                     0052




                            Appendix B

                MEDIA WITNESS PRESS POOL AGREEMENT



.In consideration of having been selected as an official witness

to the execution of
                      --------------------- on
- - - - - - - - - - - - - ' I,
hereby agree to act as a pool reporter and, not to interview non-

media witnesses or Department of Justice staff at the Execution

Facility.   Following the execution, I agree to return immediately

to the Media Center to brief my colleagues there regarding the

execution and answer their ques.tions.     I also agree to file my

story only after I have completed my responsibilities as a pool

reporter.

NAME:
                                     (Signature)

ORGANIZATION:


DATE:




                                            (BOP Staff Witness)




                                49
  Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 57 of 179
                                                                         0053



                               Appendix C

                         SAMPLE LETTER TO MEDIA
                     (Re: Media Center Operations)
In accordance with the provisions of 28 C.F.R., Part 26,
Implementation of Death Sentences in Federal Cases,

                                           is scheduled to be executed
      (Condemned Individual's Name)
at __________ on _________
       (Institution)             (Date)

No later than eight hours preceding the scheduled execution, a Media
Center will be established at the ____________ in
                                                   (Location)
Terre Haute, Indiana, and telephones will be available. Should you
desire to cover the event from the Media Center, or if selected, be a
media pool witness, please submit your written request to me, .via fax
or by mail, so that it is received in my office no later than

                        (Date 10 days prior to execution)

The request must include your name, the names of all support
staff (sound technician, cameraperson, etc.) who may accompany
you on this day. Social security numbers and dates of birth for all
participants, including yourself, must also be furnished in your
letter so that appropriate security checks can be completed. You will
be notified promptly if we have any concerns with your request. Space
is limited and admittance to the Media Center will have to be on a
first-come, first-accommodated basis.

Should you desire to be considered to be a media pool witness to the
execution, you will also be required to sign agreements consenting to
a search prior to entering the execution facility, and agreeing to
abide by all relevant conditions, rules and regulations. Should you
participate, your name is subject to being released to the media.

Please note that all media representatives will be required to sign a
log and show proper press credentials in order to be admitted to the
Media Center.
                                 Sincerely,
                                Name
                                Title


                                      50
         Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 58 of 179
                                          U.S. Department of Ju tice      0054
                                             ederal Bureau of Pri son




Office ,t the Direcwr                       \V,n/1i11g1t111. D.C. 10534



                                            July 25, 2019



MEMORANDUM FOR J. E. KRUEGER, REGIONAL DIRECTOR
               NORTH CENTRAL REGION



FROM:                     GH J .
                        Acting Director


SUBJECT:                Addendum to Execution Protocol


This memorandum is to advise that I hereby adopt the attached
Addendum to the Federal Execution Protocol. Please coordinate as
appropriate, including incorporating the Addendum into the Federal
Execution Protocol.



Attachment
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 59 of 179
                                                                                   0055


             ADDENDUM TO BOP EXECUTION PROTOCOL
       FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                      EFFECTIVE JULY 25, 2019

A.   Federal death sentences are implemented by an intravenous injection of a
     lethal substance or substances in a quantity sufficient to cause death, such
     substance or substances to be determined by the Director, Federal Bureau of
     Prisons (BOP) and to be administered by qualified personnel selected by the
     Warden and acting at the direction of the United States Marshal. 28 CFR 26.3.
     The procedures utilized by the BOP to implement federal death sentences shall
     be as follows unless modified at the discretion of the Director or his/her
     designee, as necessary to (1) comply with specific judicial orders; (2) based on
     the recommendation of on-site medical personnel utilizing their clinical judgment;
     or (3) as may be required by other circumstances.

B.   The identities of personnel considered for and/or selected to perform death
     sentence related functions, any documentation establishing their qualifications
     and the identities of personnel participating in federal judicial executions or
     training for such judicial executions shall be protected from disclosure to the
     fullest extent permitted by law.

C.   The lethal substances to be utilized in federal lethal injections shall be
     Pentobarbital Sodium.

D.   Not less than fourteen (14) days prior to a scheduled execution, the Director or
     designee, in conjunction with the United States Marshal Service, shall make a
     final selection of qualified personnel to serve as the executioner(s) and their
     alternates. See BOP Execution Protocol, Chap. 1, §§ III (F) and IV (B) & (E).
     Qualified personnel includes currently licensed physicians, nurses, EMTs,
     Paramedics, Phlebotomists, other medically trained personnel, including those
     trained in the United States Military having at least one year professional
     experience and other personnel with necessary training and experience in a
     specific execution related function. Non-medically licensed or certified qualified
     personnel shall participate in a minimum of ten (10) execution rehearsals a year
     and shall have participated in at least two (2) execution rehearsals prior to
     participating in an actual execution. Any documentation establishing the
     qualifications, including training, of such personnel shall be maintained by the
     Director or designee.

E.   The Director or designee shall appoint a senior level Bureau employee to assist
     the United States Marshal in implementing the federal death sentence. The
     Director or designee shall appoint an additional senior level Bureau employee to
     supervise the activities of personnel preparing and administering the lethal
     substances.
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 60 of 179
                                                                                      0056


                 ADDENDUM TO BOP EXECUTION PROTOCOL
           FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                          EFFECTIVE JULY 25, 2019

F.   The lethal substances shall be prepared by qualified personnel in the following
     manner unless otherwise directed by the Director, or designee, on the
     recommendation of medical personnel. The lethal substances shall be placed
     into three sets of numbered and labeled syringes. One of the sets of syringes is
     used in the implementation of the death sentence and two sets are available as
     a backup.

G.   Approximately thirty (30) minutes prior to the scheduled implementation of the
     death sentence, the condemned individual will be escorted into the execution
     room. The condemned individual will be restrained to the execution table. The
     leads of a cardiac monitor will be attached by qualified personnel. A suitable
     venous access line or lines will be inserted and inspected by qualified personnel
     and a slow rate flow of normal saline solution begun.

H.   Lethal substances shall be administered intravenously. The Director or designee
     shall determine the method of venous access (1) based on the training and
     experience of personnel establishing the intravenous access; (2) to comply with
     specific orders of federal courts; or (3) based upon a recommendation from
     qualified personnel.

     A set of syringes will consist of:

     Syringe #1 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #2 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #3 contains 60 mL of saline flush,

     Each syringe will be administered in the order set forth above when directed by
     supervisory personnel.

     If peripheral venous access is utilized, two separate lines shall be inserted in
     separate locations and determined to be patent by qualified personnel. A flow of
     saline shall be started in each line and administered at a slow rate to keep the
     line open. One line will be used to administer the lethal substances and the
     second will be reserved in the event of the failure of the first line. Any failure of a
     venous access line shall be immediately reported to the Director or designee.
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 61 of 179
                                                                   0057




         BOP EXECUTION PROTOCOL




            SENSITIVE - LIMITED OFFICIAL USE ONLY          2019




                               1
    Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 62 of 179
                                                                                                                                                 0058


                                                                                                 Federal Bureau of Prisons
                                                                                                 Execution Protocol Manual

                                                                                                                                                 Page
INTRODUCTION   General Provisions........ .... .. ......... .. ............................ .                                                       4

               I.      Purpose of Manual ..............................................                                                             4
               11.     Organization ......................... ......... ....................                                                        4
               111.    Cross References ...............................................                                                             4
               IV.     Procedure ........................................................ .                                                         4

CHAPTER 1      Pre-Execution Checklist. ......... ... .. ....... ...... .................... .                                                      7

               I.      General Provisions.......... ................... ........... ......                                                          7
               II.     Establishing an Execution Date... .. ..... .... ..... .......... .                                                           7
               Ill.    Period of Time Between Establishment
                       Of an Execution Date to Thirty Days
                       Prior to the Execution .. . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . .                   8
               IV.     Period of Time Between Twenty-Nine
                       To Fourteen Days Prior to the
                       Execution... ... . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     12
               V.      Period of Time Between Thirteen to
                       Seven Days Prior to the Execution... ....... .. .. ... ..... ....                                                           13
               VI.     Period of Time Between Six to Three
                       Days Prior to the Execution. ..... . . . . . . . . . . . . . . . . . . . . . . . . . . ...                                  13
               VII.    Period of Time Between Two Days to
                       One Day Prior to the Execution... .... .. .... ... .. ....... .....                                                         15

CHAPTER 2      Execution Checklist ..................................................... .                                                         17

               I.      General Provisions.... ....... ......... ....... ...... ... ........ ..                                                     17
               II.     Period of Time Between Twenty-Four to
                       Twelve Hours Prior to the Execution........ ... ...... .......                                                              17
               Ill.    Period of Time Between Twelve to Three
                       Hours Prior to the Execution...... ... .........................                                                            18
               IV.     Period of Time Between Three Hours to
                       Thirty Minutes Prior to the Execution ............. .... .......                                                            20
               V.      The Final Thirty Minutes Prior
                       To the Execution....... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                   22
               VI.     Final Sequences of Events: Execution. ................. .                                                                   24

CHAPTER 3      Post-Execution Checklist. ..... .... ......... ..... ... .......... ..... .... .                                                    26

               I.       General Provisions ...... ... ...... .............................. .                                                      26



                                                           2
    Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 63 of 179
                                                                                                                                 0059


               II.         Removing Witnesses from the Execution
                           Facility..............................................................                                 26
               Ill.        Removal of the Body of the
                           Inmate..............................................................                                   27
               IV.         Site Clean-up...................................................                                       27
               V.          Returning to Routine Operations...........................                                             27

CHAPTER 4      Command Center....................................................... .                                            28

               I.          General Provisions.............................................                                        28
               II.         Location, Role and Function.................................                                           28
               Ill.        Command Center Staffing....................................                                            29
               IV.         Resources.........................................................                                     29

CHAPTER 5      Contingency Planning...................................................                                            30

               I.          General Provisions..............................................                                      30
               II.         Specific Procedures.............................................                                      31
               Ill.        Execution Witness Management............................                                              32
               IV.         Reservation Security Plan.....................................                                        35

CHAPTER 6      News Media Procedures................................................                                             37

               I.          General Provisions.............................................. 37
               II.         Inmate Interviews......... ......... ............ ......... ......... 37
               Ill.        Media Orientation................................................ 38
               IV.         Media Center Operations...................................... 39
               V.          The Execution Information Center.......................... 45

CHAPTER 7      Stays, Commutations and Other Delays...........................                                                   47

               I.          General Provisions.............................................                                       47
               II.         Presidential and Judicial Authority
                           To Interrupt Execution.. ............. ..........................                                     47
               Ill.        Communication of Pardons, Stays,
                           Commutations or Delays......................................                                          46
               IV.         Procedures to Implement Last-Minute
                           Stays...............................................................                                  48

APPENDICES     Appendix A - Memorandum of Agreement Between
               Federal Bureau of Prisons and Witness...........................                                                  50
               Appendix B - Media Witness Press Pool
                            Agreement.... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..   51
               Appendix C - Sample Letter to Media..............................                                                 52




                                                         3
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 64 of 179
                                                                                      0060


INTRODUCTION:         GENERAL PROVISONS

I.     Purpose of Manual

       The purpose of this manual is to outline Federal Bureau of Prisons (BOP) policy
       and procedures for planning and carrying out the execution of a person
       convicted of a capital offense. These procedures should be observed and
       followed as written unless deviation or adjustment is required, as determined by
       the Director of the BOP or the Warden. This manual explains internal
       government procedures and does not create any legally enforceable rights or
       obligations.

11.    Organization

       This manual provides specific time related checklists for pre-execution, execution
       and post execution procedures as well as detailed procedures related to the
       execution process, command center operations, contingency planning, news
       media procedures, and handling stays, commutations and other delays.

Ill.   Cross References

       A.      Title 28, Code of Federal Regulations, Chapter 1 , Part 26

       B.      Title 28, Code of Federal Regulations, Chapter 1 , Part 1

       C.      Correctional Systems Manual - Program Statement 5800.15, Paragraph
               803

       D.      Searching, Detaining, or Arresting Visitors to Bureau Grounds and
               Facilities - Program Statement 5510.09


       E.      News Media Contacts - Program Statement 1480.05


       F.      Accounting Management Manual - Program Statement 2000.02, Chapter
               10950

       G.      Receiving and Discharge Manual - Program Statement 5800.18

IV.    Procedure

            A. The BOP will ensure the execution of a person sentenced to death under
               federal law by a court of competent authority and jurisdiction be carried
               out in an efficient and humane manner.

            B. The BOP will make every effort in the planning and preparation of an
               execution to ensure the execution process:
                                             4
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 65 of 179
                                                                             0061



      1.    Faithfully adheres to the letter and intent of the law;

      2.    Is handled in a manner that minimizes the negative impact on the
            safety, security, and operational integrity of the correctional
            institution in which it occurs and the BOP in general ;

      3.    Accommodates the public's right to obtain information concerning
            the event;

      4.    Reasonably addresses the privacy interests of those persons for
            whom the law and BOP policy require such privacy;

      5.    Provides sufficient contingency planning to ensure that unforeseen
            problems can be addressed and overcome;

      6.    Allows for stays of execution, commutations and other delays in the
            execution countdown;

      7.    Provides an opportunity for interested person to exercise their First
            Amendment rights to demonstrate for or against capital punishment
            in a lawful manner; and

      8.    Ensures a firm and adequate response to unlawful civil
            disobedience, trespass, or other violations of the law by persons
            attempting to disrupt or prevent the execution.

   C. The BOP will seek the arrest and encourage the prosecution of persons,
      including but not limited to those, who:

      1.    Violate prohibitions against filming, taping, broadcasting, or
            otherwise electronically documenting the death of the inmate;

      2.    Trespass or otherwise enter upon BOP property without proper
            permission and clearance from the Warden;

      3.    Participate in unlawful demonstrations;

      4.    Unlawfully attempt to disrupt, prevent, or otherwise interfere with
            the execution;

      5.    Are inmates involved in disruptive, assaultive, or other
            unlawfully proscribed behavior related to an execution; or

      6.    Unlawfully threaten, intimidate, or terrorize persons involved in the
            execution process.

                                    5
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 66 of 179
                                                                             0062


D.   BOP staff involved in the execution will make every effort, within the limits
     of these procedures and the laws of the United States, to:

      1.    Display appropriate levels of professionalism, restraint, and
            courtesy, in interaction with witnesses, demonstrators, news media,
            and other persons during the execution process;

     2.     Prevent emotion or intimidation from hindering efforts to carry out
            assigned duties; and

     3.     Conduct themselves at all times in a manner reflecting the
            solemnity and sensitivity of the occasion.

E.   BOP staff trained in crisis support will be available for counseling sessions
     with all personnel participating directly in an execution process, before and
     after an execution.




                                    6
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 67 of 179
                                                                                      0063


CHAPTER 1:          PRE-EXECUTION CHECKLIST

I.    General Provisions

      A.     Purpose of Chapter

             1.     The purpose of this chapter is to provide a checklist of procedures
                    and events that should occur between the period of time prior to the
                    establishment of an execution date and 24 hours prior to the
                    execution.

             2.     Full detail will not be provided for each procedure or event in this
                    chapter. For detail, refer to specific chapters which follow.

             3.     This chapter covers the following time periods:

                    a.     Prior to the execution date being established;

                    b.     Establishment of the execution date to thirty days prior to the
                           execution;

                    c.     Twenty-nine to fourteen days prior to the execution;

                    d.     Thirteen to seven days prior to the execution;

                    e.     Six to three days prior to the execution; and

                    f.     Forty-eight to twenty-four hours prior to the execution.

      B.     Procedure

             1.     A systematic countdown to an execution must be completed to
                    ensure that all procedures and events necessary to adequately
                    prepare for the execution are completed in a timely manner.

             2.     Absent intervention by the court system or the President as noted
                    in Chapter 7, delays in the countdown process will only occur in
                    extraordinary situations relating to the security and good order of
                    the institution as approved by the Director of the BOP.

11.   Establishing of an Execution Date

      After a sentencing hearing is conducted in a United States District Court resulting
      in a determination that a criminal defendant be sentenced to death for
      commission of an offense described in a federal statute, and the sentencing
      judge signs the appropriate Judgment and Order:


                                            7
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 68 of 179
                                                                                      0064


       A.    Except to the extent a court orders otherwise, the Director of the BOP will
             designate a date and time for the execution of the sentence. The
             following individuals/offices will be advised in writing of the execution date:
             the sentencing judge, Attorney General, Office of the Deputy Attorney
             General, Office of the Pardon Attorney, the Assistant Attorney General for
             the Criminal Division, the Chief of the Capital Case Unit, Director for the
             United States Marshals Service (USMS), the Office for Victims of Crime,
             Assistant Director for Correctional Programs Division, Assistant Director
             for General Counsel and Review Division, appropriate Regional Director,
             United Sates Attorney's Office for the district of conviction, United Sates
             Attorney's Office for the Southern District of Indiana and Warden of USP
             Terre Haute.

       B.    Under current federal regulations, the date established will be no sooner
             than 60 days from the entry of the judgment of death (28 C.F.R.§ 26.3 (a)
             (1 )) and notice of it must be given to the defendant no later than 20 days
             before the execution (28 C.F.R.§ 26.4 (a)). If the date designated passes
             by reason of a stay of execution, then a new date will be promptly
             designated by the Director of the BOP when the stay is lifted.

       C.    The Warden of USP Terre Haute will notify, in writing, the inmate under
             sentence of death, of the date designated by the Director for execution at
             least 90 days in advance. If the designated execution date is stayed,
             notice of the new execution date must be given no later than 20 days
             before the execution, if time permits and if not, as soon as possible. If the
             execution date is set by a judge, the Warden will notify the inmate, in
             writing, as soon as possible. The Warden will include information
             concerning the clemency application process in the written notice. Under
             28 C.F.R. §1.1 0(b), a petition for commutation of sentence should be filed
             no later than 30 days after the inmate has received notification from the
             Warden of the execution date.

       D.    Unless the President interposes, the execution of the sentence will not be
             stayed on the basis of the inmate filing a petition for executive clemency.


Ill.   Period of Time Between Establishment of an Execution Date to Thirty Days Prior
       to the Execution

       The following procedures should be completed between the time an execution
       date is set and 30 days prior to the execution.




                                            8
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 69 of 179
                                                                           0065


A.   Briefing the Inmate

     As soon as practical after establishment of the execution date, the Warden
     at USP Terre Haute or designee, will personally brief the inmate regarding
     relevant aspects of the execution process including information contained
     in items C through F of this section. A briefing sheet outlining these
     aspects of the execution will be given to the inmate. If requested, a copy
     of the briefing sheet will be given to a representative identified by the
     inmate. In addition, the Warden will ascertain the inmate's religious
     preference.

B.    Inmate's Choice of Witnesses

     When the inmate is informed by the Warden of the execution date, he/she
     will be advised that he/she may designate not more than one spiritual
     adviser, two defense attorneys, and three adult friends or relatives (at
     least 18 years old) to be present at the execution. The inmate will be
     asked to submit the list of his/her witnesses to the Warden no later than
     30 days after notification of the date of the scheduled execution.

C.   Disposition of Person Property and Accounts

     The Warden will review the options available to the inmate for
     property/account distribution and will ask the inmate to provide
     instructions, no later than 14 days prior to the execution, concerning the
     disposition of the personal property and funds in any accounts controlled
     or administered by the BOP. If the inmate fails to provide instructions for
     such disposition, the property/accounts will be disposed on in accordance
     the Accounting Management Manual and the Receiving and Discharge
     Manual.

D.   Organ Donation

     The inmate's body will not be used for organ donation.

E.   Disposition of Body
     The Warden will review options available to the inmate following the
     release of the body to the Vigo County Coroner. The Warden will ask the
     inmate to provide instructions concerning disposition of his/her body no
     later 14 days prior to the execution. If the inmate fails to provide
     instructions, the body will be handled in accordance with the Accounting
     Management Manual.




                                     9
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 70 of 179
                                                                              0066


F.   Designation of Persons Required to Assist with the Execution

      1.   Those persons necessary to carry out the execution will be
           identified.

           a.     The Warden, with the assistance of the Director, USMS, and
                  the Director, BOP, will be responsible for identifying,
                  selecting and obtaining the services of the individuals
                  administering the lethal injection.

           b.     The Warden, in conjunction with the Regional Director, is
                  responsible for selection of the local staff involved in
                  perimeter security, transportation, and command post
                  operations, as well as crowd control, support functions and
                  access screening.

     2.    All individuals identified for placement in vital or important positions
           and identified alternates, will be attired in a uniform as determined
           by the presiding Regional Director.

     3.    No officer or employee of the Department of Justice will be required
           to be in attendance at or participate in any execution if such
           attendance or participation is contrary to the moral or religious
           convictions of the officer or employee. Staff participation in the
           execution process must be on a voluntary basis.

G.   Other Approved Witnesses

      1.   In addition to the United States Marshal designated by the Director
           of the USMS (hereafter called the "Designated United Sates
           Marshal") and the Warden, the following persons will be present at
           the execution.

           a.     Necessary personnel selected by the Designated United
                  States Marshal and the Warden.

           b.     Those attorneys of the Department of Justice whom the
                  Deputy Attorney General determines are necessary.

           c.     Not more than the following members of persons selected by
                  the Warden:

                  (1)    Up to eight citizens (in identifying these individuals,
                         the Warden, no later than 30 days after the setting of
                         an execution date, will ask the United States Attorney
                         for the jurisdiction in which the inmate was prosecuted
                         to recommend up to eight individuals who are victims
                                   10
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 71 of 179
                                                                             0067


                           or victim family members to be witnesses of the
                           execution); and

                    (2)    Ten representatives of the press.

2.   No other person will be present at the execution unless such person's
     presence is granted by the Director of the BOP. No person younger than
     18 years of age will witness the execution.

3.   The Warden will notify all witnesses of the date, time and place of
     the execution as soon as practicable before the designated time of
     execution.

H.   Contact with the Vigo County Coroner

      1.    The Warden will contact the Vigo County Coroner to coordinate the
            Coroner's role.

     2.     The Vigo County Coroner will be requested to provide direction
            concerning:

            a.      Transfer of custody of the body of the executed individual
                    from the Warden to the Vigo County Coroner;

            b.      Transportation of the body from the Execution Room to the
                    Vigo County Coroner's facility; and

I.   Briefing of Institution Staff

      1.    It is necessary to modify prison operations and communicate with
            local staff throughout the execution process.

     2.     Local prison administrators should be briefed by the Warden, as
            appropriate, on plans for the execution, restrictions on access,
            crowd control, additional security procedures, etc., on an on-going
            basis.

     3.     As soon as plans begin to evolve which will affect general prison
            operations, briefings should begin and continue until operations
            return to normal.




                                     11
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 72 of 179
                                                                                    0068


IV.   Period of Time Between Twenty-Nine to Fourteen Days Prior to the Execution

      A.    Witnesses

            1.    To the extent possible, the Warden will develop a final list of citizen
                  and inmate's witnesses.

            2.    All witnesses/participants will be required to sign an agreement
                  prior to being cleared and added to the witness list. Included in the
                  document will be an agreement to be searched before entering the
                  Execution Facility and not to photograph or make any other visual
                  or audio recording of the execution (see Appendix A.).

      B.    Qualified Person

            The Warden will finalize arrangements for a qualified person to be present
            at the execution and to declare the executed individual deceased.

      C.    Inmate's Property and Account

            The Warden will finalize arrangements for disposition of the inmate's
            property and accounts no later than 14 days prior to the scheduled
            execution date.

      D.    Disposition of Body

            The Warden will finalize arrangements with the Vigo County Coroner for
            disposition of the body, security for the Vigo County Coroner's vehicle,
            and transfer of custody of the body in accordance with appropriate state
            and local laws.

      E.    Selection of Executioner {s)

            The Warden, with the assistance of the Regional Director, Director and
            USMS will finalize the selection of executioner(s) and their alternates.

      F.    Training

            The Regional Director will ensure that appropriate training
            Sessions are held for persons involved in the various aspects of the
            execution event.




                                           12
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 73 of 179
                                                                                    0069


V.    Period of Time Between Thirteen to Seven Days Prior to the Execution

      A.    Inmate's Property and Accounts

            All paperwork regarding disposition of property and accounts should be
            completed.

      B.    Food Services

            At least seven days prior to execution, the Warden or designee will
            contact the inmate to arrange for his/her last meal.

      C.    Purchase of Substances to be Used in Lethal Injection

            The Bureau of Prisons will ensure the purchase of lethal substances to be
            used in the execution. Once purchased, the lethal substance or
            substances will be secured in the institution until called for by the Regional
            Director.

      D.    Law Enforcement Coordination

            1.     The Warden will meet with federal , state, and local law
                   enforcement personnel to coordinate support related to the
                   execution.

            2.     Joint practices should be conducted between law enforcement staff
                   involved to ensure coordination and interaction is well defined and
                   understood.

      E.    Restrictions on Inmate's Visitors

            Beginning seven days prior to the designated date of execution, the
            inmate will have access only to his/her spiritual advisers (not to exceed
            two), his/her defense attorneys, members of his/her family, and
            designated officers and employees of the BOP. Upon approval of the
            Director of the BOP, the Warden may grant access to such other proper
            persons as the inmate may request.


VI.   Period of Time Between Six to Three Days Prior to the Execution

      A.    Witnesses

            Non-media witness agreements should be signed by the witnesses and
            reviewed by the Regional Director.

            1.     The Warden will provide a final list of witnesses to the:
                                           13
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 74 of 179
                                                                              0070



            a.     Director, Bureau of Prisons

            b.     Assistant Director, Correctional Programs Division;

            c.     Assistant Director, Information, Policy, and Public Affairs
                   Division;

            d.     Assistant Director, Office of General Counsel

            e.     Director, USMS; and

            f.     Designated United States Marshal

            g.     United States Attorney's Office - district of conviction

            h.     United States Attorney's Office- Southern District of Indiana

     2.     Persons who refuse to sign agreements will not be allowed to
            attend the execution.

B.   Brief Affected Law Enforcement Agencies

     The Warden will ensure that staff from other law enforcement agencies
     who have not participated in practice session or have not otherwise been
     briefed previously will be briefed and their responsibilities explained.

C.    Inmate's Property and Accounts

     Verify arrangements are complete.

D.   Executioner( s)

     An individual designated by the Warden will:

      1.    Review with executioner(s) and alternates arrangements for their
            transportation and escort to the Execution Facility; and

     2.     Review with participants' arrangements for security of
            executioner(s) and protection of their identities.

E.   Equipment Check/Inventory

     All equipment necessary to conduct the execution will be inventoried and
     checked at least 72 hours prior to the execution by individuals designated
     by the Regional Director.


                                   14
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 75 of 179
                                                                           0071



VII.   Period of Time Between Two Days to One Day Prior to the Execution




                                         15
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 76 of 179
                                                                             0072


B.   Practices

     Final practices will be conducted as directed by the Regional Director.

C.   Equipment Checks

     Maintenance staff should verify necessary installation of and test
     electrical, heating/air conditioning, backup generator and communications
     equipment in:

      1.   BOP Execution Facility;

     2.    Command Center.

D.   Regional Director and/or Warden Contacts

      1.   To ensure that coordination efforts are in place, the following
           entities and specifically identified individuals will be contacted by
           the Regional Director and/or the Warden:

           a.     Department of Justice Command Center (to ensure
                  communications, if required, by the Attorney General, the
                  Supreme Court, the President of the United States and the
                  affected United States Attorneys Offices);

           b.     BOP Director's Office;

           c.     USMS Director's Office; and

           d.     Affected law enforcement agencies.

E.   Equipment Check Verification by the Regional Director

      1.   The Regional Director will ensure completion of pre-execution
           inventory and equipment check in the BOP Execution Facility.

     2.    The Regional Director will verify that the Execution Facility's
           equipment checks have been completed.




                                   16
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 77 of 179
                                                                                      0073


CHAPTER 2: EXECUTION CHECKLIST

I.    General Provisions

      A.    Purpose of Chapter

            1.     This chapter provides a checklist of procedures and events that
                   should occur during the final 24 hours prior to the execution.

      B.    Procedure

            The execution will be carried out in a manner consistent with Title 28,
            Code of Federal Regulations, Part 26.

11.   Period of Time Within Twenty-Four Hours Prior to the Execution




      B.    Inmate Communication

            1.     Excluding calls to the inmate's attorney(s) of record and calls
                   specifically approved by the Warden, the inmate's telephone
                   privileges will be terminated 24 hours prior to the execution.

            2.     The inmate's attorney(s) of record , spiritual adviser(s), or other
                   persons approved by the Director of the BOP, will be given visiting
                   privileges during the final 24 hours as determined by the Warden.
                   Visiting privileges will be suspended when preparations for the
                   execution require suspension.

      C.    Food Service

            The Warden will contact the inmate to finalize arrangements for his/her
            final meal and ensure that it is properly prepared and served by staff.

      D.    Maintenance Response T earn

            Beginning eight hours prior to an execution, the Facility Manager or other
            appropriate individual will ensure that a Maintenance Response Team is
            available to provide necessary maintenance and repair of systems at the
            Execution Facility or in other areas of the institution.
                                          17
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 78 of 179
                                                                                       0074



       E.    Access to the Execution Facility




111.   Period of Time Between Twelve to Three Hours Prior to the Execution

       A.    Final Briefing




             2.     A final briefing will be held, attended by senior BOP and Marshals
                    Service staff, the Regional Director, and representatives
                    deemed appropriate by the Regional Director. The Regional
                    Director will conduct the meeting, with the senior staff providing
                    guidance and policy decisions, as needed.

             3.     During the briefing, participants will:

                    a.        Identify problems, develop solutions, and specific time lines;

                    b.        Provide status reports;

                    c.        Coordinate support services involvement; and

                    d.        Conduct a final review of procedures.



                                              18
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 79 of 179
                                                                             0075


B.   Food Service

     The inmate will be served a final meal at a time determined by the
     Warden.



     Visits by attorneys, religious representatives, and other persons
     approved by the Director of the BOP, will be at the discretion of the
     Warden.

D.   Restricting Access to Prison Property

      1.    At the discretion of the Warden, during the final 12 hours prior to
            the execution, access to prison property will be limited to:

            a.      On-duty staff;

            b.      On-duty contract workers;

            c.      Volunteers deemed necessary by the Warden;

            d.      Approved delivery vehicles;

            e.      Law enforcement personnel on business-related matters;

            f.      Routine inmate visitors; and

            g.      Other persons approved by the Warden.

     2.     During the final eight hours:

            a.      All off-duty Department of Justice personnel will be required
                    to leave institution property;




                                     19
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 80 of 179
                                                                                    0076


      E.    Establishment of Command Center




IV.   Period of Time Between Three Hours to Thirty Minutes Prior to the Execution

      A.    Pre-Execution Procedures

            1.     The Regional Director will ensure that all countdown procedures for
                   required activities and actions are progressing.

            2.     Immediate action to complete any unfinished required procedures
                   will be initiated.

            3.     The Warden will designate a recorder who will begin logging
                   execution activities in the official execution log commencing
                   three hours prior to the scheduled execution. The log will reflect, at
                   a minimum, the time each of the following events occurs:

                   a.     Inmate removed from Inmate Holding Cell;

                   b.     Inmate strapped to gurney;

                   c.     Arrival of government/community witnesses;

                   d.     Arrival of inmate's authorized witnesses;

                   e.     Arrival of media witnesses;

                   f.     Opening of drapes;

                   g.     Last statement by inmate;

                   h.     Reading of statement conveying inmate's sentence of death;

                   i.     Upon Designated United States Marshal's approval, the
                          execution process begins;

                   j.     Signal by Executioner(s) that lethal substances have been
                          administered;

                   k.     Determination of inmate's death by designated qualified
                          person;
                                          20
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 81 of 179
                                                                           0077



           I.    Announcement of death of inmate;

           m.     Closing of drapes;

           n.     Notification of outside media and demonstrators of
                  inmate's death ;

           o.    Removal and transportation of media witnesses to media
                 center;

           p.     Removal of inmate's authorized witnesses;

           q.     Removal of government/community witnesses;

           r.    Restraint Team/Vigo County Coroner enter Execution Room
                 to remove body;

           s.     Removal of body to Vigo County Coroner's vehicle;

           t.     Performance of any necessary cleaning chores;

           u.     Directive by Warden to secure Execution Facility.

B.   Execution Room Staff Assemble

      1.   The Executioner(s) will be escorted into the Execution Facility and
           will inventory supplies and ensure that everything is ready.




     3.    All other Execution Room staff will be assembled on-site for final
           instructions at least forty five minutes prior to the scheduled
           execution.

C.   Contact with the Department of Justice Command Center




                                  21
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 82 of 179
                                                                                   0078




V.   The Final Thirty Minutes Prior to the Execution

     A.    Final Sequence of Events: Preparation

           1.     Bringing the Inmate to the Execution Room

                  At the appropriate time, the inmate will be:

                  a.     Removed from the Inmate Holding Cell by the Restraint
                         Team;

                  b.     Strip-searched by the Restraint T earn and then dressed
                         appropriately;

                  c.     Secured with restraints ;

                  d.     Escorted to the Execution Room by the Restraint Team.




                                         22
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 83 of 179
                                                                          0079



     2.    Restraint Team Procedures And Preparation

                 a. In the Execution Room the ambulatory restraints will be
                    removed and the inmate will be restrained to the
                    Execution Table.

                 b. The inmate will then be assessed and prepared for
                    execution by qualified medical personnel.

     3.    Admit Witnesses

           a.    Subsequent to appropriate search procedures, witnesses will
                 be admitted to the witness rooms.

           b.    The government/community witnesses will then enter and
                 will be escorted to their assigned area. The escorts will
                 remain with the witnesses.

           c.    The authorized witnesses invited by the inmate
                 individual will be admitted and escorted to their assigned
                 area.

                 1.    If any of the inmate's invited witnesses wish to be on -
                       site, but not actually witness the execution,
                       accommodations will be made for them by the
                       Warden.

                 2.    Escorts will remain with the inmate's witnesses.
                       There will be a minimum of two escorts for each
                       witness group.

           d.    The last witnesses to be admitted will be the news media
                 representatives. The members of the news media selected
                 to witness the execution will be escorted to their assigned
                 area. Escorts will remain with the news media witnesses
                 and ensure their separation from the other witnesses while
                 at the Execution Facility. Media witnesses will not be
                 permitted to interview or question staff or other
                 witnesses while at the Execution Facility.




                                 23
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 84 of 179
                                                                                     0080


VI.   Final Sequence of Events: Execution

      A.    Staff Witnesses

            1.    Staff participating in the preparation for the execution will exit the
                  Execution Room but stand by in an adjacent area.

            2.    Staff members participating in and/or observing the execution will
                  include the:

                  a.     Designated United States Marshal;

                  b.     Senior BOP Official;

                  c.     Executioner(s) ;

                  d.     Other staff authorized by the Director of the BOP.

      B.    Countdown

            1.    Upon the direction of the Senior BOP Official, staff
                  inside the Execution Room will open the drapes covering the
                  windows of the witness rooms.

            2.    The inmate will be asked if he/she has any last words or wishes to
                  make a statement. The inmate will have been advised in advance
                  that this statement should be reasonably brief.

            3.    At the conclusion of the remarks, or when a determination is made
                  to proceed, the documentation deemed necessary to the execution
                  process will be read. Once the Designated United States Marshal
                  makes a final determination that the execution is to proceed, the
                  executioner(s) will be directed to administer the lethal injection.

            4.    If the execution is ordered delayed
                 ~ - - - - - - - - - - - - - - - - ~ t e es1gnate
                 United State Marshal will notify the Senior BOP Official who will in
                  turn instruct the Executioner(s) to step away from the execution
                  equipment and will notify the inmate and all present that the
                  execution has been stayed or delayed.

      C.    Determination of Death

            1.    After the lethal injection has been administered:

                  a.     The inmate will be monitored until apparent signs of life have
                         ceased;
                                            24
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 85 of 179
                                                                           0081



           b.    The time of death will be announced prior to the drapes
                 being closed.

     2.    The Designated United States Marshal will complete and sign the
           Return described in 28 C.F.R. § 26.2(b) and will file such document
           with the sentencing court.




                                 25
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 86 of 179
                                                                                    0082


CHAPTER 3:          POST-EXECUTION CHECKLIST

I.    General Provisions

      A.     Purposes of Chapter

             The purpose of this chapter is to:

             1.     Provide the procedures to be followed after the execution of the
                    inmate;

             2.     Identify the responsibilities for tasks to be completed; and

             3.     Provide for the transfer of the body of the inmate from the custody
                    of the BOP.

      B.     Procedure

             It is the procedure of the BOP that:

             1.     The inmate will be examined by a specified qualified person
                    following the administration of the lethal substances to ensure that
                    death has occurred;

             2.     When the qualified individual is satisfied that death has occurred,
                    the time of death will be announced to the witnesses;

             3.     The witnesses to the execution will then be removed from the
                    Execution Facility and returned to their individual staging areas so
                    that they may leave the institution. News media witnesses will be
                    removed to a secondary press location where they will participate in
                    a press briefing;

             4.     The body of the inmate will be surrendered to the Vigo County
                    Coroner;

             5.     After removal of the body, the site will be cleaned and restored to
                    its previous condition.

11.   Removing Witnesses from the Execution Facility

      A.     After the pronouncement of death, the witnesses will be escorted from the
             facility in the following order:

             1.     News media witnesses;

             2.     Inmate's authorized witnesses; and
                                           26
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 87 of 179
                                                                                    0083


             3.    Government/community witnesses.

       B.    Each group of witnesses will be kept separate from the others and
             escorted to waiting vehicles to be driven to separate designated sites.

111.   Removal of the Body of the Inmate

       A.    After the witnesses have departed, the restraints will be removed from the
             inmate's body.

       B.    The Vigo County Coroner or designee will be escorted into the Execution
             Facility. The body will be removed by the Vigo County Coroner, who will
             place it in a coroner's vehicle for transportation.

IV.    Site Clean-Up

       A.    Under the supervision of an individual designated by the Warden, staff will
             clean and secure the Execution Facility.

       B.    The Execution Facility will be locked and secured when the Warden is
             satisfied that clean -up has been completed.

V.     Returning to Routine Operations

       A.    Following the execution, Department of Justice and BOP staff involved in
             the execution will be deactivated, as appropriate, under direction of the
             DOJ, BOP and USMS staff on-site.

       B.    The designated public affairs representative will determine when
             to secure the media assembly site after the news conference is complete.

       C.    The Warden will bring the institution security back to routine operations as
             he/she sees fit.




                                           27
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 88 of 179
                                                                                     0084


CHAPTER 4 :          Command Center

I.    General Provisions

      A.      Purpose of Chapter

              The purpose of this chapter is to:

              1.     Identify the role and function of the Command Center;

              2.     Specify the individuals authorized to staff the Command Center;
                     and

              3.     Provide an inventory of the minimum resources required in the
                     Command Center.

      B.      Procedure

              It is the procedure of the BOP that:

              1.     The Bureau operate a local, emergency Command Center during
                     the execution operation to:

                     a.     Coordinate security, transportation, crowd control, access
                            and other processes;

                     b.     Provide policy and procedural advice, as needed, or upon
                            request;

                     c.     Coordinate inter-agency functions ; and

                     d.     Serve as an information processing and operations
                            information center for the execution.




11.   Location, Role and Function

      A.      The Command Center will be operational prior to the scheduled execution
              and maintained for the duration of the execution operation.

      B.      The roles and functions of the Command Center include:

              1.     Coordinating the various personnel, components and elements of
                     the execution operation;


                                            28
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 89 of 179
                                                                                   0085




111.   Command Center Staffing

       A.   Command Center staff should include the following positions:




       B.   Access to the Command Center will be limited to persons specifically
            authorized by the Command Center Director or Warden.




                                         29
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 90 of 179
                                                                                   0086




CHAPTER 5:CONTINGENCY PLANNING

I.   General Provisions

     A.    Purpose of Chapter

           The purpose of this chapter is to:

           1.    Aid in the development of a predetermined contingency plan to
                 assist staff in the management of the execution event and in
                 responding to related emergency situations;

           2.    Identify the role and function of staff needed to formulate and
                 activate the plan, if needed; and

           3.    Identify specific areas to stage staff and equipment. The location of
                 witness processing will be pre-determined by the Warden on a
                 case-by-case basis.

     B.    Procedure

           It is the procedure of the BOP to:

           1.     Prepare and test contingency plans;


                                         30
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 91 of 179
                                                                                    0087


            2.     Identify all security measures needed to protect staff and inmates of
                   an institution as well as BOP property; and

            3.     Coordinate all resources to ensure the safety of the public, staff,
                   and inmates.

11.   Specific Procedures

      A.    An individual identified by the Warden will prepare contingency plans
            related to an emergency occasioned by the execution, such as an
            institution disturbance, hostage taking, outside demonstration, outside
            assault on the facility, etc. All plans will be reviewed and approved by the
            Warden and the Regional Director.

      B.    Plans will include provisions for:




      C.    Intelligence Operations




                                           31
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 92 of 179
                                                                          0088




       D.   Staging Areas




       E.   Tactical Deployment




111.   Execution Witness Management




                                      32
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 93 of 179
                                                                         0089




     4.    While all witnesses to the execution are subject to search, no pat
           or visual search of any witness will be conducted unless the
           Warden has reasonable suspicion to believe the witness is
           concealing weapons, drugs, audio or visual recording devices, or
           any other item not expressly authorized and the witness agrees to
           be searched. If the witness refuses to be searched, he/she will not
           be permitted to serve as a witness.

     5.    Staff at each staging area will notify the Command Center when all
           execution witnesses are accounted for and processed.


     6.     Escorts will remain at their assigned staging areas until the
            Command Center directs them to transport the witnesses to the
            Execution Facility.

B.   Transportation to the Execution Facility




                                   33
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 94 of 179
                                                                           0090




     3.    Escorts will ensure that witness groups do not come into contact
           with each other.

     4.    Escorts will transport witnesses to the Execution Facility and notify
           the Command Center when each group of witnesses is secured in
           the assigned observation area.

     5.    Once each group is secured, the next group will be moved as
           directed by the Command Center.

     6.    The Command Center will be notified by the appropriate staff
           member when all groups are in place.

     7.    The Command Center, in turn, will notify the Warden or designee.

C.   Transportation from the Facility




     2.    The groups will be returned to the staging areas by the escorts,
           who will ensure that no group comes in contact with another group.

     3.    Escorts will notify the Command Center as each group returns to
           the staging area.




                                   34
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 95 of 179
                                                                                0091


            4.     The Command Center will direct each move to expedite departures
                   and also to prevent groups from encountering one another in the
                   parking lot.

            5.     Media witnesses will be returned to the Media Center to have a
                   press pool briefing as outlined in Chapter 6.

IV.   Reservation Security Plan




                                         35
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 96 of 179
                                                                         0092




     3. BOP staff will be available and will accompany execution witnesses.




                                 36
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 97 of 179
                                                                                  0093


CHAPTER 6: NEWS MEDIA PROCEDURES

I.   General Provisions

     A. Purpose of Chapter

        This chapter describes the procedures and requirement for allowing
        representatives of the news media access to an inmate sentenced to death,
        as well as procedures for news media access to the execution. This chapter
        also provides procedures for releasing information relating to the execution.

     B. Procedure

        The BOP recognizes the desirability of establishing procedures which afford
        the public information about its operations through the news media. In
        accordance with established policy, reasonable efforts will be made to
        accommodate representatives of the news media before, during, and after a
        scheduled execution. Media representatives will be treated in a fair and
        consistent manner in accordance with current policies and procedures of the
        BOP. The agency has the responsibility, however, to ensure the orderly and
        safe operation of its institutions, and therefore must regulate media access.

     C. Roles

        1. Representatives of the news media are those individuals described in
           Program Statement 1480.05, News Media Contacts, whose principal
           employment is to gather and report news.

        2. The Regional Director will designate a specific staff member as the official
           representative to the news media regarding death penalty issues and the
           scheduled execution.

        3. The BOP Assistant Director, Information, Policy and Public Affairs
           Division, will coordinate the release of information to the news media and
           assist the Regional Director in the selection of individual news media
           witnesses. The Department of Justice Office of Public Affairs will be kept
           informed of these matters.




                                         37
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 98 of 179
                                                                                    0094


II.    Inmate Interviews

       A. Purpose

          As stated in Program Statement 1480.05, News Media Contacts, it is not the
          BOP's intent to provide publicity for an inmate or special privileges for the
          news media, but rather to ensure a better informed public.

       B. Limits

          With this in mind, representatives of the news media may be permitted to
          conduct interviews with inmates. Guidelines regarding the frequency and
          length of interviews, as well as accompanying security, will reflect
          BOP/institution policy and will be established by the Warden, who will take
          into account the available resources.

       C. Prohibition

          Ordinarily, no media interviews will be permitted with the inmate once the
          execution date is within seven days.

111.   Media Orientation

       A. Definition

          Ordinarily one day before a confirmed execution date, the institution will hold
          a Media Orientation to provide media representatives with information on the
          scheduled execution. No other press conference or Media Orientation
          regarding the execution will be scheduled or held until after the scheduled
          execution, except as provided below in subsection B. Every effort will be
          made by the Warden's representative to notify local, state and national media
          representatives of the scheduled Media Orientation. Central Office Public
          Affairs staff will provide assistance in this area.

          1. All persons, including media representatives, must have appropriate
             identification to enter the institution on any occasion. Media
             representatives must have appropriate press credentials. This
             requirement includes camerapersons, sound technicians, and reporters.

          2. All individuals will be advised that they are subject to search of their
             person and equipment prior to entering and prior to leaving a BOP facility.

       B. Updates Prior to the Execution

          Following activation of the Media Center, the Warden's representative will
          provide the news media with regular briefings or updates of the execution
          process.
                                           38
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 99 of 179
                                                                            0095



   1. No later than eight hours prior to the scheduled execution, a Media Center
      will be activated. Telephone lines, tables, risers for cameras and outlets
      for electrical equipment and cameras will be available. Restroom facilities
      will also be provided.

   2. A BOP representative will be present in the Media Center to provide
      regular announcements.

C. Media Orientation Releases

   During the Media Orientation, the following information will be made available
   to members of the media:

   1. General information regarding the scheduled execution and about the
      individual scheduled for execution.

   2. Specific information regarding procedures to be followed by the media on
      the date of the scheduled execution.

   3. Media representatives will be reminded that there are obvious security
      concerns about aircraft flying over federal correctional facilities and
      therefore, their assistance and cooperation in this matter is expected.

   4. Media representatives will be informed of how the press pool will be
      established (see paragraph IV D 2) and advised that if they are selected
      as press pool witnesses to the execution, they will agree prior to the
      execution to:

      a. Sign the document designated as the Media Witness Press Pool
         Agreement (see Media Witness Press Pool Agreement, Appendix B) ;

      b. Be subject to search which includes metal detection scanning;

      c. Not make any photographic, visual or audio recordings of the
         execution (each media witness will be provided only paper and a pencil
         or pen while in the execution witness area); and

      d. Return to the Media Center after the execution to answer questions of
         all other media represented concerning their observations during the
         execution.

   5. After the BOP representative, media pool witnesses and appropriate
      Department of Justice staff, if available, have addressed the media in the
      Media Center, the press briefing will be terminated and all media
      personnel will leave the Media Center.


                                    39
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 100 of 179
                                                                                   0096


IV.   Media Center Operations

      A.    Requesting Authorization

            1.    After an execution date is set by the Court/Director of the BOP, and
                  no sooner than twenty days prior to the scheduled execution, news
                  media representatives will be advised, in writing, by the BOP's
                  representative that they may request, in writing, authorization to
                  participate in the institution's Media Center activity in the hours
                  preceding the scheduled execution (see Sample Letter to Media,
                  Appendix C).

                  The request, which must be in writing, should be received by the
                  Warden no later than ten days prior to the execution. Requests
                  must include names, social security numbers, and dates of birth for
                  each representative of a media organization and his/her support
                  staff. Only those media organizations submitting written requests,
                  within the stated time frame, will be considered for participation in
                  Media Center activities.

            2.    Requests for consideration may be granted by the Warden,
                  provided they demonstrate that the requesting individual falls within
                  the definition of "member of the press and broadcast media" set
                  forth in BOP Program Statement 1480.05, News Media Contacts.

      B.    Possible Limitations

            The number of media representatives may be limited by the Regional
            Director due to space and safety considerations, but care will be taken to
            include representatives from both the print and broadcast media.

      C.    Briefing Packets and Updates

            1.    Packets

                  Following activation of the Media Center, the Warden's
                  representative will provide press briefing packets for reporters in
                  the Media Center. The contents of the press briefing packet will
                  include, but not limited to, releasable information on the inmate,
                  pool reporters (once selected), the sequence of events, and the
                  history of federal executions.

            2.    Updates

                  Written updates generally will be distributed to the press on a
                  regular basis following activation of the Media Center. Updates will
                  include:


                                         40
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 101 of 179
                                                                          0097


            a.    A summary of activities related to the execution and
                  sequence of events; and

            b.    A summary, cleared by the Warden, of the inmate's activities
                  during his/her final twenty-four hours.

D.    News Media Witness Selection

      1.    Number in Attendance
            The Warden will permit no more than 10 members of the media to
            witness the execution. The number of additional media
            representatives authorized to remain in the Media Center of the day
            of the execution may be limited due to space and safety concerns.
      2.    Pool Selection Process

            a.    Press pool members will be selected by their peers at least
                  three hours prior to the scheduled execution.
                  Representatives from each of the following categories must
                  be included:

                  (1)    One local media source (located within the city or
                         town of the institution);
                  (2)    Three television news programs of a station or
                         network holding an FCC license (at least two being
                         national broadcast stations) ;
                  (3)    Two media sources from the area where the crime
                         was committed;
                  (4)    One wire service;

                  (5)    One radio station; and
                  (6)    Two print media organizations.

            b.    Press pool witnesses will be selected from qualified media
                  representatives who have been admitted into the institution's
                  Media Center and who have provided staff with proper
                  identification. A list of media representatives will be
                  compiled by the BOP's representative and furnished to the
                  media for their review in the selection process.
      3.    Signed Agreement

            Media selected as press pool witnesses will then be required to
            agree to:



                                  41
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 102 of 179
                                                                              0098


            a.    Act as a pool representative as described further in this
                  chapter; and

            b.    Abide by all established conditions, rules, and regulations
                  while in attendance at the execution; to include allowing a
                  metal detector scan of their person.

      4.    Supplemental Representatives

            In the event the media are unable to identify witnesses in each of
            the above described categories, the BOP's designated
            representative may name other qualifying media representatives to
            attend, with a maximum of 1O being named.

E.    Media Witnesses to the Execution

      1.    Search Precess

            Each media pool witness attending the execution will be scanned
            by a metal detector prior to admittance to the Execution Facility.

            a.    While all witnesses to the execution may be subject to
                  search, no pat or visual search of any media pool witness
                  will be conducted unless the Warden has reasonable
                  suspicion to believe the media representative is concealing
                  weapons, drugs, audio or visual recording devices, or any
                  other items not expressly authorized and the media
                  representative agrees to be searched. If the representative
                  refuses to be searched, he/she will not be permitted to serve
                  as a media witness.

                   1.    Electronic or mechanical recording devices include,
                         but are not limited to, still, moving picture or video
                         tape cameras, tape recorders or similar devices, and
                         radio/television broadcasting devices.

                  2.     The representative will only be permitted paper and a
                         pencil or pen as provided by institution staff.

      2.    Witness Briefing

            The 10 selected members of the news media will be required to
            sign both the witness agreement (Appendix A) and the Media
            Witness Press Pool Agreement (Appendix B). They must also
            attend the pre-execution briefing at the Media Center. This briefing,
            conducted by a representative of the Warden, will provide specific
            information on the event and expectations regarding their conduct.
            This will include:

            a.    Review of approved materials that can be taken to the
                                   42
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 103 of 179
                                                                             0099


                   Execution Room;

            b.     Search procedures;

            c.     Escort procedures; and

            d.     The role of pool reporters.

      3.    Prohibition of Substitutes

            No substitute media pool witness will be permitted after this briefing
            is conducted.

      4.    Segregation after the Search

            After clearing the metal detector, all witnesses will be segregated
            and escorted to the Execution Facility. Media witnesses will not be
            permitted to have physical contact with any other persons during
            this time.

      5.    Excluding Witnesses

            The Warden will not exclude any media witness duly selected in
            accordance with this chapter from attendance at the execution or
            cause a selected media witness to be removed from the media pool
            witness area unless the media witness:

            a.     Refuses to submit to a reasonable search as outlined in
                   these regulations;

            b.     Faints, becomes ill, or requests to be allowed to leave during
                   the execution;

            c.     Causes a disturbance within the media pool witness area
                   that disrupts the orderly progress of the execution as
                   determined by the Warden's representative on site; or

            d.     Fails to abide by the provisions of the Witness Agreement.

      6.    The Execution Process

            The selected media pool witnesses will be escorted as a group to
            the execution location prior to the execution. A designated BOP
            Spokesperson will remain with the media pool witnesses
            throughout the process.

F.    Death Announcement

      Immediately following the execution and prior to the post-execution press
      pool briefing, a BOP representative will read the following prepared
      statement to the press and demonstrators:
                                   43
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 104 of 179
                                                                                   0100




                                    SAMPLE STATEMENT

(To be read at post execution press briefing and to any assembled members of the
public.)



- - - - - - - - - - - - - - - - ' Warden of - - - - - - - - - -
reports that pursuant to the sentence of the United States District Court in


                                           (Inmate's Name)

has been executed by lethal injection.


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ was pronounced dead at
         (Inmate's Name)

_ _ _ _ _ _ _ _ _ on _ _ _ _ _ _ _ _ _ _ __
    (Time)                  (Date)


      G.      Press Pool Post-Execution Briefing

             All news media press pool witnesses will, after being returned from the
             execution to the Media Center, immediately brief other media
             representatives covering the event. The pool witnesses will provide an
             account of the execution and will endeavor to answer all questions asked
             of them by other media representatives. They will not report their
             observations regarding the execution to their respective news
             organizations until after the non-witness media representatives have had
             the benefit of the pool representatives' accounts of the execution.

       H.     Post Execution Press Conference

             If deemed necessary and appropriate, representatives of the Department
             of Justice, USMS, and BOP will answer questions from the assembled
             media for no more than 30 minutes after the press briefing.




                                            44
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 105 of 179
                                                                                   0101


V.   The Execution Information Center

     A.    Responsibility

           The BOP's representative will establish and operate an Execution
           Information Center.

     B.    Purpose

           The Execution Information Center:

           1.    Is a central processing point for all incoming media and public
                 interest telephone calls pertaining to the scheduled execution;

           2.    Allows the institution's staff to handle normal and routine business;

           3.    Handles "crank" calls and bomb threats in accordance with BOP
                 policy; and

           4.    Establishes a log of calls for future reference, investigation and
                 evaluation.

     C.    Location

           1.    The Execution Information Center will be located in an area
                 identified by the Warden.

           2.    Only persons authorized by the Regional Director and/or Warden
                 will be allowed in the Center's operational area. Center staff are
                 responsible for keeping the area clear of unauthorized personnel.

     D.    Schedule

           1.    The Execution Information Center will commence operations
                 approximately two working days prior to the scheduled execution.
                 The Information Center will operate twelve hours a day on the days
                 prior to the scheduled execution and for the eighteen hours
                 immediately preceding the scheduled execution. The Center will
                 remain in operation until approximately one hour after the
                 execution.

           2.    The BOP's representative will arrange coverage of telephones,
                 based on the volume of calls.




                                        45
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 106 of 179
                                                                              0102


      3.    Staff for the Execution Information Center will be coordinated by the
            BOP's representative.

E.    Screening Calls

      1.    Types of Calls

            a.    Business Calls

                  Calls from BOP staff or other Federal agencies relating to
                  the execution; or from BOP staff relating to operational
                  issues affected by the execution which may need to be
                  forwarded to the Command Center.

            b.    Personal Calls

                  Calls intended for individuals (staff or witnesses) connected
                  with the execution.

            c.     Inquiry Calls

                  Execution-related calls from the general public.

                   1.    Staff will endeavor to answer every call in a
                         professional, courteous and efficient manner.

                  2.      If bomb threats are received, the staff member
                          receiving the call will utilize established procedures.
                          Bomb threats will be communicated to the Command
                          Center immediately.

                  3.      If possible, all "crank" calls and calls considered to be
                          an emergency, should be recorded and traced.




                                   46
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 107 of 179
                                                                                    0103




CHAPTER 7: STAYS, COMMUTATIONS AND OTHER DELAYS

I.    General Provisions

      A.     Purpose of Chapter

            The purpose of this chapter is to:

             1.     Cite the entities capable of causing execution stays, commutations,
                    and other delays;

            2.      Specify the manner of communicating such delays/commutations;
                    and

            3.      Provide the procedures for implementing the delay/commutation.

      B.     Procedure

             It is the procedure of the BOP that:

             1.     Processes must be in place to receive and ensure proper handling
                    of legal interruptions of the execution countdown;

            2.      Staff understand their roles and the BOP's responsibilities in the
                    event of such interruptions; and

            3.      Contingency plans provide methods for responding to:

                    a.     Temporary delays;

                    b.     Lengthy delays; and

                    c.     Commutations.

11.   Presidential and Judicial Authority to Interrupt Execution

      A.     President

             1.    The United States Constitution confers upon the President the
                   power to grant reprieves and pardons for offenses against the
                   United States. This has been held to include the power to grant
                   conditional pardons and commute sentences.



                                           47
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 108 of 179
                                                                                      0104


             2.       Neither Congress nor a State legislature can limit the President's
                      power to pardon.

       8.    Courts

             A federal court of competent jurisdiction may issue a stay of execution or
             invalidate a sentence of death as a result of appellate or collateral
             proceedings.

111.   Communication of Pardons, Stays, Commutations or Delays

       A.    Prior to Final Execution Countdown

             If the BOP receives an order from a federal court of competent jurisdiction
             or the President ordering a respite, reprieve, stay, commutation, pardon or
             other action which requires the suspension or termination of the execution:

             1.       The Attorney General's Office will be contacted for consultation;
                      and

             2.       A decision will be made by the Director of the BOP concerning the
                      status of planning and preparation for the execution.

       8.    During Final Execution Countdown

             1.       During the final twenty-four hours, the BOP and the USMS will
                      maintain frequent contact with the Attorney General's Office
                  I                                                            I




       C.    Final Clearance for Execution

             At an appropriate time prior to the executio ~ - - - - - - - , - - ~the
             Designated United States Marshal will verify clearance to continue with
             the execution!




                                             48
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 109 of 179
                                                                                       0105


IV.   Procedures to Implement Last-Minute Stays

      A.    Upon receiving a stay during the final countdown, the first effort will be to
            determine the probable length of the delay.

      B.    If the witnesses have not been moved from their staging areas, they will
            be held in those locations until further instructions are received from the
            Senior BOP staff to proceed with or terminate the execution.

      C.    If witnesses are already at the Execution Facility and the inmate is
            restrained:

            1.     If the delay appears to be relatively lengthy, the inmate will be
                   returned to the Holding Cell by the Restraint Team. The witnesses
                   will be returned to their staging areas in the order listed. There they
                   will await further information.

            2.     If the delay is likely to be relatively short in duration, the witnesses
                   will remain in place. The drapes will be closed and the inmate will
                   remain restrained on the table.

            3.     If the execution is indefinitely stayed, set for re-sentencing,
                   commuted, or halted by pardon, the execution will be halted, and
                   the inmate and witnesses will be immediately advised. Witnesses
                   will be returned to their staging areas and the inmate returned to
                   appropriate quarters in the institution.




                                           49
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 110 of 179
                                                                                      0106



                                       Appendix A

                           MEMORANDUM OF AGREEMENT
                                    BETWEEN
                           FEDERAL BUREAU OF PRISONS
                                 AND WITNESS


        This agreement is made between the Federal Bureau of Prisons and the
following witness:



      In accordance with Title 28, Code of Federal Regulations, Section 26.4, the
Federal Bureau of Prisons may allow you, as a witness, to be present at the execution.
However, your presence at the execution is not a right and, in order to be entitled to be
present, you will be required to agree to the following conditions:

       1.     You will not bring onto institution grounds anything constituting legal or
              illegal contraband under applicable statute, regulation or policy, including,
              but not limited to, firearms, weapons, explosives, metal cutting tools,
              narcotic drugs, alcoholic beverages, or any item creating a threat to
              institution safety, security, or good order;

       2.     You agree to submit to a reasonable search for contraband and other
              searches as considered necessary by the Bureau of Prisons for entry into
              the institution;

       3.     You will conduct yourself in a lawful and orderly manner;

       4.     You will comply with all lawful directives of correctional personnel while on
              institution grounds;

       5.     You will not bring onto institution grounds any photographic or other visual
              or audio recording device, to include cellular devices; and

        You have read, understand, and agree to the above. By signing this agreement,
you agree to comply with its conditions and understand that failure to abide by them will
result in your removal from institution grounds and could lead to prosecution for violation
of Federal laws.


                     (Witness)                                         (Date)


              (Agency Representative)                                  (Date)
                                            so
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 111 of 179
                                                                                      0107


                                       Appendix B

                    MEDIA WITNESS PRESS POOL AGREEMENT



In consideration of having been selected as an official witness to the execution of

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on _ _ _ _ _ _ _ _ __

I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

hereby agree to act as a pool reporter and, not to interview non-media witnesses or

Department of Justice staff at the Execution Facility. Following the execution, I agree to

return immediately to the Media Center to brief my colleagues there regarding the

execution and answer their questions. I also agree to file my story only after I have

completed my responsibilities as a pool reporter.


NAME:
                                                 (Signature)

ORGANIZATION:



DATE:




                                                       (BOP Staff Witness)




                                          Appendix C


                                            51
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 112 of 179
                                                                                      0108


                                  SAMPLE LETTER TO MEDIA
                                 (Re: Media Center Operations)

In accordance with the provisions of 28 C.F.R., Part 26, Implementation of Death
Sentences in Federal Cases,

- - -(Inmate's
       ----      -----------                           is scheduled to be executed
               Name)

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ on _ _ _ _ _ _ _ _ _ __
           (Institutio n)               (Date)

No later than eight hours preceding the scheduled execution, a Media Center will be
established at the _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ in Terre Haute, Indiana,
                             (Location)
and telephones will be available. Should you desire to cover the event from the Media
Center, or if selected, be a media pool witness, please submit your written request to
me, via fax or by mail, so that it is received in my office no later than

              (Date 10 days prior to execution)

The request must include your name, the names of all support staff (sound technician,
cameraperson, etc.) who may accompany you on this day. Social security numbers
and date of birth for all participants, including yourself, must also be furnished in your
letter so that appropriate security checks can be completed. You will be notified
promptly if we have any concerns with your request. Space is limited and admittance to
the Media Center will have to be on a first-come, first-accommodated basis.

Should you desire to be considered to be a media pool witness to the execution, you will
also be required to sign agreements consenting to a search prior to entering the
execution facility, and agreeing to abide by all relevant conditions, rules and regulations.
Should you participate, your name is subject to being released to the media.

Please note that all media representatives will be required to sign a log and show
proper press credentials in order to be admitted to the Media Center.


                                          Sincerely,
                                          Name
                                          Title




                                            52
         Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 113 of 179
                                           U.S. Department of Ju tice      0109
                                             ederal Bureau of Pri son




Office ,t the Direcwr                       \V,n/1i11g1t111. D.C. 10534



                                            July 25, 2019



MEMORANDUM FOR J. E. KRUEGER, REGIONAL DIRECTOR
               NORTH CENTRAL REGION



FROM:                     GH J .
                        Acting Director


SUBJECT:                Addendum to Execution Protocol


This memorandum is to advise that I hereby adopt the attached
Addendum to the Federal Execution Protocol. Please coordinate as
appropriate, including incorporating the Addendum into the Federal
Execution Protocol.



Attachment
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 114 of 179
                                                                                   0110


              ADDENDUM TO BOP EXECUTION PROTOCOL
        FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                       EFFECTIVE JULY 25, 2019

A.   Federal death sentences are implemented by an intravenous injection of a
     lethal substance or substances in a quantity sufficient to cause death, such
     substance or substances to be determined by the Director, Federal Bureau of
     Prisons (BOP) and to be administered by qualified personnel selected by the
     Warden and acting at the direction of the United States Marshal. 28 CFR 26.3.
     The procedures utilized by the BOP to implement federal death sentences shall
     be as follows unless modified at the discretion of the Director or his/her
     designee, as necessary to (1) comply with specific judicial orders; (2) based on
     the recommendation of on-site medical personnel utilizing their clinical judgment;
     or (3) as may be required by other circumstances.

B.   The identities of personnel considered for and/or selected to perform death
     sentence related functions, any documentation establishing their qualifications
     and the identities of personnel participating in federal judicial executions or
     training for such judicial executions shall be protected from disclosure to the
     fullest extent permitted by law.

C.   The lethal substances to be utilized in federal lethal injections shall be
     Pentobarbital Sodium.

D.   Not less than fourteen (14) days prior to a scheduled execution, the Director or
     designee, in conjunction with the United States Marshal Service, shall make a
     final selection of qualified personnel to serve as the executioner(s) and their
     alternates. See BOP Execution Protocol, Chap. 1, §§ III (F) and IV (B) & (E).
     Qualified personnel includes currently licensed physicians, nurses, EMTs,
     Paramedics, Phlebotomists, other medically trained personnel, including those
     trained in the United States Military having at least one year professional
     experience and other personnel with necessary training and experience in a
     specific execution related function. Non-medically licensed or certified qualified
     personnel shall participate in a minimum of ten (10) execution rehearsals a year
     and shall have participated in at least two (2) execution rehearsals prior to
     participating in an actual execution. Any documentation establishing the
     qualifications, including training, of such personnel shall be maintained by the
     Director or designee.

E.   The Director or designee shall appoint a senior level Bureau employee to assist
     the United States Marshal in implementing the federal death sentence. The
     Director or designee shall appoint an additional senior level Bureau employee to
     supervise the activities of personnel preparing and administering the lethal
     substances.
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 115 of 179
                                                                                      0111


                 ADDENDUM TO BOP EXECUTION PROTOCOL
           FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                          EFFECTIVE JULY 25, 2019

F.   The lethal substances shall be prepared by qualified personnel in the following
     manner unless otherwise directed by the Director, or designee, on the
     recommendation of medical personnel. The lethal substances shall be placed
     into three sets of numbered and labeled syringes. One of the sets of syringes is
     used in the implementation of the death sentence and two sets are available as
     a backup.

G.   Approximately thirty (30) minutes prior to the scheduled implementation of the
     death sentence, the condemned individual will be escorted into the execution
     room. The condemned individual will be restrained to the execution table. The
     leads of a cardiac monitor will be attached by qualified personnel. A suitable
     venous access line or lines will be inserted and inspected by qualified personnel
     and a slow rate flow of normal saline solution begun.

H.   Lethal substances shall be administered intravenously. The Director or designee
     shall determine the method of venous access (1) based on the training and
     experience of personnel establishing the intravenous access; (2) to comply with
     specific orders of federal courts; or (3) based upon a recommendation from
     qualified personnel.

     A set of syringes will consist of:

     Syringe #1 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #2 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #3 contains 60 mL of saline flush,

     Each syringe will be administered in the order set forth above when directed by
     supervisory personnel.

     If peripheral venous access is utilized, two separate lines shall be inserted in
     separate locations and determined to be patent by qualified personnel. A flow of
     saline shall be started in each line and administered at a slow rate to keep the
     line open. One line will be used to administer the lethal substances and the
     second will be reserved in the event of the failure of the first line. Any failure of a
     venous access line shall be immediately reported to the Director or designee.
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 116 of 179
                                                                    0112




          BOP EXECUTION PROTOCOL




            SENSITIVE - LIMITED OFFICIAL USE ONLY                   2020




                                   1
    Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 117 of 179
                                                                                                                                                 0113


                                                                                                  Federal Bureau of Prisons
                                                                                                  Execution Protocol Manual

                                                                                                                                                 Page
INTRODUCTION    General Provisions... .... ...... .. .................. ..... .... .. .... ..... .                                                  4

                I.       Purpose of Manual. ... .......... ... .......... .. .. .. ..... ....... .                                                  4
                11.      Organization ......................................................                                                        4
                111.     Cross References .......... ... .. .... ...... ......... ...... ... ....                                                   4
                IV.      Procedure ........................................................ .                                                       4

CHAPTER 1       Pre-Execution Checklist. ......... ... .... .. ... ... ... ... ......... .... .. ...                                                7

                I.       General Provisions.... ... ... ... ...... ...... ... ... .... .. .........                                                 7
                II.      Establishing an Execution Date....... .... .. .... .. ... ... .....                                                        7
                Ill.     Period of Time Between Establishment
                         Of an Execution Date to Thirty Days
                         Prior to the Execution .. ............................. ... .........                                                      8
                IV.      Period of Time Between Twenty-Nine
                         To Fourteen Days Prior to the
                         Execution...... . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..     12
                V.       Period of Time Between Thirteen to
                         Seven Days Prior to the Execution..........................                                                               13
                VI.      Period of Time Between Six to Three
                         Days Prior to the Execution.... ... ... .... .. ...................                                                       13
                VII.     Period of Time Between Two Days to
                         One Day Prior to the Execution .. .. ... ... ... ... ... ... ... .....                                                    15

CHAPTER 2       Execution Checklist ..................................................... .                                                        17

                I.       General Provisions.... .. ...... ... .... ... .. .... ........ .. ..... ...                                               17
                II.      Period of Time Between Twenty-Four to
                         Twelve Hours Prior to the Execution........................                                                               17
                Ill.     Period of Time Between Twelve to Three
                         Hours Prior to the Execution....... ... ... ... ..................                                                        18
                IV.      Period of Time Between Three Hours to
                         Thirty Minutes Prior to the Execution .. .. ......... .. .........                                                        20
                V.       The Final Thirty Minutes Prior
                         To the Execution.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            22
                VI.      Final Sequences of Events: Execution...................                                                                   24

CHAPTER 3       Post-Execution Checklist. ..... .... ..... .... .... ..... .... .. ... .... .. ....                                                26

                I.       General Provisions ... .... .... .. ... ..... ... .. ... .. ......... .. ... .                                            26



                                                            2
    Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 118 of 179
                                                                                                               0114


                II.      Removing Witnesses from the Execution
                         Facility....... ......... ..... ..... .. .. ....... ... ... .. .... ..... ..... ...    26
                Ill.     Removal of the Body of the
                         Inmate........ .... ... ....... ... ...... .... .. ... ...... ... ...... ... ....      27
                IV.      Site Clean-up. ........ .... .... .. ........... ......... ... ...... ...              27
                V.       Returning to Routine Operations..... ....... ..... .. ..... .. .                       27

CHAPTER 4       Command Center ....................................................... .                        28

                I.       General Provisions... .... ..... ... .... .. ..... .... .... ..... ..... .             28
                II.      Location, Role and Function.... ... .. ....... ... ....... .. .. ...                   28
                Ill.     Command Center Staffing. .. .... .. .... .......... ...... .......                     29
                IV.      Resources. ... .. ... .... ......... ... ..... .... .. .... ... .. ....... .....       29

CHAPTER 5       Contingency Planning. ... ... .. .... ... .. ..... .. .. .... .... .. ... ... .. ......         30

                I.       General Provisions... .... ..... ..... ......... .... .... ... ... .. ....            30
                II.      Specific Procedures.. ...... .. ... .... ....... .. ... ..... ... ........            31
                Ill.     Execution Witness Management..... .............. .........                            32
                IV.      Reservation Security Plan. ..... ........ ..... ....... ...........                   35

CHAPTER 6       News Media Procedures.... ... ... ... ... ... ... ... ... ... ............. .. ..              37

                I.       General Provisions. .............................................                     37
                II.      Inmate Interviews.. .................. ............................                   37
                Ill.     Media Orientation... .......... ... .. .... ..... ........... .. ........             38
                IV.      Media Center Operations.... ...... ... ..... .... ...... ... .... .. .                39
                V.       The Execution Information Center.................... ......                           45

CHAPTER 7       Stays, Commutations and Other Delays. ... ... ... ... ... ...........                          47

                I.       General Provisions... ... .................. ..... ....... .. .......                 47
                II.      Presidential and Judicial Authority
                         To Interrupt Execution. ..... .... .... ..... ......... .... .. ... ....              47
                Ill.     Communication of Pardons, Stays,
                         Commutations or Delays......................................                          46
                IV.      Procedures to Implement Last-Minute
                         Stays...............................................................                  48

APPENDICES      Appendix A - Memorandum of Agreement Between
                Federal Bureau of Prisons and Witness.......... .................                              50
                Appendix B - Media Witness Press Pool
                             Agreement.. .. ... ... ... ... ...... ... ..... .................                 51
                Appendix C - Sample Letter to Media....... ........ ...... .... .....                          52




                                                  3
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 119 of 179
                                                                                      0115


INTRODUCTION:         GENERAL PROVISONS

I.     Purpose of Manual

       The purpose of this manual is to outline Federal Bureau of Prisons (BOP) policy
       and procedures for planning and carrying out the execution of a person
       convicted of a capital offense. These procedures should be observed and
       followed as written unless deviation or adjustment is required, as determined by
       the Director of the BOP or the Warden. This manual explains internal
       government procedures and does not create any legally enforceable rights or
       obligations.

11.    Organization

       This manual provides specific time related checklists for pre-execution, execution
       and post execution procedures as well as detailed procedures related to the
       execution process, command center operations, contingency planning, news
       media procedures, and handling stays, commutations and other delays.

Ill.   Cross References

       A.      Title 28, Code of Federal Regulations, Chapter 1, Part 26

       B.      Title 28, Code of Federal Regulations, Chapter 1 , Part 1

       C.      Correctional Systems Manual - Program Statement 5800.15, Paragraph
               803

       D.      Searching, Detaining, or Arresting Visitors to Bureau Grounds and
               Facilities - Program Statement 5510.09


       E.      News Media Contacts - Program Statement 1480.05


       F.      Accounting Management Manual - Program Statement 2000.02, Chapter
               10950

       G.      Receiving and Discharge Manual - Program Statement 5800.18

IV.    Procedure

            A. The BOP will ensure the execution of a person sentenced to death under
               federal law by a court of competent authority and jurisdiction be carried
               out in an efficient and humane manner.

            B. The BOP will make every effort in the planning and preparation of an
               execution to ensure the execution process:
                                             4
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 120 of 179
                                                                             0116



      1.    Faithfully adheres to the letter and intent of the law;

      2.    Is handled in a manner that minimizes the negative impact on the
            safety, security, and operational integrity of the correctional
            institution in which it occurs and the BOP in general;

      3.    Accommodates the public's right to obtain information concerning
            the event;

      4.    Reasonably addresses the privacy interests of those persons for
            whom the law and BOP policy require such privacy;

      5.    Provides sufficient contingency planning to ensure that unforeseen
            problems can be addressed and overcome;

      6.    Allows for stays of execution, commutations and other delays in the
            execution countdown;

      7.    Provides an opportunity for interested person to exercise their First
            Amendment rights to demonstrate for or against capital punishment
            in a lawful manner; and

      8.    Ensures a firm and adequate response to unlawful civil
            disobedience, trespass, or other violations of the law by persons
            attempting to disrupt or prevent the execution.

   C. The BOP will seek the arrest and encourage the prosecution of persons,
      including but not limited to those, who:

      1.    Violate prohibitions against filming, taping, broadcasting, or
            otherwise electronically documenting the death of the inmate;

      2.    Trespass or otherwise enter upon BOP property without proper
            permission and clearance from the Warden ;

      3.    Participate in unlawful demonstrations;

      4.    Unlawfully attempt to disrupt, prevent, or otherwise interfere with
            the execution;

      5.    Are inmates involved in disruptive, assaultive, or other
            unlawfully proscribed behavior related to an execution; or

      6.    Unlawfully threaten, intimidate, or terrorize persons involved in the
            execution process.


                                    5
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 121 of 179
                                                                              0117


D.    BOP staff involved in the execution will make every effort, within the limits
      of these procedures and the laws of the United States, to:

      1.     Display appropriate levels of professionalism, restraint, and
             courtesy, in interaction with witnesses, demonstrators, news media,
             and other persons during the execution process;

      2.     Prevent emotion or intimidation from hindering efforts to carry out
             assigned duties; and

      3.     Conduct themselves at all times in a manner reflecting the
             solemnity and sensitivity of the occasion.

E.    BOP staff trained in crisis support will be available for counseling sessions
      with all personnel participating directly in an execution process, before and
      after an execution.




                                     6
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 122 of 179
                                                                                      0118


CHAPTER 1:          PRE-EXECUTION CHECKLIST

I.    General Provisions

      A.     Purpose of Chapter

             1.     The purpose of this chapter is to provide a checklist of procedures
                    and events that should occur between the period of time prior to the
                    establishment of an execution date and 24 hours prior to the
                    execution.

             2.     Full detail will not be provided for each procedure or event in this
                    chapter. For detail, refer to specific chapters which follow.

             3.     This chapter covers the following time periods:

                    a.     Prior to the execution date being established;

                    b.     Establishment of the execution date to thirty days prior to the
                           execution;

                    c.     Twenty-nine to fourteen days prior to the execution;

                    d.     Thirteen to seven days prior to the execution;

                    e.     Six to three days prior to the execution; and

                    f.     Forty-eight to twenty-four hours prior to the execution.

      B.     Procedure

             1.     A systematic countdown to an execution must be completed to
                    ensure that all procedures and events necessary to adequately
                    prepare for the execution are completed in a timely manner.

             2.     Absent intervention by the court system or the President as noted
                    in Chapter 7, delays in the countdown process will only occur in
                    extraordinary situations relating to the security and good order of
                    the institution as approved by the Director of the BOP.

11.   Establishing of an Execution Date

      After a sentencing hearing is conducted in a United States District Court resulting
      in a determination that a criminal defendant be sentenced to death for
      commission of an offense described in a federal statute, and the sentencing
      judge signs the appropriate Judgment and Order:


                                            7
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 123 of 179
                                                                                      0119


       A.    Except to the extent a court orders otherwise, the Director of the BOP will
             designate a date and time for the execution of the sentence. The
             following individuals/offices will be advised in writing of the execution date:
             the sentencing judge, Attorney General, Office of the Deputy Attorney
             General, Office of the Pardon Attorney, the Assistant Attorney General for
             the Criminal Division, the Chief of the Capital Case Unit, Director for the
             United States Marshals Service (USMS), the Office for Victims of Crime,
             Assistant Director for Correctional Programs Division, Assistant Director
             for General Counsel and Review Division, appropriate Regional Director,
             United Sates Attorney's Office for the district of conviction, United Sates
             Attorney's Office for the Southern District of Indiana and Warden of USP
             Terre Haute.

       B.    Under current federal regulations, the date established will be no sooner
             than 60 days from the entry of the judgment of death (28 C.F.R. § 26.3 (a)
             (1 )) and notice of it must be given to the defendant no later than 20 days
             before the execution (28 C.F.R. § 26.4 (a)). If the date designated passes
             by reason of a stay of execution, then a new date will be promptly
             designated by the Director of the BOP when the stay is lifted.

       C.    The Warden of USP Terre Haute will notify, in writing, the inmate under
             sentence of death, of the date designated by the Director for execution at
             least 50 days in advance, unless the Director determines in his or her
             discretion that a different date, no later than 20 days in advance, would be
             more appropriate. If the designated execution date is postponed by fewer
             than 20 days, notice of the new execution date will be given as soon as
             possible. If the execution date is set by a judge, the Warden will notify the
             inmate, in writing, as soon as possible. The Warden will include
             information concerning the clemency application process in the written
             notice. Under 28 C.F.R. § 1.10 (b), a petition for commutation of sentence
             should be filed no later than 30 days after the inmate has received
             notification from the Warden of the execution date.

       D.    Unless the President interposes, the execution of the sentence will not be
             stayed on the basis of the inmate filing a petition for executive clemency.


Ill.   Period of Time Between Establishment of an Execution Date to Thirty Days Prior
       to the Execution

       The following procedures should be completed between the time an execution
       date is set and 30 days prior to the execution.




                                             8
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 124 of 179
                                                                            0120



A.    Briefing the Inmate

      As soon as practical after establishment of the execution date, the Warden
      at USP Terre Haute or designee, will personally brief the inmate regarding
      relevant aspects of the execution process including information contained
      in items C through F of this section. A briefing sheet outlining these
      aspects of the execution will be given to the inmate. If requested, a copy
      of the briefing sheet will be given to a representative identified by the
      inmate. In addition, the Warden will ascertain the inmate's religious
      preference.

B.    Inmate's Choice of Witnesses

      When the inmate is informed by the Warden of the execution date, he/she
      will be advised that he/she may designate not more than one spiritual
      adviser, two defense attorneys, and three adult friends or relatives (at
      least 18 years old) to be present at the execution. The inmate will be
      asked to submit the list of his/her witnesses to the Warden no later than
      30 days after notification of the date of the scheduled execution.

C.    Disposition of Person Property and Accounts

      The Warden will review the options available to the inmate for
      property/account distribution and will ask the inmate to provide
      instructions, no later than 14 days prior to the execution, concerning the
      disposition of the personal property and funds in any accounts controlled
      or administered by the BOP. If the inmate fails to provide instructions for
      such disposition , the property/accounts will be disposed on in accordance
      the Accounting Management Manual and the Receiving and Discharge
      Manual.

D.    Organ Donation

      The inmate's body will not be used for organ donation.

E.    Disposition of Body
      The Warden will review options available to the inmate following the
      release of the body to the Vigo County Coroner. The Warden will ask the
      inmate to provide instructions concerning disposition of his/her body no
      later 14 days prior to the execution. If the inmate fails to provide
      instructions, the body will be handled in accordance with the Accounting
      Management Manual.




                                     9
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 125 of 179
                                                                               0121


F.    Designation of Persons Required to Assist with the Execution

      1.    Those persons necessary to carry out the execution will be
            identified.

            a.     The Warden, with the assistance of the Director, USMS, and
                   the Director, BOP, will be responsible for identifying,
                   selecting and obtaining the services of the individuals
                   administering the lethal injection.

            b.     The Warden, in conjunction with the Regional Director, is
                   responsible for selection of the local staff involved in
                   perimeter security, transportation, and command post
                   operations, as well as crowd control, support functions and
                   access screening.

      2.    All individuals identified for placement in vital or important positions
            and identified alternates, will be attired in a uniform as determined
            by the presiding Regional Director.

      3.    No officer or employee of the Department of Justice will be required
            to be in attendance at or participate in any execution if such
            attendance or participation is contrary to the moral or religious
            convictions of the officer or employee. Staff participation in the
            execution process must be on a voluntary basis.

G.    Other Approved Witnesses

      1.    In addition to the United States Marshal designated by the Director
            of the USMS (hereafter called the "Designated United Sates
            Marshal") and the Warden, the following persons will be present at
            the execution.

            a.     Necessary personnel selected by the Designated United
                   States Marshal and the Warden.

            b.     Those attorneys of the Department of Justice whom the
                   Deputy Attorney General determines are necessary.

            c.     Not more than the following members of persons selected by
                   the Warden:

                   (1)    Up to eight citizens (in identifying these individuals,
                          the Warden, no later than 30 days after the setting of
                          an execution date, will ask the United States Attorney
                          for the jurisdiction in which the inmate was prosecuted
                          to recommend up to eight individuals who are victims
                                    10
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 126 of 179
                                                                              0122


                            or victim family members to be witnesses of the
                            execution); and

                     (2)    Ten representatives of the press.

2.    No other person will be present at the execution unless such person 's
      presence is granted by the Director of the BOP. No person younger than
      18 years of age will witness the execution.

3.    The Warden will notify all witnesses of the date, time and place of
      the execution as soon as practicable before the designated time of
      execution.

H.    Contact with the Vigo County Coroner

      1.     The Warden will contact the Vigo County Coroner to coordinate the
             Coroner's role.

      2.     The Vigo County Coroner will be requested to provide direction
             concerning:

             a.      Transfer of custody of the body of the executed individual
                     from the Warden to the Vigo County Coroner;

             b.      Transportation of the body from the Execution Room to the
                     Vigo County Coroner's facility; and

I.    Briefing of Institution Staff

      1.     It is necessary to modify prison operations and communicate with
             local staff throughout the execution process.

      2.     Local prison administrators should be briefed by the Warden, as
             appropriate, on plans for the execution, restrictions on access,
             crowd control, additional security procedures, etc., on an on-going
             basis.

      3.     As soon as plans begin to evolve which will affect general prison
             operations, briefings should begin and continue until operations
             return to normal.




                                      11
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 127 of 179
                                                                                    0123


IV.   Period of Time Between Twenty-Nine to Fourteen Days Prior to the Execution

      A.    Witnesses

            1.    To the extent possible, the Warden will develop a final list of citizen
                  and inmate's witnesses.

            2.    All witnesses/participants will be required to sign an agreement
                  prior to being cleared and added to the witness list. Included in the
                  document will be an agreement to be searched before entering the
                  Execution Facility and not to photograph or make any other visual
                  or audio recording of the execution (see Appendix A.).

      B.    Qualified Person

            The Warden will finalize arrangements for a qualified person to be present
            at the execution and to declare the executed individual deceased.

      C.    Inmate's Property and Account

            The Warden will finalize arrangements for disposition of the inmate's
            property and accounts no later than 14 days prior to the scheduled
            execution date.

      D.    Disposition of Body

            The Warden will finalize arrangements with the Vigo County Coroner for
            disposition of the body, security for the Vigo County Coroner's vehicle,
            and transfer of custody of the body in accordance with appropriate state
            and local laws.

      E.    Selection of Executioner (s)

            The Warden, with the assistance of the Regional Director, Director and
            USMS will finalize the selection of executioner(s) and their alternates.

      F.    Training

            The Regional Director will ensure that appropriate training
            Sessions are held for persons involved in the various aspects of the
            execution event.




                                           12
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 128 of 179
                                                                                    0124


V.    Period of Time Between Thirteen to Seven Days Prior to the Execution

      A.    Inmate's Property and Accounts

            All paperwork regarding disposition of property and accounts should be
            completed.

      B.    Food Services

            At least seven days prior to execution, the Warden or designee will
            contact the inmate to arrange for his/her last meal.

      C.    Purchase of Substances to be Used in Lethal Injection

            The Bureau of Prisons will ensure the purchase of lethal substances to be
            used in the execution. Once purchased, the lethal substance or
            substances will be secured in the institution until called for by the Regional
            Director.

      D.    Law Enforcement Coordination

            1.     The Warden will meet with federal , state, and local law
                   enforcement personnel to coordinate support related to the
                   execution.

            2.     Joint practices should be conducted between law enforcement staff
                   involved to ensure coordination and interaction is well defined and
                   understood.

      E.    Restrictions on Inmate's Visitors

            Beginning seven days prior to the designated date of execution, the
            inmate will have access only to his/her spiritual advisers (not to exceed
            two), his/her defense attorneys, members of his/her family, and
            designated officers and employees of the BOP. Upon approval of the
            Director of the BOP, the Warden may grant access to such other proper
            persons as the inmate may request.


VI.   Period of Time Between Six to Three Days Prior to the Execution

      A.    Witnesses

            Non-media witness agreements should be signed by the witnesses and
            reviewed by the Regional Director.

            1.     The Warden will provide a final list of witnesses to the:
                                           13
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 129 of 179
                                                                              0125



            a.     Director, Bureau of Prisons

            b.     Assistant Director, Correctional Programs Division;

            c.     Assistant Director, Information, Policy, and Public Affairs
                   Division;

            d.     Assistant Director, Office of General Counsel

            e.     Director, USMS; and

            f.     Designated United States Marshal

            g.     United States Attorney's Office - district of conviction

            h.     United States Attorney's Office- Southern District of Indiana

      2.    Persons who refuse to sign agreements will not be allowed to
            attend the execution.

B.    Brief Affected Law Enforcement Agencies

      The Warden will ensure that staff from other law enforcement agencies
      who have not participated in practice session or have not otherwise been
      briefed previously will be briefed and their responsibilities explained.

C.    Inmate's Property and Accounts

      Verify arrangements are complete.

D.    Executioner(s)

      An individual designated by the Warden will:

      1.    Review with executioner(s) and alternates arrangements for their
            transportation and escort to the Execution Facility; and

      2.    Review with participants' arrangements for security of
            executioner(s) and protection of their identities.

E.    Equipment Check/Inventory

      All equipment necessary to conduct the execution will be inventoried and
      checked at least 72 hours prior to the execution by individuals designated
      by the Regional Director.


                                   14
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 130 of 179
                                                                           0126



VII.   Period of Time Between Two Days to One Day Prior to the Execution




                                         15
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 131 of 179
                                                                              0127


B.    Practices

      Final practices will be conducted as directed by the Regional Director.

C.    Equipment Checks

      Maintenance staff should verify necessary installation of and test
      electrical, heating/air conditioning, backup generator and communications
      equipment in:

      1.    BOP Execution Facility;

      2.    Command Center.

D.    Regional Director and/or Warden Contacts

      1.    To ensure that coordination efforts are in place, the following
            entities and specifically identified individuals will be contacted by
            the Regional Director and/or the Warden:

            a.     Department of Justice Command Center (to ensure
                   communications, if required, by the Attorney General, the
                   Supreme Court, the President of the United States and the
                   affected United States Attorneys Offices);

            b.     BOP Director's Office;

            c.     USMS Director's Office; and

            d.     Affected law enforcement agencies.

E.    Equipment Check Verification by the Regional Director

      1.    The Regional Director will ensure completion of pre-execution
            inventory and equipment check in the BOP Execution Facility.

      2.    The Regional Director will verify that the Execution Facility's
            equipment checks have been completed.




                                    16
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 132 of 179
                                                                                      0128


CHAPTER 2: EXECUTION CHECKLIST

I.    General Provisions

      A.    Purpose of Chapter

            1.     This chapter provides a checklist of procedures and events that
                   should occur during the final 24 hours prior to the execution.

      B.    Procedure

            The execution will be carried out in a manner consistent with Title 28,
            Code of Federal Regulations, Part 26.

11.   Period of Time Within Twenty-Four Hours Prior to the Execution




      B.    Inmate Communication

            1.     Excluding calls to the inmate's attorney(s) of record and calls
                   specifically approved by the Warden, the inmate's telephone
                   privileges will be terminated 24 hours prior to the execution.

            2.     The inmate's attorney(s) of record , spiritual adviser(s), or other
                   persons approved by the Director of the BOP, will be given visiting
                   privileges during the final 24 hours as determined by the Warden.
                   Visiting privileges will be suspended when preparations for the
                   execution require suspension.

      C.    Food Service

            The Warden will contact the inmate to finalize arrangements for his/her
            final meal and ensure that it is properly prepared and served by staff.

      D.    Maintenance Response T earn

            Beginning eight hours prior to an execution, the Facility Manager or other
            appropriate individual will ensure that a Maintenance Response Team is
            available to provide necessary maintenance and repair of systems at the
            Execution Facility or in other areas of the institution.
                                          17
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 133 of 179
                                                                                       0129



       E.    Access to the Execution Facility




111.   Period of Time Between Twelve to Three Hours Prior to the Execution

       A.    Final Briefing




             2.     A final briefing will be held, attended by senior BOP and Marshals
                    Service staff, the Regional Director, and representatives
                    deemed appropriate by the Regional Director. The Regional
                    Director will conduct the meeting, with the senior staff providing
                    guidance and policy decisions, as needed.

             3.     During the briefing, participants will:

                    a.        Identify problems, develop solutions, and specific time lines;

                    b.        Provide status reports;

                    c.        Coordinate support services involvement; and

                    d.        Conduct a final review of procedures.



                                              18
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 134 of 179
                                                                              0130


B.    Food Service

      The inmate will be served a final meal at a time determined by the
      Warden.



      Visits by attorneys, religious representatives, and other persons
      approved by the Director of the BOP, will be at the discretion of the
      Warden.

D.    Restricting Access to Prison Property

      1.     At the discretion of the Warden, during the final 12 hours prior to
             the execution, access to prison property will be limited to:

             a.      On-duty staff;

             b.      On-duty contract workers;

             c.      Volunteers deemed necessary by the Warden;

             d.      Approved delivery vehicles;

             e.      Law enforcement personnel on business-related matters;

             f.      Routine inmate visitors; and

             g.      Other persons approved by the Warden.

      2.     During the final eight hours:

             a.      All off-duty Department of Justice personnel will be required
                     to leave institution property;




                                      19
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 135 of 179
                                                                                    0131


      E.    Establishment of Command Center




IV.   Period of Time Between Three Hours to Thirty Minutes Prior to the Execution

      A.    Pre-Execution Procedures

            1.     The Regional Director will ensure that all countdown procedures for
                   required activities and actions are progressing.

            2.     Immediate action to complete any unfinished required procedures
                   will be initiated.

            3.     The Warden will designate a recorder who will begin logging
                   execution activities in the official execution log commencing
                   three hours prior to the scheduled execution. The log will reflect, at
                   a minimum, the time each of the following events occurs:

                   a.     Inmate removed from Inmate Holding Cell;

                   b.     Inmate strapped to gurney;

                   c.     Arrival of government/community witnesses;

                   d.     Arrival of inmate's authorized witnesses;

                   e.     Arrival of media witnesses;

                   f.     Opening of drapes;

                   g.     Last statement by inmate;

                   h.     Reading of statement conveying inmate's sentence of death;

                   i.     Upon Designated United States Marshal's approval, the
                          execution process begins;

                   j.     Signal by Executioner(s) that lethal substances have been
                          administered;

                   k.     Determination of inmate's death by designated qualified
                          person;
                                          20
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 136 of 179
                                                                            0132



            I.    Announcement of death of inmate;

            m.     Closing of drapes;

            n.     Notification of outside media and demonstrators of
                   inmate's death ;

            o.    Removal and transportation of media witnesses to media
                  center;

            p.     Removal of inmate's authorized witnesses;

            q.     Removal of government/community witnesses;

            r.    Restraint Team/Vigo County Coroner enter Execution Room
                  to remove body;

            s.     Removal of body to Vigo County Coroner's vehicle;

            t.     Performance of any necessary cleaning chores;

            u.     Directive by Warden to secure Execution Facility.

B.    Execution Room Staff Assemble

      1.    The Executioner(s) will be escorted into the Execution Facility and
            will inventory supplies and ensure that everything is ready.




      3.    All other Execution Room staff will be assembled on-site for final
            instructions at least forty five minutes prior to the scheduled
            execution.

C.    Contact with the Department of Justice Command Center




                                   21
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 137 of 179
                                                                                  0133




V.   The Final Thirty Minutes Prior to the Execution

     A.    Final Sequence of Events: Preparation

            1.    Bringing the Inmate to the Execution Room

                  At the appropriate time, the inmate will be:

                  a.     Removed from the Inmate Holding Cell by the Restraint
                         Team;

                  b.     Strip-searched by the Restraint Tearn and then dressed
                         appropriately;

                  c.     Secured with restraints;

                  d.     Escorted to the Execution Room by the Restraint Team.




                                         22
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 138 of 179
                                                                           0134



      2.    Restraint Team Procedures And Preparation

                  a. In the Execution Room the ambulatory restraints will be
                     removed and the inmate will be restrained to the
                     Execution Table.

                  b. The inmate will then be assessed and prepared for
                     execution by qualified medical personnel.

      3.    Admit Witnesses

            a.    Subsequent to appropriate search procedures, witnesses will
                  be admitted to the witness rooms.

            b.    The government/community witnesses will then enter and
                  will be escorted to their assigned area. The escorts will
                  remain with the witnesses.

            c.    The authorized witnesses invited by the inmate
                  individual will be admitted and escorted to their assigned
                  area.

                  1.    If any of the inmate's invited witnesses wish to be on-
                        site, but not actually witness the execution,
                        accommodations will be made for them by the
                        Warden.

                  2.    Escorts will remain with the inmate's witnesses.
                        There will be a minimum of two escorts for each
                        witness group.

            d.    The last witnesses to be admitted will be the news media
                  representatives. The members of the news media selected
                  to witness the execution will be escorted to their assigned
                  area. Escorts will remain with the news media witnesses
                  and ensure their separation from the other witnesses while
                  at the Execution Facility. Media witnesses will not be
                  permitted to interview or question staff or other
                  witnesses while at the Execution Facility.




                                  23
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 139 of 179
                                                                                     0135


VI.   Final Sequence of Events: Execution

      A.    Staff Witnesses

            1.    Staff participating in the preparation for the execution will exit the
                  Execution Room but stand by in an adjacent area.

            2.    Staff members participating in and/or observing the execution will
                  include the:

                  a.     Designated United States Marshal;

                  b.     Senior BOP Official;

                  c.     Executioner(s) ;

                  d.     Other staff authorized by the Director of the BOP.

      B.    Countdown

            1.    Upon the direction of the Senior BOP Official, staff
                  inside the Execution Room will open the drapes covering the
                  windows of the witness rooms.

            2.    The inmate will be asked if he/she has any last words or wishes to
                  make a statement. The inmate will have been advised in advance
                  that this statement should be reasonably brief.

            3.    At the conclusion of the remarks, or when a determination is made
                  to proceed, the documentation deemed necessary to the execution
                  process will be read. Once the Designated United States Marshal
                  makes a final determination that the execution is to proceed, the
                  executioner(s) will be directed to administer the lethal injection.

            4.   If the execution is ordered delayed
                 - - - - - - - - - - - - - - - - - ~ the Designated
                 United State Marshal will notify the Senior BOP Official who will in
                 turn instruct the Executioner(s) to step away from the execution
                 equipment and will notify the inmate and all present that the
                 execution has been stayed or delayed.

      C.    Determination of Death

            1.    After the lethal injection has been administered:

                  a.     The inmate will be monitored until apparent signs of life have
                         ceased;
                                            24
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 140 of 179
                                                                            0136



            b.    The time of death will be announced prior to the drapes
                  being closed.

      2.    The Designated United States Marshal will complete and sign the
            Return described in 28 C.F.R. § 26.2(b) and will file such document
            with the sentencing court.




                                  25
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 141 of 179
                                                                                    0137


CHAPTER 3:          POST-EXECUTION CHECKLIST

I.    General Provisions

      A.     Purposes of Chapter

             The purpose of this chapter is to:

             1.     Provide the procedures to be followed after the execution of the
                    inmate;

             2.     Identify the responsibilities for tasks to be completed; and

             3.     Provide for the transfer of the body of the inmate from the custody
                    of the BOP.

      B.     Procedure

             It is the procedure of the BOP that:

             1.     The inmate will be examined by a specified qualified person
                    following the administration of the lethal substances to ensure that
                    death has occurred;

             2.     When the qualified individual is satisfied that death has occurred,
                    the time of death will be announced to the witnesses;

             3.     The witnesses to the execution will then be removed from the
                    Execution Facility and returned to their individual staging areas so
                    that they may leave the institution. News media witnesses will be
                    removed to a secondary press location where they will participate in
                    a press briefing;

             4.     The body of the inmate will be surrendered to the Vigo County
                    Coroner;

             5.     After removal of the body, the site will be cleaned and restored to
                    its previous condition.

11.   Removing Witnesses from the Execution Facility

      A.     After the pronouncement of death, the witnesses will be escorted from the
             facility in the following order:

             1.     News media witnesses;

             2.     Inmate's authorized witnesses; and
                                           26
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 142 of 179
                                                                                    0138


             3.    Government/community witnesses.

       B.    Each group of witnesses will be kept separate from the others and
             escorted to waiting vehicles to be driven to separate designated sites.

111.   Removal of the Body of the Inmate

       A.    After the witnesses have departed, the restraints will be removed from the
             inmate's body.

       B.    The Vigo County Coroner or designee will be escorted into the Execution
             Facility. The body will be removed by the Vigo County Coroner, who will
             place it in a coroner's vehicle for transportation.

IV.    Site Clean-Up

       A.    Under the supervision of an individual designated by the Warden, staff will
             clean and secure the Execution Facility.

       B.    The Execution Facility will be locked and secured when the Warden is
             satisfied that clean-up has been completed.

V.     Returning to Routine Operations

       A.    Following the execution, Department of Justice and BOP staff involved in
             the execution will be deactivated, as appropriate, under direction of the
             DOJ, BOP and USMS staff on-site.

       B.    The designated public affairs representative will determine when
             to secure the media assembly site after the news conference is complete.

       C.    The Warden will bring the institution security back to routine operations as
             he/she sees fit.




                                           27
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 143 of 179
                                                                                    0139


CHAPTER 4:          Command Center

I.    General Provisions

      A.     Purpose of Chapter

             The purpose of this chapter is to:

             1.     Identify the role and function of the Command Center;

             2.     Specify the individuals authorized to staff the Command Center;
                    and

             3.     Provide an inventory of the minimum resources required in the
                    Command Center.

      B.     Procedure

             It is the procedure of the BOP that:

             1.     The Bureau operate a local, emergency Command Center during
                    the execution operation to:

                    a.     Coordinate security, transportation, crowd control, access
                           and other processes;

                    b.     Provide policy and procedural advice, as needed, or upon
                           request;

                    c.     Coordinate inter-agency functions; and

                    d.     Serve as an information processing and operations
                           information center for the execution.




11.   Location, Role and Function

      A.     The Command Center will be operational prior to the scheduled execution
             and maintained for the duration of the execution operation.

      B.     The roles and functions of the Command Center include:

             1.     Coordinating the various personnel, components and elements of
                    the execution operation;


                                           28
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 144 of 179
                                                                                    0140




111.   Command Center Staffing

       A.    Command Center staff should include the following positions:




       B.    Access to the Command Center will be limited to persons specifically
             authorized by the Command Center Director or Warden.




                                          29
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 145 of 179
                                                                                    0141




CHAPTER 5:CONTINGENCY PLANNING

I.   General Provisions

     A.    Purpose of Chapter

           The purpose of th is chapter is to:

           1.     Aid in the development of a predetermined contingency plan to
                  assist staff in the management of the execution event and in
                  responding to related emergency situations;

           2.     Identify the role and function of staff needed to formulate and
                  activate the plan, if needed; and

           3.     Identify specific areas to stage staff and equipment. The location of
                  witness processing will be pre-determined by the Warden on a
                  case-by-case basis.

     B.    Procedure

           It is the procedure of the BOP to:

           1.     Prepare and test contingency plans;


                                          30
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 146 of 179
                                                                                    0142


            2.     Identify all security measures needed to protect staff and inmates of
                   an institution as well as BOP property; and

            3.     Coordinate all resources to ensure the safety of the public, staff,
                   and inmates.

11.   Specific Procedures

      A.    An individual identified by the Warden will prepare contingency plans
            related to an emergency occasioned by the execution, such as an
            institution disturbance, hostage taking, outside demonstration, outside
            assault on the facility, etc. All plans will be reviewed and approved by the
            Warden and the Regional Director.

      B.    Plans will include provisions for:




      C.    Intelligence Operations




                                           31
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 147 of 179
                                                                           0143




       D.    Staging Areas




       E.    Tactical Deployment




111.   Execution Witness Management




                                      32
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 148 of 179
                                                                          0144




      4.    While all witnesses to the execution are subject to search, no pat
            or visual search of any witness will be conducted unless the
            Warden has reasonable suspicion to believe the witness is
            concealing weapons, drugs, audio or visual recording devices, or
            any other item not expressly authorized and the witness agrees to
            be searched. If the witness refuses to be searched, he/she will not
            be permitted to serve as a witness.

      5.    Staff at each staging area will notify the Command Center when all
            execution witnesses are accounted for and processed.


      6.     Escorts will remain at their assigned staging areas until the
             Command Center directs them to transport the witnesses to the
             Execution Facility.

B.    Transportation to the Execution Facility




                                    33
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 149 of 179
                                                                            0145




      3.    Escorts will ensure that witness groups do not come into contact
            with each other.

      4.    Escorts will transport witnesses to the Execution Facility and notify
            the Command Center when each group of witnesses is secured in
            the assigned observation area.

      5.    Once each group is secured, the next group will be moved as
            directed by the Command Center.

      6.    The Command Center will be notified by the appropriate staff
            member when all groups are in place.

      7.    The Command Center, in turn, will notify the Warden or designee.

C.    Transportation from the Facility




      2.    The groups will be returned to the staging areas by the escorts,
            who will ensure that no group comes in contact with another group.

      3.    Escorts will notify the Command Center as each group returns to
            the staging area.




                                    34
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 150 of 179
                                                                                0146


            4.     The Command Center will direct each move to expedite departures
                   and also to prevent groups from encountering one another in the
                   parking lot.

            5.     Media witnesses will be returned to the Media Center to have a
                   press pool briefing as outlined in Chapter 6.

IV.   Reservation Security Plan




                                         35
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 151 of 179
                                                                          0147




      3. BOP staff will be available and will accompany execution witnesses.




                                  36
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 152 of 179
                                                                                  0148


CHAPTER 6: NEWS MEDIA PROCEDURES

I.   General Provisions

     A. Purpose of Chapter

        This chapter describes the procedures and requirement for allowing
        representatives of the news media access to an inmate sentenced to death,
        as well as procedures for news media access to the execution. This chapter
        also provides procedures for releasing information relating to the execution.

     B. Procedure

        The BOP recognizes the desirability of establishing procedures which afford
        the public information about its operations through the news media. In
        accordance with established policy, reasonable efforts will be made to
        accommodate representatives of the news media before, during, and after a
        scheduled execution. Media representatives will be treated in a fair and
        consistent manner in accordance with current policies and procedures of the
        BOP. The agency has the responsibility, however, to ensure the orderly and
        safe operation of its institutions, and therefore must regulate media access.

     C. Roles

        1. Representatives of the news media are those individuals described in
           Program Statement 1480.05, News Media Contacts, whose principal
           employment is to gather and report news.

        2. The Regional Director will designate a specific staff member as the official
           representative to the news media regarding death penalty issues and the
           scheduled execution.

        3. The BOP Assistant Director, Information, Policy and Public Affairs
           Division, will coordinate the release of information to the news media and
           assist the Regional Director in the selection of individual news media
           witnesses. The Department of Justice Office of Public Affairs will be kept
           informed of these matters.




                                         37
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 153 of 179
                                                                                    0149


II.    Inmate Interviews

       A. Purpose

          As stated in Program Statement 1480.05, News Media Contacts, it is not the
          BOP's intent to provide publicity for an inmate or special privileges for the
          news media, but rather to ensure a better informed public.

       B. Limits

          With this in mind, representatives of the news media may be permitted to
          conduct interviews with inmates. Guidelines regarding the frequency and
          length of interviews, as well as accompanying security, will reflect
          BOP/institution policy and will be established by the Warden, who will take
          into account the available resources.

       C. Prohibition

          Ordinarily, no media interviews will be permitted with the inmate once the
          execution date is within seven days.

111.   Media Orientation

       A. Definition

          Ordinarily one day before a confirmed execution date, the institution will hold
          a Media Orientation to provide media representatives with information on the
          scheduled execution. No other press conference or Media Orientation
          regarding the execution will be scheduled or held until after the scheduled
          execution, except as provided below in subsection B. Every effort will be
          made by the Warden's representative to notify local, state and national media
          representatives of the scheduled Media Orientation. Central Office Public
          Affairs staff will provide assistance in this area.

          1. All persons, including media representatives, must have appropriate
             identification to enter the institution on any occasion. Media
             representatives must have appropriate press credentials. This
             requirement includes camerapersons, sound technicians, and reporters.

          2. All individuals will be advised that they are subject to search of their
             person and equipment prior to entering and prior to leaving a BOP facility.

       B. Updates Prior to the Execution

          Following activation of the Media Center, the Warden's representative will
          provide the news media with regular briefings or updates of the execution
          process.
                                           38
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 154 of 179
                                                                            0150



   1. No later than eight hours prior to the scheduled execution, a Media Center
      will be activated. Telephone lines, tables, risers for cameras and outlets
      for electrical equipment and cameras will be available. Restroom facilities
      will also be provided.

   2. A BOP representative will be present in the Media Center to provide
      regular announcements.

C. Media Orientation Releases

   During the Media Orientation, the following information will be made available
   to members of the media:

   1. General information regarding the scheduled execution and about the
      individual scheduled for execution.

   2. Specific information regarding procedures to be followed by the media on
      the date of the scheduled execution.

   3. Media representatives will be reminded that there are obvious security
      concerns about aircraft flying over federal correctional facilities and
      therefore, their assistance and cooperation in this matter is expected.

   4. Media representatives will be informed of how the press pool will be
      established (see paragraph IV D 2) and advised that if they are selected
      as press pool witnesses to the execution, they will agree prior to the
      execution to:

      a. Sign the document designated as the Media Witness Press Pool
         Agreement (see Media Witness Press Pool Agreement, Appendix B) ;

      b. Be subject to search which includes metal detection scanning;

      c. Not make any photographic, visual or audio recordings of the
         execution (each media witness will be provided only paper and a pencil
         or pen while in the execution witness area); and

      d. Return to the Media Center after the execution to answer questions of
         all other media represented concerning their observations during the
         execution.

   5. After the BOP representative, media pool witnesses and appropriate
      Department of Justice staff, if available, have addressed the media in the
      Media Center, the press briefing will be terminated and all media
      personnel will leave the Media Center.


                                    39
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 155 of 179
                                                                                   0151


IV.   Media Center Operations

      A.    Requesting Authorization

            1.    After an execution date is set by the Court/Director of the BOP, and
                  no sooner than twenty days prior to the scheduled execution, news
                  media representatives will be advised, in writing, by the BOP's
                  representative that they may request, in writing, authorization to
                  participate in the institution's Media Center activity in the hours
                  preceding the scheduled execution (see Sample Letter to Media,
                  Appendix C).

                  The request, which must be in writing, should be received by the
                  Warden no later than ten days prior to the execution. Requests
                  must include names, social security numbers, and dates of birth for
                  each representative of a media organization and his/her support
                  staff. Only those media organizations submitting written requests,
                  within the stated time frame, will be considered for participation in
                  Media Center activities.

            2.    Requests for consideration may be granted by the Warden,
                  provided they demonstrate that the requesting individual falls within
                  the definition of "member of the press and broadcast media" set
                  forth in BOP Program Statement 1480.05, News Media Contacts.

      B.    Possible Limitations

            The number of media representatives may be limited by the Regional
            Director due to space and safety considerations, but care will be taken to
            include representatives from both the print and broadcast media.

      C.    Briefing Packets and Updates

            1.    Packets

                  Following activation of the Media Center, the Warden's
                  representative will provide press briefing packets for reporters in
                  the Media Center. The contents of the press briefing packet will
                  include, but not limited to, releasable information on the inmate,
                  pool reporters (once selected), the sequence of events, and the
                  history of federal executions.

            2.    Updates

                  Written updates generally will be distributed to the press on a
                  regular basis following activation of the Media Center. Updates will
                  include:


                                         40
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 156 of 179
                                                                          0152


            a.    A summary of activities related to the execution and
                  sequence of events; and

            b.    A summary, cleared by the Warden, of the inmate's activities
                  during his/her final twenty-four hours.

D.    News Media Witness Selection

      1.    Number in Attendance
            The Warden will permit no more than 10 members of the media to
            witness the execution. The number of additional media
            representatives authorized to remain in the Media Center of the day
            of the execution may be limited due to space and safety concerns.

      2.    Pool Selection Process

            a.    Press pool members will be selected by their peers at least
                  three hours prior to the scheduled execution.
                  Representatives from each of the following categories must
                  be included:

                  (1)    One local media source (located within the city or
                         town of the institution);

                  (2)    Three television news programs of a station or
                         network holding an FCC license (at least two being
                         national broadcast stations);

                  (3)    Two media sources from the area where the crime
                         was committed;

                  (4)    One wire service;

                  (5)    One radio station; and

                  (6)    Two print media organizations.

            b.    Press pool witnesses will be selected from qualified media
                  representatives who have been admitted into the institution's
                  Media Center and who have provided staff with proper
                  identification. A list of media representatives will be
                  compiled by the BOP's representative and furnished to the
                  media for their review in the selection process.

      3.    Signed Agreement

            Media selected as press pool witnesses will then be required to
            agree to:



                                  41
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 157 of 179
                                                                              0153


            a.    Act as a pool representative as described further in this
                  chapter; and

            b.    Abide by all established conditions, rules, and regulations
                  while in attendance at the execution; to include allowing a
                  metal detector scan of their person.

      4.    Supplemental Representatives

            In the event the media are unable to identify witnesses in each of
            the above described categories, the BOP's designated
            representative may name other qualifying media representatives to
            attend, with a maximum of 1O being named.

E.    Media Witnesses to the Execution

      1.    Search Precess

            Each media pool witness attending the execution will be scanned
            by a metal detector prior to admittance to the Execution Facility.

            a.    While all witnesses to the execution may be subject to
                  search, no pat or visual search of any media pool witness
                  will be conducted unless the Warden has reasonable
                  suspicion to believe the media representative is concealing
                  weapons, drugs, audio or visual recording devices, or any
                  other items not expressly authorized and the media
                  representative agrees to be searched. If the representative
                  refuses to be searched, he/she will not be permitted to serve
                  as a media witness.

                   1.    Electronic or mechanical recording devices include,
                         but are not limited to, still, moving picture or video
                         tape cameras, tape recorders or similar devices, and
                         radio/television broadcasting devices.

                  2.     The representative will only be permitted paper and a
                         pencil or pen as provided by institution staff.

      2.    Witness Briefing

            The 10 selected members of the news media will be required to
            sign both the witness agreement (Appendix A) and the Media
            Witness Press Pool Agreement (Appendix B). They must also
            attend the pre-execution briefing at the Media Center. This briefing,
            conducted by a representative of the Warden, will provide specific
            information on the event and expectations regarding their conduct.
            This will include:

            a.    Review of approved materials that can be taken to the
                                   42
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 158 of 179
                                                                             0154


                   Execution Room;

            b.     Search procedures;

            c.     Escort procedures; and

            d.     The role of pool reporters.

      3.    Prohibition of Substitutes

            No substitute media pool witness will be permitted after this briefing
            is conducted.

      4.    Segregation after the Search

            After clearing the metal detector, all witnesses will be segregated
            and escorted to the Execution Facility. Media witnesses will not be
            permitted to have physical contact with any other persons during
            this time.

      5.    Excluding Witnesses

            The Warden will not exclude any media witness duly selected in
            accordance with this chapter from attendance at the execution or
            cause a selected media witness to be removed from the media pool
            witness area unless the media witness:

            a.     Refuses to submit to a reasonable search as outlined in
                   these regulations;

            b.     Faints, becomes ill, or requests to be allowed to leave during
                   the execution;

            c.     Causes a disturbance within the media pool witness area
                   that disrupts the orderly progress of the execution as
                   determined by the Warden's representative on site; or

            d.     Fails to abide by the provisions of the Witness Agreement.

      6.    The Execution Process

            The selected media pool witnesses will be escorted as a group to
            the execution location prior to the execution. A designated BOP
            Spokesperson will remain with the media pool witnesses
            throughout the process.

F.    Death Announcement

      Immediately following the execution and prior to the post-execution press
      pool briefing, a BOP representative will read the following prepared
      statement to the press and demonstrators:
                                   43
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 159 of 179
                                                                                   0155




                                    SAMPLE STATEMENT

(To be read at post execution press briefing and to any assembled members of the
public.)


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, Warden of _ _ _ _ _ _ _ _ __

reports that pursuant to the sentence of the United States District Court in


                                           (Inmate's Name)

has been executed by lethal injection.


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ was pronounced dead at
         (Inmate's Name)

_ _ _ _ _ _ _ _ _ on _ _ _ _ _ _ _ _ _ _ __
    (Time)                  (Date)


      G.      Press Pool Post-Execution Briefing

             All news media press pool witnesses will, after being returned from the
             execution to the Media Center, immediately brief other media
             representatives covering the event. The pool witnesses will provide an
             account of the execution and will endeavor to answer all questions asked
             of them by other media representatives. They will not report their
             observations regarding the execution to their respective news
             organizations until after the non-witness media representatives have had
             the benefit of the pool representatives' accounts of the execution.

       H.     Post Execution Press Conference

             If deemed necessary and appropriate, representatives of the Department
             of Justice, USMS, and BOP will answer questions from the assembled
             media for no more than 30 minutes after the press briefing.




                                            44
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 160 of 179
                                                                                   0156


V.   The Execution Information Center

     A.    Responsibility

           The BOP's representative will establish and operate an Execution
           Information Center.

     B.    Purpose

           The Execution Information Center:

           1.    Is a central processing point for all incoming media and public
                 interest telephone calls pertaining to the scheduled execution;

           2.    Allows the institution's staff to handle normal and routine business;

           3.    Handles "crank" calls and bomb threats in accordance with BOP
                 policy; and

           4.    Establishes a log of calls for future reference, investigation and
                 evaluation.

     C.    Location

           1.    The Execution Information Center will be located in an area
                 identified by the Warden.

           2.    Only persons authorized by the Regional Director and/or Warden
                 will be allowed in the Center's operational area. Center staff are
                 responsible for keeping the area clear of unauthorized personnel.

     D.    Schedule

           1.    The Execution Information Center will commence operations
                 approximately two working days prior to the scheduled execution.
                 The Information Center will operate twelve hours a day on the days
                 prior to the scheduled execution and for the eighteen hours
                 immediately preceding the scheduled execution. The Center will
                 remain in operation until approximately one hour after the
                 execution.

           2.    The BOP's representative will arrange coverage of telephones,
                 based on the volume of calls.




                                        45
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 161 of 179
                                                                              0157


      3.    Staff for the Execution Information Center will be coordinated by the
            BOP's representative.

E.    Screening Calls

      1.    Types of Calls

            a.    Business Calls

                  Calls from BOP staff or other Federal agencies relating to
                  the execution; or from BOP staff relating to operational
                  issues affected by the execution which may need to be
                  forwarded to the Command Center.

            b.    Personal Calls

                  Calls intended for individuals (staff or witnesses) connected
                  with the execution.

            c.     Inquiry Calls

                  Execution-related calls from the general public.

                   1.    Staff will endeavor to answer every call in a
                         professional, courteous and efficient manner.

                  2.      If bomb threats are received, the staff member
                          receiving the call will utilize established procedures.
                          Bomb threats will be communicated to the Command
                          Center immediately.

                  3.      If possible, all "crank" calls and calls considered to be
                          an emergency, should be recorded and traced.




                                   46
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 162 of 179
                                                                                    0158




CHAPTER 7: STAYS, COMMUTATIONS AND OTHER DELAYS

I.    General Provisions

      A.     Purpose of Chapter

            The purpose of this chapter is to:

             1.     Cite the entities capable of causing execution stays, commutations,
                    and other delays;

            2.      Specify the manner of communicating such delays/commutations;
                    and

            3.      Provide the procedures for implementing the delay/commutation.

      B.     Procedure

             It is the procedure of the BOP that:

             1.     Processes must be in place to receive and ensure proper handling
                    of legal interruptions of the execution countdown;

            2.      Staff understand their roles and the BOP's responsibilities in the
                    event of such interruptions; and

            3.      Contingency plans provide methods for responding to:

                    a.     Temporary delays;

                    b.     Lengthy delays; and

                    c.     Commutations.

11.   Presidential and Judicial Authority to Interrupt Execution

      A.     President

             1.    The United States Constitution confers upon the President the
                   power to grant reprieves and pardons for offenses against the
                   United States. This has been held to include the power to grant
                   conditional pardons and commute sentences.



                                           47
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 163 of 179
                                                                                          0159


             2.       Neither Congress nor a State legislature can limit the President's
                      power to pardon.

       B.    Courts

             A federal court of competent jurisdiction may issue a stay of execution or
             invalidate a sentence of death as a result of appellate or collateral
             proceedings.

111.   Communication of Pardons, Stays, Commutations or Delays

       A.    Prior to Final Execution Countdown

             If the BOP receives an order from a federal court of competent jurisdiction
             or the President ordering a respite, reprieve, stay, commutation, pardon or
             other action which requires the suspension or termination of the execution:

             1.       The Attorney General's Office will be contacted for consultation;
                      and

             2.       A decision will be made by the Director of the BOP concerning the
                      status of planning and preparation for the execution.

       B.    During Final Execution Countdown

             1.       During the final twenty-four hours, the BOP and the USMS will
                      maintain frequent contact with the Attorney General's Office




       C.    Final Clearance for Execution

             At an appropriate time prior to the execution.......,.._ _ _-,--_...,....._ _ the
             Designated United States Marshal will verify clearance to continue with
             the execution!




                                             48
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 164 of 179
                                                                                       0160


IV.   Procedures to Implement Last-Minute Stays

      A.    Upon receiving a stay during the final countdown, the first effort will be to
            determine the probable length of the delay.

      B.    If the witnesses have not been moved from their staging areas, they will
            be held in those locations until further instructions are received from the
            Senior BOP staff to proceed with or terminate the execution.

      C.    If witnesses are already at the Execution Facility and the inmate is
            restrained:

            1.     If the delay appears to be relatively lengthy, the inmate will be
                   returned to the Holding Cell by the Restraint Team. The witnesses
                   will be returned to their staging areas in the order listed. There they
                   will await further information.

            2.     If the delay is likely to be relatively short in duration, the witnesses
                   will remain in place. The drapes will be closed and the inmate will
                   remain restrained on the table.

            3.     If the execution is indefinitely stayed, set for re-sentencing,
                   commuted, or halted by pardon, the execution will be halted, and
                   the inmate and witnesses will be immediately advised. Witnesses
                   will be returned to their staging areas and the inmate returned to
                   appropriate quarters in the institution.




                                           49
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 165 of 179
                                                                                      0161



                                       Appendix A

                           MEMORANDUM OF AGREEMENT
                                    BETWEEN
                           FEDERAL BUREAU OF PRISONS
                                 AND WITNESS


        This agreement is made between the Federal Bureau of Prisons and the
following witness:



      In accordance with Title 28, Code of Federal Regulations, Section 26.4, the
Federal Bureau of Prisons may allow you, as a witness, to be present at the execution.
However, your presence at the execution is not a right and, in order to be entitled to be
present, you will be required to agree to the following conditions:

       1.     You will not bring onto institution grounds anything constituting legal or
              illegal contraband under applicable statute, regulation or policy, including,
              but not limited to, firearms, weapons, explosives, metal cutting tools,
              narcotic drugs, alcoholic beverages, or any item creating a threat to
              institution safety, security, or good order;

       2.     You agree to submit to a reasonable search for contraband and other
              searches as considered necessary by the Bureau of Prisons for entry into
              the institution ;

       3.     You will conduct yourself in a lawful and orderly manner;

       4.     You will comply with all lawful directives of correctional personnel while on
              institution grounds;

       5.     You will not bring onto institution grounds any photographic or other visual
              or audio recording device, to include cellular devices; and

        You have read, understand, and agree to the above. By signing this agreement,
you agree to comply with its conditions and understand that failure to abide by them will
result in your removal from institution grounds and could lead to prosecution for violation
of Federal laws.


                     (Witness)                                        (Date)


              (Agency Representative)                                 (Date)
                                            so
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 166 of 179
                                                                                      0162


                                       Appendix B

                    MEDIA WITNESS PRESS POOL AGREEMENT



In consideration of having been selected as an official witness to the execution of

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on _ _ _ _ _ _ _ _ __

I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

hereby agree to act as a pool reporter and, not to interview non-media witnesses or

Department of Justice staff at the Execution Facility. Following the execution, I agree to

return immediately to the Media Center to brief my colleagues there regarding the

execution and answer their questions. I also agree to file my story only after I have

completed my responsibilities as a pool reporter.


NAME:
                                                 (Signature)

ORGANIZATION:



DATE:




                                                       (BOP Staff Witness)




                                          Appendix C


                                            51
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 167 of 179
                                                                                      0163


                                  SAMPLE LETTER TO MEDIA
                                 (Re: Media Center Operations)

In accordance with the provisions of 28 C.F.R., Part 26, Implementation of Death
Sentences in Federal Cases,

- - -(Inmate's
       ----      -----------                           is scheduled to be executed
               Name)

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ on _ _ _ _ _ _ _ _ _ __
           ( Institutio n)              (Date)

No later than eight hours preceding the scheduled execution, a Media Center will be
established at the _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ in Terre Haute, Indiana,
                             (Location)
and telephones will be available. Should you desire to cover the event from the Media
Center, or if selected, be a media pool witness, please submit your written request to
me, via fax or by mail, so that it is received in my office no later than

              (Date 1O days prior to execution)

The request must include your name, the names of all support staff (sound technician,
cameraperson, etc.) who may accompany you on this day. Social security numbers
and date of birth for all participants, including yourself, must also be furnished in your
letter so that appropriate security checks can be completed. You will be notified
promptly if we have any concerns with your request. Space is limited and admittance to
the Media Center will have to be on a first-come, first-accommodated basis.

Should you desire to be considered to be a media pool witness to the execution, you will
also be required to sign agreements consenting to a search prior to entering the
execution facility, and agreeing to abide by all relevant conditions, rules and regulations.
Should you participate, your name is subject to being released to the media.

Please note that all media representatives will be required to sign a log and show
proper press credentials in order to be admitted to the Media Center.


                                          Sincerely,
                                          Name
                                          Title




                                             52
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 168 of 179
                                                                                   0164


              ADDENDUM TO BOP EXECUTION PROTOCOL
        FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                       EFFECTIVE JULY 31, 2020

A.   Federal death sentences are implemented by an intravenous injection of a
     lethal substance or substances in a quantity sufficient to cause death, such
     substance or substances to be determined by the Director, Federal Bureau of
     Prisons (BOP) and to be administered by qualified personnel selected by the
     Warden and acting at the direction of the United States Marshal. 28 CFR 26.3.
     The procedures utilized by the BOP to implement federal death sentences shall
     be as follows unless modified at the discretion of the Director or his/her
     designee, as necessary to (1) comply with specific judicial orders; (2) based on
     the recommendation of on-site medical personnel utilizing their clinical judgment;
     or (3) as may be required by other circumstances.

B.   The identities of personnel considered for and/or selected to perform death
     sentence related functions, any documentation establishing their qualifications
     and the identities of personnel participating in federal judicial executions or
     training for such judicial executions shall be protected from disclosure to the
     fullest extent permitted by law.

C.   The lethal substances to be utilized in federal lethal injections shall be
     Pentobarbital Sodium.

D.   Not less than fourteen (14) days prior to a scheduled execution, the Director or
     designee, in conjunction with the United States Marshal Service, shall make a
     final selection of qualified personnel to serve as the executioner(s) and their
     alternates. See BOP Execution Protocol, Chap. 1, §§ III (F) and IV (B) & (E).
     Qualified personnel includes currently licensed physicians, nurses, EMTs,
     Paramedics, Phlebotomists, other medically trained personnel, including those
     trained in the United States Military having at least one year professional
     experience and other personnel with necessary training and experience in a
     specific execution related function. Non-medically licensed or certified qualified
     personnel shall participate in a minimum of ten (10) execution rehearsals a year
     and shall have participated in at least two (2) execution rehearsals prior to
     participating in an actual execution. Any documentation establishing the
     qualifications, including training, of such personnel shall be maintained by the
     Director or designee.

E.   The Director or designee shall appoint a senior level Bureau employee to assist
     the United States Marshal in implementing the federal death sentence. The
     Director or designee shall appoint an additional senior level Bureau employee to
     supervise the activities of personnel preparing and administering the lethal
     substances.
     Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 169 of 179
                                                                                      0165


                 ADDENDUM TO BOP EXECUTION PROTOCOL
           FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                          EFFECTIVE JULY 31, 2020

F.   The lethal substances shall be prepared by qualified personnel in the following
     manner unless otherwise directed by the Director, or designee, on the
     recommendation of medical personnel. The lethal substances shall be placed
     into one set of numbered and labeled syringes. This set of syringes is used in
     the implementation of the death sentence. Additional lethal substances shall be
     available to draw into syringes if needed.

G.   Approximately thirty (30) minutes prior to the scheduled implementation of the
     death sentence, the condemned individual will be escorted into the execution
     room. The condemned individual will be restrained to the execution table. The
     leads of a cardiac monitor will be attached by qualified personnel. A suitable
     venous access line or lines will be inserted and inspected by qualified personnel
     and a slow rate flow of normal saline solution begun.

H.   Lethal substances shall be administered intravenously. The Director or designee
     shall determine the method of venous access (1) based on the training and
     experience of personnel establishing the intravenous access; (2) to comply with
     specific orders of federal courts; or (3) based upon a recommendation from
     qualified personnel.

     A set of syringes will consist of:

     Syringe #1 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #2 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #3 contains 60 mL of saline flush,

     Each syringe will be administered in the order set forth above when directed by
     supervisory personnel.

     If peripheral venous access is utilized, two separate lines shall be inserted in
     separate locations and determined to be patent by qualified personnel. A flow of
     saline shall be started in each line and administered at a slow rate to keep the
     line open. One line will be used to administer the lethal substances and the
     second will be reserved in the event of the failure of the first line. Any failure of a
     venous access line shall be immediately reported to the Director or designee.
             Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 170 of 179
                                                                                                                0166
    An o icial website of the United States government
    Here’s how you know



 9-140.000 - PARDON ATTORNEY

 9-140.110            Office of the Pardon Attorney
 9-140.111            Role of the Prosecuting Component in Clemency Matters
 9-140.112            Standards for Considering Pardon Petitions
 9-140.113            Standards for Considering Commutation Petitions


9-140.110 - Office of the Pardon Attorney

The Pardon Attorney assists the President in the exercise of his power under Article II, Section 2, clause 1 of the
Constitution (the pardon clause). See Executive Order dated June 16, 1893 (transferring clemency petition processing
and advisory functions to the Justice Department), the Rules Governing the Processing of Petitions for Executive
Clemency (codified in 28 CFR Sections 1.1 et seq.), and 28 CFR Sections 0.35 and 0.36 (relating to the authority of the
Pardon Attorney). The Pardon Attorney, under the direction of the Deputy Attorney General, receives and reviews all
petitions for Executive Clemency (which includes pardon after completion of sentence, commutation of sentence,
remission of fine or restitution and reprieve), initiates and directs the necessary investigations, and prepares a report
and recommendation for submission to the President in every case. In addition, the Office of the Pardon Attorney acts
as a liaison with the public during the pendency of a clemency petition, responding to correspondence and answering
inquiries about clemency cases and issues. The following sets forth guidance on clemency matters.

[added April 2018]


9-140.111 - Role of the Prosecuting Component in Clemency Matters

The Pardon Attorney routinely requests the United States Attorney in the district of conviction or if a Department
litigating component was responsible for the case, the Assistant Attorney General in charge of the component to provide
comments and recommendations on clemency cases that appear to have some merit, as well as on cases that raise
issues of fact about which the United States Attorney or Assistant Attorney General may be in a position to provide
information. Occasionally, the United States Attorney in the district in which a petitioner currently resides also may be
contacted. In addition, in cases in which the petitioner seeks clemency based on cooperation with the government, the
Pardon Attorney may solicit the views of the United States Attorney in the district(s) in which the petitioner cooperated, if
different from the district of conviction, or the views of the Assistant Attorney General in charge of the Department
litigating component with which the petitioner cooperated, if different from the prosecuting component. When a
particular Main Justice component has jurisdiction over or involvement in a case, such as approving charges or
participating in the prosecution of the defendant, the Pardon Attorney will also solicit comments and recommendations
from that component. For example, the Tax Division, which authorizes and supervises nearly all charges arising under
the internal revenue laws, will be consulted when a defendant convicted of such a charge seeks clemency, whether or
not a Division attorney was directly involved in prosecuting the case While the decision to grant clemency generally is
driven by considerations that differ from those that dictate the decision to prosecute, the United States Attorney's or
Assistant Attorney’s General prosecutive perspective lends valuable insights to the clemency process.

The views of the United States Attorney or Assistant Attorney General are given considerable weight in determining
what recommendations the Department should make to the President. For this reason, and in order to ensure
consistency, it is important that each request sent to the district or litigating component receive the personal attention of
the United States Attorney or Assistant Attorney General . Each petition is presented for action to the President with a
             Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 171 of 179
report and recommendation from the Department, and the substance of the recommendation by the United States
                                                                                                                0167
Attorney or Assistant Attorney General is included in this report.

The United States Attorney or Assistant Attorney General can contribute significantly to the clemency process by
providing factual information and perspectives about the offense of conviction that may not be reflected in the
presentence or background investigation reports or other sources, e.g., the extent of the petitioner's wrongdoing and
the attendant circumstances, the amount of money involved or losses sustained, the petitioner's involvement in other
criminal activity, the petitioner's reputation in the community and, when appropriate, the victim impact of the petitioner's
crime. On occasion, the Pardon Attorney may request information from prosecution records that may not be readily
available from other sources.

As a general matter, in clemency cases the correctness of the underlying conviction is assumed, and the question of
guilt or innocence is not generally at issue. However, if a petitioner refuses to accept guilt, minimizes culpability, or
raises a claim of innocence or miscarriage of justice, the United States Attorney or Assistant Attorney General should
address these issues.

In cases involving pardon after completion of sentence, the United States Attorney or Assistant Attorney General is
expected to comment on the petitioner's post-conviction rehabilitation, particularly any actions that may evidence a
desire to atone for the offense, in light of the standards generally applicable in pardon cases as discussed in the
following section. Similarly, in commutation cases, comments may be sought on developments after sentencing that are
relevant to the merits of a petitioner's request for mercy.

In pardon cases, the Pardon Attorney will forward to the United States Attorney or Assistant Attorney General copies of
the pardon petition and relevant investigative reports. These records should be destroyed by the United States Attorney
or Assistant Attorney General (if in electronic form) or returned (if in hard copy) to the Pardon Attorney along with the
response. In cases involving requests for other forms of executive clemency (i.e., commutation of sentence or
remission of fine), copies of the clemency petition and such related records as may be useful (e.g., presentence report,
judgment of conviction, prison progress reports, and completed statement of debtor forms) will be provided.

The Pardon Attorney also routinely requests the United States Attorney or Assistant Attorney General to solicit the views
and recommendation of the sentencing judge. If the sentencing judge is retired, deceased, or otherwise unavailable for
comment, the United States Attorney's or Assistant Attorney’s General report should so advise. In the event the United
States Attorney or Assistant Attorney General does not wish to contact the sentencing judge, the Pardon Attorney
should be advised accordingly so that the judge's views may be solicited directly. Absent an express request for
confidentiality, the Pardon Attorney may share the comments of the United States Attorney or Assistant Attorney
General with the sentencing judge or other concerned officials whose views are solicited.

The United States Attorney or Assistant Attorney General may support, oppose or take no position on a pardon request.
In this regard, it is helpful to have a clear expression of the office's position. The Pardon Attorney generally asks for a
response within 30 days. If an unusual delay is anticipated, the Pardon Attorney should be advised when a response
may be expected. If desired, the official views of the United States Attorney or Assistant Attorney General may be
supplemented by separate reports from present or former officials involved in the prosecution of the case. The United
States Attorney or Assistant Attorney General may of course submit a recommendation for or against clemency even if
the Pardon Attorney has not yet solicited comments from the district or component. The Pardon Attorney informs the
United States Attorney or Assistant Attorney General of the final disposition of any clemency application on which he or
she has commented.

Should a president leave office without acting on a particular clemency petition, that petition will remain open and active
until the incoming president reaches a decision.

[added April 2018]


9-140.112 - Standards for Considering Pardon Petitions

In general, a pardon is granted on the basis of the petitioner's demonstrated good conduct for a substantial period of
time after conviction and service of sentence. The Department's regulations require a petitioner to wait a period of at
             Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 172 of 179
                                                                                                               0168
least five years after conviction or release from confinement (whichever is later) before filing a pardon application (28
CFR Section 1.2). The Department may grant a waiver of the five-year requirement. In determining whether a particular
petitioner should be recommended for a pardon, the following are the principal factors taken into account.

    A. Post-conviction conduct, character, and reputation. An individual's demonstrated ability to lead a responsible
       and productive life for a significant period after conviction or release from confinement is strong evidence of
       rehabilitation and worthiness for pardon. The background investigation customarily conducted by the FBI in
       pardon cases focuses on the petitioner's financial and employment stability, responsibility toward family,
       reputation in the community, participation in community service, charitable or other meritorious activities and, if
       applicable, military record. The investigation also serves to verify the petitioner’s responses in the pardon
       application. In assessing post-conviction accomplishments, each petitioner's life circumstances are considered in
       their totality: it may not be appropriate or realistic to expect "extraordinary" post-conviction achievements from
       individuals who are less fortunately situated in terms of cultural, educational, or economic background.

    B. Seriousness and relative recentness of the offense. When an offense is very serious, (e.g., a violent crime,
       major drug trafficking, breach of public trust, or white collar fraud involving substantial sums of money), a
       suitable length of time should have elapsed in order to avoid denigrating the seriousness of the offense or
       undermining the deterrent effect of the conviction. In the case of a prominent individual or notorious crime, the
       likely effect of a pardon on law enforcement interests or upon the general public should be taken into account.
       Victim impact may also be a relevant consideration. When an offense is very old and relatively minor, the
       equities may weigh more heavily in favor of forgiveness, provided the petitioner is otherwise a suitable candidate
       for pardon.

    C. Acceptance of responsibility, remorse, and atonement. The extent to which a petitioner has accepted
       responsibility for his or her criminal conduct and made restitution to its victims are important considerations. A
       petitioner should be genuinely desirous of forgiveness rather than vindication. While the absence of expressions
       of remorse should not preclude favorable consideration, a petitioner's attempt to minimize or rationalize
       culpability does not advance the case for pardon. In this regard, statements made in mitigation (e.g., "everybody
       was doing it," or I didn't realize it was illegal") should be judged in context. Persons seeking a pardon on grounds
       of innocence or miscarriage of justice bear a formidable burden of persuasion.

    D. Need for Relief. The purpose for which pardon is sought may influence disposition of the petition. A felony
       conviction may result in a wide variety of legal disabilities under state or federal law, some of which can provide
       persuasive grounds for recommending a pardon. For example, a specific employment-related need for pardon,
       such as removal of a bar to licensure or bonding, may make an otherwise marginal case sufficiently compelling
       to warrant a grant in aid of the individual's continuing rehabilitation. On the other hand, the absence of a specific
       need should not be held against an otherwise deserving applicant, who may understandably be motivated solely
       by a strong personal desire for a sign of forgiveness.

    E. Official recommendations and reports. The comments and recommendations of concerned and
       knowledgeable officials, particularly the United States Attorney or Assistant Attorney General whose office
       prosecuted the case and the sentencing judge, are carefully considered. The likely impact of favorable action in
       the district or nationally, particularly on current law enforcement priorities, will always be relevant to the
       President's decision. Apart from their significance to the individuals who seek them, pardons can play an
       important part in defining and furthering the rehabilitative goals of the criminal justice system.

[added April 2018]


9-140.113 - Standards for Considering Commutation Petitions

A commutation of sentence reduces the period of incarceration; it does not imply forgiveness of the underlying offense,
but simply remits a portion of the punishment. It has no effect upon the underlying conviction and does not necessarily
reflect upon the fairness of the sentence originally imposed. Requests for commutation generally are not accepted
             Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 173 of 179
unless and until a person has begun serving that sentence. Nor are commutation requests generally accepted from
                                                                                                                0169
persons who are presently challenging their convictions or sentences through appeal or other court proceeding.

In the case of a petitioner seeking relief from a sentence of death, the petitioner must have exhausted only the first
motion for relief under 18 U.S.C. § 2255 before applying for clemency. In such a case, the Bureau of Prisons generally
will set a date of execution upon denial of the first Section 2255 motion. Thereafter, the petitioner has a limited amount
of time to submit clemency applications and materials. See 28 C.F.R. § 1.10.

The President may commute a sentence to time served or he may reduce a sentence to achieve the inmate's release
after a specified period of time. Commutation may be granted upon conditions similar to those imposed pursuant to
parole or supervised release or, in the case of an alien, upon condition of deportation.

Commutation of sentence is an extraordinary remedy. Appropriate grounds for considering commutation have
traditionally included disparity or undue severity of sentence, critical illness or old age, and meritorious service rendered
to the government by the petitioner, e.g., cooperation with investigative or prosecutive efforts that has not been
adequately rewarded by other official action. A combination of these and/or other equitable factors (such as
demonstrated rehabilitation while in custody or exigent circumstances unforeseen by the court at the time of
sentencing) may also provide a basis for recommending commutation in the context of a particular case.

The amount of time already served and the availability of other remedies are taken into account in deciding whether to
recommend clemency. The possibility that the Department itself could accomplish the same result by petitioning the
sentencing court, through a motion to reward substantial assistance under Rule 35 of the Federal Rules of Criminal
Procedure, a motion for modification or remission of fine under 18 U.S.C. Section 3573, or a request for compassionate
reduction in sentence under 18 U.S.C. Section 3582(c)(1), will also bear on the decision whether to recommend
Presidential intervention in the form of clemency. When a commutation request is based on the serious illness of the
petitioner, an expedited response from the United States Attorney or Assistant Attorney General is always appreciated.
If the request involves a sentence of death, an expedited response from the United States Attorney or Assistant
Attorney General is essential.

When a petitioner seeks remission of fine or restitution, the ability to pay and any good faith efforts to discharge the
obligation are important considerations. Petitioners for remission also should demonstrate satisfactory post-conviction
conduct.

On January 21, 1977, the President by Proclamation 4483 granted pardon to persons who committed nonviolent
violations of the Selective Service Act between August 4, 1964 and March 28, 1973 and who were not Selective Service
employees. Although a person who comes within the described class was immediately pardoned by the proclamation,
the Pardon Attorney issues certificates of pardon to those within the class who were actually convicted of a draft
violation and who make written application to the Department on official forms. When these applications are received by
the Pardon Attorney, they are forwarded to the United States Attorney for the district in which the applicant was
convicted to verify the facts of the case. The verification should be returned to the Pardon Attorney promptly.

[added April 2018]

‹ 9-139.000 - Miscellaneous Labor Statutes                   up      9-141.000. Foreign Murder of United States Nationals
                                                                                                      (18 U.S.C. § 1119) ›
         Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 174 of 179
                                           U.S. Department of Justice      0170

                                             Federal Bureau of Prisons




Office of the Director                       Washington, DC 20534



                                             October 16, 2020
MEMORANDUM FOR T.J. WATSON, WARDEN
               FEDERAL CORRECTIONAL COMPLEX



                         1i1~.q
               TERRE HAUTE, INDIANA




FROM:                    M.D . Carvajal
                         Director


SUBJECT:                 Setting Execution Date


The purpose of this memorandum is to schedule the date for the
execution of Lisa Montgomery, Register Number 11072-031.                 The
sentence of death for inmate Montgomery will be carried out at
the United States Penitentiary in Terre Haute, Indiana, on
December 8, 2020.

Please provide inmate Montgomery notice of the execution date.


cc:      The Honorable William P. Barr
         Attorney General

         The Honorable Jeffrey A. Rosen
         Deputy Attorney General

         The Honorable Donald W. Washington
         Director, United States Marshals Service

         Jessica E. Hart
         Director, Office for Victims of Crime

         Brian C. Rabbitt
         Acting Assistant Attorney General, Criminal Division
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 175 of 179
                                                                    0171


Rosalind Sargent-Burns
Acting Pardon Attorney

Richard E. Burns
Chief, Capital Case Section

Ken Hyle
Assistant Director/General Counsel

Andre Matevousian
Assistant Director, Correctional Programs Division

Jeffrey E. Krueger
Regional Director, North Central Region

M. Carr
Warden, Federal Medical Center, Carswel l, Texas




                               2
        Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 176 of 179
                                                                                        0172
                                                 U.S. Department of Justice
                                                 Federal Bureau of Prisons

                                                 Federal Correctional Complex
                                                 Terre Haute, Indiana


                                                 October 16, 2020

 Ms. Lisa M . Montgomery
 Reg. No. 11072-031
 FMC Carswell
 J St. Bldg 3000
 Fort Worth , TX 76127

 Dear Ms. Montgomery:

 The purpose of this letter is to inform you that a date has been set for the
 implementation of your death sentence, pursuant to the Judgment and Order issued on
 April 4 , 2008, by Judge Gary A. Fenner of the United States District Court for the
 Western District of Missouri. This letter will serve as official notification that pursuant to
 Title 28, Code of Federal Regulations, Section 26.3(a)(1), the Director of the Federal
 Bureau of Prisons has set December 8, 2020, as the date for your execution by lethal
 injection.

 Under Title 28, Code of Federal Regulations, Sections 1.1 and 1.10, if you wish to seek
 commutation of sentence or reprieve from the President, petitions may be emailed
 directly to the DOJ Pardon Attorney at USPARDON .Attorney@usdoj.gov. If email is not
 available, petitions may be mailed to the Office of the Pardon Attorney, U.S.
 Department of Justice, 950 Pennsylvania Avenue , RFK Main Justice Building,
 Washington , D.C. 20530. The Office of the Pardon Attorney is responsible for receiving
 and processing on behalf of the President all requests for clemency. If you wish to
 apply for commutation of sentence your petition must be filed within 30 days of the date
 you receive this notice.

 Soon, your Warden will come to your housing unit to personally discuss with you many
 of the details surrounding the execution. At that time, the Warden will be available to
 answer any questions you may have regarding the execution process.


 Sine rel ,
~If   Jl..

  .J. Watson
 Complex Warden
 FCC Terre Haute

 cc: The Honorable Gary A. Fenner, Senior U.S. Judge, U.S. District Court (W.D.
     Missouri)
     Ms. Lisa Mitchell, Courtroom Deputy to Senior Judge Fenner, U.S. District Court
     (W.D. Missouri)
     Mr. Timothy A. Garrison, United States Attorney (W.D. Missouri)
     Mr. David Ketchmark, First Assistant United States Attorney, (W.D. Missouri)
     Mr. Josh Minkler, United States Attorney (S.D. Indiana)
     Mr. Joseph "Dan" McClain, United States Marshal (S.D. Indiana)
     Ms. Christine M. Blegen , Esq.
     Ms. Lisa G. Nouri, Esq .
      Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 177 of 179
                                                                          0173
                                         U.S. Department of Justice

                                         Federal Bureau of Prisons




                                         \Voslii1Jg1V11, DC 20534


                                         November 23, 2020




MEMORANDUM FOR T.J. WATSON, WARDEN
               FEDERAL CORRECTIONAL COMPLEX
               TERRE HAUTE, INDIANA




FROM:             M.D. Carvajal
                  Director


SUBJECT:          Setting Execution Date


On October 16, 2020, I provided notification scheduling the
execution date of Lisa Montgomery, Register Number 11072-031.
The purpose of this memorandum is to schedule a new date for the
execution of inmate Montgomery. The sentence of death for
inmate Montgomery will be carried out at the United States
Penitentiary in Terre Haute, Indiana, on January 12, 2021.

Please provide inmate Montgomery notice of the execution date.


cc:   The Honorable William P. Barr
      Attorney General

      The Honorable Jeffrey A. Rosen
      Deputy Attorney General

      The Honorable Donald W. Washington
      Director, United States Marshals Service

      Jessica E. Hart
      Director, Office for Victims of Crime
Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 178 of 179
                                                                    0174



Brian C. Rabbitt
Acting Assistant Attorney General, Criminal Division

Rosalind Sargent-Burns
Acting Pardon Attorney

Richard E. Burns
Chief, Capital Case Section

Ken Hyle
Assistant Director/General Counsel

Andre Matevousian
Assistant Director, Correctional Programs Division

Barbara von Blanckensee
Regional Director, North Central Region

M. Carr
Warden, Federal Medical Center, Carswell, Texas




                                2
       Case 1:20-cv-03261-RDM Document 33 Filed 12/13/20 Page 179 of 179
                                                                                         0175
                                                 U.S. Department of Justice
                                                 Federal Bureau of Prisons

                                                 Federal Correctional Complex
                                                 Terre Haute, Indiana


                                                 November 23, 2020

 Ms. Lisa M. Montgomery
 Reg. No. 11072-031
 FMC Carswell
 J St. Bldg 3000
 Fort Worth, TX 76127

 Dear Ms. Montgomery:

 The purpose of this letter is to inform you that a new date has been set for the
 implementation of your death sentence, pursuant to the Judgment and Order issued on
 April 4, 2008, by Judge Gary A. Fenner of the United States District Court for the
 Western District of Missouri. This letter will serve as official notification that pursuant to
 Title 28, Code of Federal Regulations, Section 26.3(a)(1 ), the Director of the Federal
 Bureau of Prisons has rescheduled the date for your execution by lethal injection for
 January 12, 2021 .

 Soon , your Warden will come to your housing unit to personally discuss with you many
 of the details surrounding the execution . At that time, the Warden wi ll be available to
 answer any questions you may have regarding the execution process.

 Sincerely,

/ff;(-,...-
     _( '_
 f.j_Watson
 Complex Warden
 FCC Terre Haute

 cc: The Honorable Gary A. Fenner, Senior U.S. Judge, U.S. District Court (W .D.
     Missouri)
     Ms. Lisa Mitchell, Courtroom Deputy to Senior Judge Fenner, U.S. District Court
     (W.D. Missouri)
     Mr. Timothy A. Garrison, United States Attorney (W.D. Missouri)
     Mr. David Ketchmark, First Assistant United States Attorney, (W.D. Missouri)
     Mr. John Childress, Acting United States Attorney (S.D. Indiana)
     Mr. Joseph "Dan" McClain , United States Marshal (S .D. Indiana)
     Ms. Kelley Henry, Esq.
     Ms. Lisa G. Nouri, Esq.
